Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 1 of 185




                   Ex. 3
      Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 2 of 185




               DECLARATION OF JAN VOGELSANG, M.S.W.

I, Jan Vogelsang, M.S.W., declare as follows:

I.      REFERRAL QUESTION

        I have been asked by Lisa Montgomery's attorneys to prepare a biopsychosocial history

of Lisa and to identify those factors that shaped and influenced her development and functioning.

In order to prepare a biopsychosocial history, I followed the standard of care in my profession

and in the capital defense community, paying particular attention to case law Williams v. Taylor,

529 U.S. 362 (2000); Wiggins v. Smith, 539 U.S. 510 (2003); Rompilla v. Beard, 545 U.S. 374

(2005); Porter v. McCollum, 558 U.S. 30 (2009); Sears v. Upton, 130 S.Ct. 3259 (2010) and the

ABA Guidelines for the Appointment and Performance of Defense Counsel in Death Penalty

Cases (2003 Revision) and the Supplemental Guidelines for the Mitigation Function of Defense

Teams in Death Penalty Cases (2008). I will present a detailed multigenerational

biopsychosocial history of Lisa Montgomery followed by my findings.

II.     WHAT IS A BIOPSYCHOSOCIAL EVALUATION?

        Social workers and other qualified experts routinely prepare and present a

biopsychosocial history in capital cases in order for decision makers to have a reliable, thorough,

and independently documented narrative of those factors that shaped and influenced a capital

defendant's behavior and functioning over the course of her life and surrounding the offense.

The biopsychosocial history is a multigenerational history that presents the biological,

psychiatric, psychological, and social history of a person; in a case such as Lisa's it is the basis

of a neurodevelopmental history. It takes into account the defendant's family, culture, education,

religion, medical, psychiatric and neurologic health, criminal justice involvement, employment,

and economic and social status. The multigenerational history considers genetic vulnerability and



                                                  1


                                      152-1 Filed 09/03/15
      Case 4:12-cv-08001-GAF Document 152-1       09/03/15 Page
                                                           Page 11 of
                                                                   of 184
                                                                      184
     Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 3 of 185




predisposition to medical and psychiatric diseases that affect behavior, perceptions, and

functioning, and identifies patterns of family dynamics that are passed from one generation to the

next. A reliable biopsychosocial history must be based on methods of data collection that are

accepted within the legal, medical, and social science co              with multiple cnurrec, and


tested until redundant. It describes historical, genetic vulnerabilities, and the day-to-day

manifestations of those disabilities.

       Preparing Lisa Montgomery's social history was unusual in several aspects; in particular,

the volume of data available in this case is unusual. Lisa's father and his family lived in the

northwest in urban areas that routinely maintained life history records that offer detail about the

demographics of the family's day-to-day life. Investigators were able to identify, search, and

locate volumes of evidence about the family's medical, educational, military, and civilian life

going back three generations. Interviews with extended family members established insight into

the broader picture of mental illness, particularly affective mood disorders, and neurologic

deficits such as seizure disorders and cognitive impairments.

       Another area where Lisa's biopsychosocial history is unusual is the large fund of

difficult-but-possible-to-document data that was relevant. Lisa, Lisa's mother, and her mother's

family came from exceptionally large families with significant maladaptive patterns of behavior

and mental impairments, starting with 12 children belonging to Lisa's grandmother's sibship or

cohort group. Multiple marriages by individuals, marriages within traditionally prohibited groups

such as step children marrying each other, incest, extrajudicial removal (kidnap) of children from

custodial parents, and violent sexual assaults against children in the family all recur in this

family. The degree of maladaptive behavior suggests the presence of mental disabilities, which




                                                  2


                                    152-1 Filed 09/03/15
    Case 4:12-cv-08001-GAF Document 152-1       09/03/15 Page
                                                         Page 2
                                                              2 of
                                                                of 184
                                                                   184
     Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 4 of 185




are documented in medical, psychiatric, criminal and civil proceedings, employment, and

education records and oral reports by family members.

       The volume and quality of life history records in Lisa's case are especially relevant to

mental health assessments. Historical data assist in establishing clinical criteria such   date and


age or onset, duration or symptoms, life stressors, symptoms and behavioral patterns, drug and

alcohol use, response to treatment, longitudinal course of illness, pre-morbid functioning, and

relevant medical conditions for Lisa and for significant others whose behavior directly affected

her. The data also assist in identifying biological, neurological, and psychiatric predispositions of

family members to major mental disorders such as schizophrenia, bipolar mood disorder,

depression, learning disabilities, alcohol and drug dependence, temporal lobe epilepsy, and

psychotic disorders not otherwise specified. Data in Lisa's biopsychosocial history also identify

environmental and developmental factors associated with mental illness and poor social

outcomes, including extreme poverty, head injuries and loss of consciousness, child sexual

exploitation, malnutrition, unstable family constellations, and early and ongoing neglect and

abandonment. It is especially important to identify medical conditions and other psychiatric or

neurologic disorders which must be ruled out or explained in order to understand the complexity

of her inherited genetic predisposition to mental impairments and her chronic exposure to

extreme sexual, physical, and emotional trauma, which are now recognized to have enduring

effects on brain structure and functioning. Lisa's maternal and paternal families contained

formal diagnoses of or patterns of behavior associated with psychosis, autism, learning and

developmental disabilities, dementia, epilepsy, bereavement, hypothyroidism, intellectual

disability, substance abuse, drug dependence, schizophrenia spectrum disorders, impaired

memory, and bipolar mood disorders.



                                                  3


                                    152-1 Filed 09/03/15 Page 3 of 184
    Case 4:12-cv-08001-GAF Document 152-1
    Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 5 of 185




       These kinds of data supplement and offer insight into Lisa's life that would otherwise be

unavailable from her or other witnesses due to a variety of factors, including impediments

inherent in psychiatric disorders, shame and fear by potential informants, and fluctuations over

time in symptoms. In Lisa's case. she and other potential witnesses are unable to perceive, recall

  tn.lotoarrllYatP1V PaYIV life 4%-vr.g.rig,nopc cirrnifirant P.1/Ante and crtprifir carte rPlai-PA trI Pluaritc


leading up to the offense due to dissociation, intoxication, seizures, blackouts, cognitive deficits,

and predictable traumatic reactions. Lisa, like some of the other witnesses, is unaware of basic

information regarding her own life and that of significant family members and also unaware of

her own impairments and symptoms such as paranoia, memory deficits, and problems with

perception. She, like other extreme trauma survivors, is victim to unconscious efforts to avoid

the terror of reliving events which would result in retraumatization.

       Lisa's participation in the biopsychosocial history I prepared was enhanced by her current

medication regimen, a trusting relationship with her defense team, and the team's experience in

working with mentally ill and traumatized clients. The team devoted considerable informed

effort to overcome Lisa's profound and almost insurmountable fear of disclosing information

which is painful, deeply buried, and humiliating. However, this biopsychosocial history

documents considerable information and data of which Lisa was not aware but which

significantly affected the course of her life, beginning with the abandonment by her father who

left her in the hands of her severely disturbed mother.




                                                       4



                                    152-1 Filed 09/03/15 Page 4 of 184
    Case 4:12-cv-08001-GAF Document 152-1
       Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 6 of 185




III.     QUALIFICATIONS

         I am licensed by the State of South Carolina Board of Social Work Examiners and board

certified by the American Board of Examiners in Clinical Social Work. I hold a Master of Social

Work degree from the university of South Carolina (19Rn) and a Bachelor of Arts degree in

Psychology from Pepperdine University (1977).

         I have conducted biopsychosocial assessments for thirty-three years both in my private

practice and for the courts. I have qualified as an expert witness in the field of social work in

federal courts in Tennessee, Virginia, Georgia, and South Carolina and by the state courts of

Tennessee, South Carolina, North Carolina, Virginia, Georgia, Florida, Alabama, Mississippi,

Texas, California, and Alaska. A copy of my curriculum vitae follows this declaration.

         The biopsychosocial assessment is a clinical social work method of gaining insight into

an individual's physical and emotional development, possible psychological impairments, and

level of social functioning. This is achieved by gathering information on an individual from

numerous sources and compiling it into a comprehensive evaluation. The resulting

biopsychosocial assessment is comprised of clinical interviews, a review and assessment of

relevant documents, consultation with other professionals and a review of their reports and

opinions, historical research, and if needed, visual aids. The purpose of such an assessment is

not to excuse any particular human behavior, but rather to shed light on the significant factors

that shaped the individual's development.

         Clinical social workers are trained to conduct the biopsychosocial assessment and to use

it in various settings related to mental health, including expert testimony in the courtroom. In the

context of a capital case prosecution, the information from the biopsychosocial assessment is

typically presented at trial in the penalty phase and is also relied upon by other mental health



                                                 5


                              Document 152-1
       Case 4:12-cv-08001-GAF Document 152-1 Filed
                                             Filed 09/03/15
                                                   09/03/15 Page
                                                            Page 5
                                                                 5 of
                                                                   of 184
                                                                      184
      Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 7 of 185




experts in reaching their opinions. A credentialed clinical social work expert presents the

findings to the jury and offers expert opinions. Clinical social workers are licensed to diagnose

and treat mental, emotional, and behavioral disorders. They are able to factor into their

assessments the findings of other professionals including those related tomedical hinlngical,

neurological, and genetic issues.

        The following biopsychosocial assessment demonstrates not only what was known about

Lisa Montgomery at the time of her trial, but it also includes voluminous information not

investigated or presented to the courts by the appropriate expert and lay witnesses.

IV.      MATERIALS UPON WHICH I RELIED IN COMPILING THE EVALUATION

        In order to prepare a reliable biopsychosocial history, I reviewed medical, mental health,

social service, education, employment, judicial, military, and vital statistic records for Lisa, her

spouses and children, and her paternal and maternal families; interviewed Lisa, her maternal aunt

Darlene Alexander, her half-brother, Teddy, and her maternal cousin Wendy Treib; and reviewed

relevant testimony and evidence from trial proceedings against her. A list of the material not

cited in this report but upon which I relied in addition to the materials contained herein is

attached to this declaration as Attachment A. During the course of my work, I identified

additional documents and evidence to obtain and potential witnesses to locate and interview in

order to provide a reliable biopsychosocial history that addresses complex problems associated

with the impact of abuse and trauma on Lisa's underlying neurological and psychiatric diseases,

her development during childhood, and her day to day functioning as an adult. This effort is

ongoing and revelatory as it provides a mosaic of interrelated, severe disabilities that have not




                                                  6


                                      152-1 Filed 09/03/15
      Case 4:12-cv-08001-GAF Document 152-1       09/03/15 Page
                                                           Page 6
                                                                6 of
                                                                  of 184
                                                                     184
     Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 8 of 185




been examined previously. As I obtain additional, relevant and significant information about

Lisa, I will supplement my findings.I

V.       EVALUATION

         Psychiatric and neurologic disease affected every .9,peq ofLisa Montgomery's life in

much the same way they had affected her mother's and father's lives. Lisa'- is he                      Will his



family and Lisa's mother and her family inherited genetic vulnerability that made them at

increased risk for developing psychiatric and neurologic disorders later in their lives when

triggered by particular environmental factors. Bipolar mood disorder, depression, cognitive

impairments, post traumatic stress disorder, autism, and neurologic disorders took a heavy toll on

Lisa's family in generation after generation. Family patterns of behavior passed from one

generation to the next in much the same way and with equally devastating results. In order to

understand the events of Lisa's life and how the cascade of terrifying events she survived

affected her, it is necessary to chart the interaction of mental illness and trauma in her parents'

lives.

         A.       Historical Framework

                  a. Paternal Family

                           a. Lisa's Paternal Family Has a Substantial History of Psychiatric and
                              Neurologic Impairments.

         Depression, anxiety and their destructive companion of alcoholism came to Lisa from her

father's side of the family, along with neurologically based disabilities. Lisa's father is John

  I prepared this biopsychosocial history under extreme time constraints imposed by circumstances over which Lisa
and her counsel have no control. These extreme time constraints created significant barriers to disclosure of
sensitive, shameful information about torture, captivity, and maltreatment by those who witnessed, designed, and
participated in inflicting cruel, inhumane, and degrading maltreatment on Lisa and by Lisa herself. These barriers to
revelation about real situations of sexual exploitation and slavery and other strategies of coercive control can only be
overcome by building a trusting relationship and providing a safe environment to the truth teller. It is a time
intensive endeavor that requires multiple interviews over time, weighed and analyzed against a backdrop of
collateral data. It cannot be accomplished by accepting as true self-serving narratives by perpetrators and biased
others or victims who have multiple underlying mental impairments as a result of torture or biological makeup.

                                                           7


                                     152-1 Filed 09/03/15 Page 7 of 184
     Case 4:12-cv-08001-GAF Document 152-1
     Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 9 of 185




Patterson. John's grandmother "died from sugar diabetes" and "had Lupus."2 When she passed

away, "she was covered with scales" and sores.3 John's mother, Marie,' also suffered miserably

in her final years from Lupus, which made her "easily stressed and upset."5 Marie "had

Al'7heimer's Aisese Anrl Aementin when she rlierl" 6 Her de nth oertifionte licts her onile              of   APAth

on December 22, LOU!, as "failure to thrive" and "severe end stage dementia."' In her younger

years, Marie also experienced blackouts and uncontrollable emotions. If Marie "got into a fight

she blacked out and then came to banging someone's head against the ground. She could not

remember getting in the fight or actually fighting."8 Marie "blacked out during the whole fight

and then woke back up at the end, when she was getting pulled off the person."9

         Lisa's father, John, attempted to quell his anxiety and depression with alcohol, and

"drank all day, every day" from 1960 until 1980.10 He and his friends "drank way too much."11

John's drinking interfered with his military career, and his Army superiors noted "alcoholic

tendencies and indebtedness" in his file.12 John's sixth wife attributed the "neuropathy in his

feet" to his 20 years of drinking.13 John recognized his depression and anxiety. He "felt




2
  Attachment 1, Declaration of Thomas Allen Hedberg. Thomas Allen Hedberg (Tom) is Lisa Montgomery's
paternal half uncle. Tom is John Patterson's maternal half-brother. John Patterson is Lisa's father. Attachment 2,
Declaration of Lisa Rickert, incorporating interview with Marie Stelma 5-17-2005.
  Id.
4 Attachment 3, Marie Miller Patterson Hedberg Stelma. Birth Certificate, DOB 11-26-1921; and Attachment 4,
Death Certificate, DOD 1'2-2'2-2007.
5 Attachment 2, Declaration of Lisa Rickert, incorporating report of telephone call with Marie Stelma.
6 Attachment 5, Declaration of Mary Lee Coleman. Mary Lee Coleman is Lisa Montgomery's paternal aunt. Mary
is John Patterson's sister.
  Attachment 4, Marie Josephine Stelma, Death Certificate.
8 Attachment 1, Declaration of Thomas Allen Hedberg.
9 Id.
10 Attachment 6, Declaration of John Patterson.
11 Id.
12 Attachment 7, John Patterson, Military Records.
13 Attachment 8, Declaration of Christina Juarez Patterson. Christina is Lisa Montgomery's step-mother. Christina
is married to John Patterson, Lisa's father.

                                                         8


                                    152-1 Filed 09/03/15 Page 8 of 184
    Case 4:12-cv-08001-GAF Document 152-1
       Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 10 of 185




depressed" and "became withdrawn."14 "Nothing" gave him "any joy."15 His former sisters-in-

law thought "there was "something strange about him."16

           Lisa's paternal half-sister, Diane Rae, suffered from depression and anxiety her entire

life. She "was depressed for weeks at a time" and still struggles "with anxiety, fear, and

depression."17 Her son understands that Diane has "struggled with depression and bipolar her

whole life."18

           Lisa's paternal aunt, Mary Lee, had a series of neurological events that required surgery,

medication, and rehabilitation. She underwent a craniotomy at the age of 17.19 Mary Lee first

experienced grand mal seizures in 197020 and continued to have seizures throughout her

adulthood, despite medications including Dilantin.21 In 1972, when she was 27 years old, Mary

Lee developed a large left frontal arteriovenous malformation (AVM). She suffered from

migraines for most of her adult life and has had several small strokes.22 In 1996, Mary Lee was

diagnosed with depression and prescribed Zoloft.23

           Lisa's paternal half uncle, Thomas Allen Hedberg (Tom), survived spinal meningitis at

the age of three years old, and developed depression, anxiety and headaches, as well as

uncontrollable emotions similar to his mother's blackouts.24 Tom's depression persists in his

adulthood. "I have depression."Z5 Tom's daughter, Heather Hedberg, recognized "[d]epression


" Attachment 6, Declaration of John Patterson.
15 Id.
76 Attachment 2, Declaration of Li8a Rickert, incorporating interviews of Alice Deny and Ellen Linderman. Afire
and Ellen are Lisa's mother Judy's sisters.
17 Attachment 9, Declaration of Diane Rae Hedberg Mattingly. Diane is Lisa's paternal half-sister. Diane and Lisa
share the same father, John Patterson.
18 Attachment 80, Declaration of Jonathan Caleb Thompson.
19 Attachment 10, Mary Lee Coleman, Harborview Medical Records, p. 463.
20
   Id, p.312, 318, 328.
21 Id.

22 Attachment 5, Declaration of Mary Lee Coleman.
23 Attachment 10, Mary Lee Coleman, Harborview Medical Center; Good Samaritan Hospital.
24 Attachment 1, Declaration of Thomas Allen Hedberg.
25   Id.
                                                        9


                                       152-1 Filed
       Case 4:12-cv-08001-GAF Document 152-1 Filed 09/03/15
                                                   09/03/15 Page
                                                            Page 9
                                                                 9 of 184
                                                                   of 184
      Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 11 of 185




runs on my paternal side."26 Tom's sister, Lori Mae Yates, agreed that Tom "suffers from

anxiety and depression."27

          Lisa's paternal cousin, Heather Hedberg, struggled with major depression, was treated

with Wellbutrin. and spent her school years in special education classes.28 Heather "was always

     specH and fr,r math                 .nri hart "tremble lenming nit] trniillie rending like regular

people."29 Heather had auditory hallucinations of "angry voices and thoughts" for "as long as"

she could remember.3° She "was always a depressed little kid," and she "started to have suicidal

thoughts" as she grew older. 31 Her father, Tom Hedberg, agreed that "Heather has major

depression, and I have depression too."32 Tom's son, Daniel Hedberg also struggled with

depression, suicidal thoughts, and self-harming inclinations. He "was depressed too, for most of

his life. When he was younger he went to Las Vegas and took a bottle of pills and drank a cup of

bleach. He was trying to kill himself."33 Another one of Lisa's paternal cousins, Stephanie

Yates, struggled with depression and Crohn's disease, according to her mother.34

          Lisa's paternal family has a substantial history of depression, anxiety, and neurological

disorders that range from blackouts and seizures to AVMs that passed from one generation to the

next. These impairments affected family dynamics and directly affected John's performance as

Lisa's father and Lisa's development and functioning.




26
   Attachment 11, Declaration of Heather Hedberg. Heather is Lisa Montgomery's paternal cousin. Heather's
father, Thomas Allen Hedberg, is Lisa's paternal half uncle.
27 Attachment 12, Declaration of Lori Mae Yates. Lori is Lisa Montgomery's paternal half aunt. Lori's mother,
Marie, is also John Patterson's mother.
28 Attachment 11, Declaration of Heather Hedberg.
29 Id.
3° Id.
3' Id.
32
   Attachment 1, Declaration of Thomas Allen Hedberg.
33 Attachment 11, Declaration of Heather Hedberg.
34 Attachment 12, Declaration of Lori Mae Yates.


                                                        10



                                      152-1 Filed 09/03/15 Page 10 of 184
      Case 4:12-cv-08001-GAF Document 152-1
     Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 12 of 185




                            b. Social History of John Patterson (Lisa's father)

         Marie Miller Patterson Hedberg Stelma was born in Charleston, Washington,35 lived in

Bremerton, Washington,36 and grew up in Sumner, Washington.37 Marie's father, Joseph Jacob

Miller taus crnttiQh hailed from New Jersey and wnrked ac a fireman inn p.pPr ,,,mpnny mist

Vi IllS Mc.    IVICII IG J 111VLlici,   ivicuy ivicigucuclic   11.110A, WCIJ 1,0111 III 11111101S   ucivic moving   LIJ



Washington. Mary Magdalene was raised Irish Catholic,40 and worked as a house wife most of

her life except when her husband fell ill with diphtheria.41 Mary Magdalene and Joseph had four

children: Charles, Marie (John Patterson's mother), Billy and Kate.42

         When Marie was a young child her family moved from Washington to New Jersey to be

with her father's family. One uncle on the paternal Miller side of Marie's family may have been

mentally ill. This uncle was "odd and picked blackberries and put a crate on his head. He never

hurt anyone, he was just odd."43 While the family was in New Jersey, they all came down with

diphtheria, an upper respiratory tract illness that can cause peripheral nerve palsies 44 Marie's

father was paralyzed for a while and Marie's mother had to work outside of the home to make

ends meet. The family eventually moved back to Washington State. Marie's father recovered

from his illness, and he returned to his role of head of the household.45




35 Attachment 3, Marie Josephine Miller Birth Certificate.
36
   Attachment 13, l'vlary Lee 1-ledberg Coleman, Tacoma, `17v'A Enrollment Record, Gray Junior High.
37 Attachment 2, Declaration of Lisa Rickert incorporating interview with Marie Stelma, 5-17-2005, p.1

38 Id.

39 Attachment 3, Marie Josephine Miller Birth Certificate.

40 Attachment 2, Declaration of Lisa Rickert, incorporating interview with Marie Stelma 5-17-2005.

41 Attachment 4, Marie Stelma Death Certificate.

42 Attachment 2, Declaration of Lisa Rickert, incorporating report of telephone call with Marie Stelma.

43 Id.

" Attachment 14, New Jersey reported the highest average annual mortality rate for diphtheria (44.5 per 100,000)
between 1895 and 1911, which declined to 28.8 per 100,000. 15,000 to 20,000 people died annually from diphtheria
in the 1920s. (Edward A. Lane, Trends in Diphtheria Mortality. 1933)
45 Attachment 2, Declaration of Lisa Rickert, incorporating report of telephone call with Marie Stelma.



                                                               11


                                     152-1 Filed 09/03/15 Page 11
     Case 4:12-cv-08001-GAF Document 152-1                     11 of 184
        Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 13 of 185




            Marie's first marriage was ill fated. She married Robert Lee Patterson on August 5,

1941, in Tacoma, Washington.46 Both were young: Marie was 19 years old when she married,

and Robert was in his early 20s. Robert was born in Graham County, North Carolina, and reared

in P ohhinevillp47 and Chprnle-pp North Carolina 48 hpfnrp mnving to Wachingtnn 49 12 nhpre c

       •1
lafillly    was   01 I   errri lI1 UCJGGIlL, allU HC   U relilL1VCS 111 VI/   asningumi   3Lalt,   Heal   Inc LUWI1 Ul



Puyallup, Washington.5° After marrying, Marie and Robert lived in Federal Way, Washington.51

            Marie's marriage to Robert was a "catastrophe."52 Marie believed Robert "was unfaithful.

They fought a lot. They argued constantly."53 Lisa's father remembered that "[n]either of them

was happy in the marriage. Marie was constantly angry at Robert, and they fought all of the

time." 54 Marie married Robert to get away from her controlling and possessive mother, but

"marriage to Robert was not what she wanted."55 Marie "married the first man who asked" her.56

Marie and Robert had two children: John Joseph, born in Tacoma, Washington, on June 15,

1942, and Mary Lee, born on September 15, 1945.57 Robert was not much of a family man and

cheated on Marie throughout her marriage.58 Marie "looked down" on Robert for his infidelity

and "thought he was a coward."59




46 Attachment 15, Marriage Certificate Robert Patterson and Marie Miller; Attachment 5, Declaration of Mary Lee
Coleman.
47 Attachment 16, Robert Lee Patterson Birth Certificate.
48 /Anachment 1'7, Robert Lee PatterscA Enlistment Records.
49 Attachment 6, Declaration of John Patterson.
" Id.
51 Id.; Attachment 2, Declaration of Lisa Rickert incorporating interview with Marie Stelma 5-17-2005.
52 Attachment 2, Declaration of Lisa Rickert, incorporating report of telephone call with Marie Stelma.
53 Attachment 5, Declaration of Mary Lee Coleman.
54 Attachment 6, Declaration of John Patterson.
55 Attachment 5, Declaration of Mary Lee Coleman.
56 Attachment 2, Declaration of Lisa Rickert, incorporating report of telephone call with Marie Stelma.
57 Attachment 13, Mary Lee (Hedberg) Coleman, Federal Way Public School Records.
S8 Attachment 6, Declaration of John Patterson.
59 Attachment 5, Declaration of Mary Lee Coleman.


                                                              12


                                     152-1 Filed 09/03/15 Page 12 of 184
     Case 4:12-cv-08001-GAF Document 152-1
    Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 14 of 185




         Shortly after Mary Lee's birth in 1945, Robert left the family for good. Years later after

Mary Lee reached adulthood, she asked to meet her father, Robert.6° Marie drove her to

Robert's only sister, Ruth, who lived nearby in Federal Way, Washington. Ruth refused to say
                                After Rnhert left hic con John, daughter Mary Lee, and wife Marie, no
where her brother was.
                           61



one saw him again, except for young John whose next encounter with his father deeply scarred

him.

                          c. Lisa's Father Suffered at the Hands of His Mother.

         John Patterson's mother, Marie, "was quick to get angry. Marie argued with people."62

As a young child, John "learned very early on to never make her mad. It was much easier to just

agree with her and pretend that she was always right, instead of confronting her and trying to

change her mind." 63 Marie taught John another lesson, too. She taught him how to pick and

choose which child to love and nurture and which child to resent and abandon. Through her own

actions, Marie showed John that he was the least of her four children and not entitled to an equal

place in their family. She singled John out to belittle, degrade, and criticize for being the child of

his father and for sharing characteristics with his father.64

                          d. John's Father Kidnapped Him.

         In a dreadful act with consequences that passed from one generation to the next, John's

father kidnapped him when John was only four years old and kept him hidden for approximately

one year.65 After disappearing shortly following the birth of his daughter, Mary Lee, John's



63 Attachment 13, Mary Lee (Hedberg) Coleman, Lisa's paternal aunt, was born, reared, and stayed in the Tacoma
area. She attended Federal Way Junior and Senior High Schools where she was an average student whose IQ was
measured at 90 in 1960. Mary Lee (Hedberg) Coleman, Federal Way Public School Records.
61 Attachment 2, Declaration of Lisa Rickert, incorporating report of telephone call with Marie Stelma.
62 Attachment 10, Declaration of Mary Lee Coleman.
63 Attachment 6, Declaration of John Patterson.
64 Id.
65 Attachment 6, Declaration of John Patterson; Attachment 2, Declaration of Lisa Rickert incorporating interview
with Marie Stelma 5-17-2005.

                                                        13


                                   152-1 Filed 09/03/15
   Case 4:12-cv-08001-GAF Document 152-1       09/03/15 Page
                                                        Page 13
                                                             13 of
                                                                of 184
                                                                   184
     Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 15 of 185




father returned to the house. Robert snuck into the back yard of Marie's home in Federal Way,

Washington. John was playing in the back yard when he saw a man he did not recognize,

Robert, watching him. The man told four year old John that they were going for a ride in the car.
                                                                                  -66 Robert took John to an
Robert tank John from the backyard without any toys, clothes nr food

unknovv'n location some "three days of travel" away from Was1-'-gton.67 Robert Patterson left

John alone for much of the year, in a "large drafty house on a lake" where John was lonely, cold

and hungry much of the year.68

         After approximately one year, Robert's parents69 showed up at the house and forcibly

took five year old John away from Robert. Robert's parents, John's paternal grandparents, took

John by train, again for three days of travel, back to their home in Puyallup, Washington.7° Then

they called John's mother to let her know she could come get her son.71 When Marie arrived at

the Patterson's house to take John home, "he didn't recognize her at all. He had no recollection"

of his mother after being gone for a year.72

         John was never the same after the kidnapping. Five-year-old John was "was a basket

case"73 who "babbled" about what he experienced in his year away, but his mother could not

make out specifics of what the child tried to say.74 He was too young to "tell anyone where he

had been for that year."75 Marie never asked Robert Patterson's parents where they had found


66 Attachment 18, Declaration of.Grace rigg Baum. Grace rigg Baum, at 94 years of age, is iviarie Stelma's oldest
living friend; Attachment 6, Declaration of John Patterson.
67 Attachment 6, Declaration of John Patterson.
68 Id.
69 Robert's parents were William Patterson and Sudie Morgan, farmers from North Carolina. William was 47 years
old when Robert was born, and Sudie was 26 years old. They could both "read [and] write," according to Robert's
birth certificate. Attachment 16, Robert Lee Patterson, Birth Certificate.
70 Id.
71 Attachment 2, Declaration of Lisa Rickert, incorporating report of telephone call with Marie Stelma.
72 Attachment 5, Declaration of Mary Lee Coleman.
73 Attachment 2, Declaration of Lisa Rickert incorporating interview with Thomas Hedberg 5-19-2005.
74 Attachment 2, Declaration of Lisa Rickert, incorporating report of telephone call with Marie Stelma; Attachment
19, Declaration of Thomas Allen Hedberg.
75 Attachment 5, Declaration of Mary Lee Coleman.


                                                        14



                                     152-1 Filed 09/03/15 Page 14 of 184
     Case 4:12-cv-08001-GAF Document 152-1
           Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 16 of 185




John, and so no one close to John ever knew.76 Marie had no idea where John lived for that year

or what he experienced.77

             John had "horrible nightmares" and developed a fear of being alone.78 John "seemed shy,

timid and oared Me talked funny when he (same hark                    Tec ac if he hadn't learned to talk

                TTe cApiussuu .4    -le
correctly.      .FI                JC11   uicici
                                           n             a
                                                   n ly wn    ULI1G1 MU G   [i vy   11G UJGL1 UllIGIGIIL   WUILI3 101




things."79 John was "angry, belligerent, depressed, afraid of the dark, [and] screamed when he

was put in the bathtub."80 John "cried for no reason and was deathly afraid of the dark."81 Marie

"felt John had behavior problems and issues with anger and fear that stemmed from that year.

She said he talked funny, and had a funny accent."82

             Decades later Marie expressed regret for "not having him evaluated and treated by a

mental health professional."83 As Marie lay dying, she told John, "I wish I had had you checked

out back then."S4 John never saw his father, Robert, after Robert's parents returned him to Marie

without explanation.85 John never saw his paternal grandparents, the Pattersons, after they

returned him to Marie.86 Two decades later, John repeated his kidnap and abandonment by his

father with Lisa and her sister.




76 T,31

77 Attachment 2, Declaration of Lisa Rickert incorporating interview with Marie Stelma 5-17-2005.
78 Attachment 6, Declaration of John Patterson.
79 Attachment 18, Declaration of Grace Figg Baum.

80 Attachment 2, Declaration of Lisa Rickert, incorporating report of telephone call with Marie Stelma.

81 Attachment 6, Declaration of John Patterson.
82
     Id.

83 Attachment 2, Declaration of Lisa Rickert, incorporating report of telephone call with Marie Stelma.
84 Attachment 6, Declaration of John Patterson.
85 Robert died May 13, 2002, from "natural causes, etiology unknown," in Port Angeles, Washington. He was a log
truck driver with an eighth grade education. Attachment 20, Robert Lee Patterson, Death Certificate.
86 Attachment 6, Declaration of John Patterson.



                                                             15


                                       152-1 Filed 09/03/15 Page 15 of 184
       Case 4:12-cv-08001-GAF Document 152-1
       Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 17 of 185




                             e. Marie Degraded John.

John and his mother Marie had a strained and hostile relationship and "fought often."87 Marie

"never stopped comparing John to his father," telling him he looked just like his father and acted

just like his father . . . all negatives for her.88 Marie resented Robert so much "that it spilled

over and she acted like she hated' both her children from her marriage to Robert.                      Marie was

"very critical of Robert, even when he was long gone."9° As a young boy Marie told John he

"was a coward" just like his father.91 This was difficult for a young boy to understand, and John

"wondered if she blamed" him for "getting kidnapped."92 John's life-long friend, Ronald Figg,

concluded Marie "was mean" and "blamed John and Mary for being from her relationship with

her first husband. Marie never let them live that down, being related to their father."93

           Robert Patterson abandoned Marie in 1945, kidnapped John in 1946 and returned him in

1947 just as John was scheduled to enroll in the first grade.94 That year Marie met a man named

Gordon Hedberg. Marie and Gordon were married the summer after John completed the first

grade. After the wedding Marie asked John if he would like to start using Gordon's last name,

Hedberg, instead of John's biological father's last name, Patterson. John "was very young and

changing last names seemed like a fun thing to do."95 John hoped "that not having my biological




87   Attachment 2, Declaration of Lisa Rickert, incorporating report of telephone call with Marie Stelma.
88   Attachment 6, Declaration of John Patterson.
89   Id.
90   Id.
91   Id.
92   Id.
93 Attachment 21, Declaration of Ronald (Ron) Figg. DOB: 6-21-1942. Ron Figg is Lisa's father John's oldest
living friend. They have been friends for 57+ years.
94 Attachment 6, Declaration of John Patterson.
95 Id.


                                                           16


                                      152-1 Filed 09/03/15
      Case 4:12-cv-08001-GAF Document 152-1       09/03/15 Page
                                                           Page 16
                                                                16 of
                                                                   of 184
                                                                      184
       Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 18 of 185




father's last name attached to my name might help make my mother less angry at me."96 John

took the Hedberg name without having been legally adopted by Gordon.97

           Gordon was a truck mechanic98 and also sold oil filters and oil filter parts throughout the

state of Washington. In 1948 Gordon move,' Marie John and Mary to Seattle from nearby

Federal Way, Washington. Gordon had steady work in the area and the children enrolled at the

Ridgecrest School in the northern part of Seattle, Washington. The neighborhood at the time

was a military family neighborhood, close to the base and more rural than the city portions of

Seattle.99 Nearby woods offered a respite to John who described it:

           There were lots of woods and places with no houses on them. Now that part of
           Washington State has grown to feel like it is all part of Seattle, but in 1948 it was
           woodsy and wide open. The woods was a perfect place to go and escape my
           mother's yelling and shouting. I loved being in the woods. I could just be myself
           there, and not have to worry all the time about making my mother angry, inciting
           her wrath.'"

Marie sure "had a temper''101 and it was easier for John to hide in the woods than try and appease
                             mother.'°2
his unpredictable, angry

           John's best friend since the second grade, Ron Figg, recognized "Marie didn't seem to

like John too much."103 Marie "always made a point of being" on Ron's side,1°4 and he

described an incident to illustrate her disregard for her son:

           One time John and I were arguing over a girl. We were pretty youna, too young
           to have any real idea about girls, and we were standing in Marie's yard with her
           fence in between us. John and I were suddenly throwing punches at each other
           across the fence. Marie leaned out of the house and instead of trying to break up
           the fight, and instead of trying to get me to stop fighting with her son, she actually

96   Id.
97 Attachment 2, Declaration of Lisa Rickert, incorporating report of telephone call with Marie Stelma.
98 Attachment 6, Declaration of John Patterson.
99 Attachment 21, Declaration of Ron Figg.
ioo Id.
101 Attachment 18, Declaration of Grace Figg Baum.
102 Attachment 6, Declaration of John Patterson.
103 Attachment 21, Declaration of Ronald Figg.
104 Id.
                                                         17


                                      152-1 Filed 09/03/15 Page 17 of 184
      Case 4:12-cv-08001-GAF Document 152-1
       Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 19 of 185




           yelled out to me `hit him harder, take him out!' She had an opportunity to break
           up the fight and instead she leaned out of the house and threw oil on the fire.
           Even when I was a young kid, even when that first happened, I thought that that
           was strange. Strange for a mom to encourage the neighbor kid to hit her son
                                                 105
           harder and not to defend her own son.

                           f    Marie and John Roth Showed Signs of Mood Instability.

           As John became a teenager, his relationship with his mother grew even more strained.

Her relationship with Gordon was "a good one" for Marie but not for John, especially after

Marie and Gordon had their own children.106 Marie and Gordon had two children who were

John's half siblings: Lori Mae Hedberg, born December 6, 1957, and Thomas Allen Hedberg,

born August 7, 1954.107 After Tom and Lori were born, "Marie made a real point of turning her

back" on John and Mary, her two children with Robert Patterson.108 Marie "always made John

feel like he was no good, because he was a reminder of his father."109 Marie "turned her back on

her first family and focused entirely on her second family."11° John's sister Mary agreed that

Marie "focused all of her attention on Tom and Lori" while John and Mary were "shunted to the

side" as "second class compared to Tom and Lori." II '

           Marie controlled John and "yelled when she thought John was doing something

wrong."112 Marie was very rigid and "had very specific ideas about the world," and as John

grew up, he tried to challenge some of those ideas.113 Marie's rigidity made her "hard" and

"quick to get angry. She argued with people. She was always right."14 John's younger brother,

Tom, remembers his mother's temper: "I learned immediately as a child never to question her.

105 Id.
106 Attachment 2, Declaration of Lisa Rickert, incorporating report of telephone call with Marie Stelma.
107 Attachment 2, Declaration of Lisa Rickert, incorporating report of telephone call with Thomas Allen Hedberg.
108 Attachment 6, Declaration of John Patterson.

109 Id.
no Id.
111 Attachment 5, Declaration of Mary Lee Coleman.
112 Attachment 6, Declaration of John Patterson.
113 Id.
114   Attachment 5, Declaration of Mary Lee Coleman.

                                                        18


                                      152-1 Filed 09/03/15
      Case 4:12-cv-08001-GAF Document 152-1       09/03/15 Page
                                                           Page 18
                                                                18 of
                                                                   of 184
                                                                      184
       Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 20 of 185




She would shout and yell at you if you did. Her temper was enough to keep us from getting her
                                                                        116
mad."n5 "Gordon tried to keep the lid on Marie, but he did not succeed." Marie "was an

angry person, very volatile and loud if she did not get her way. She crashed around in the

kitchen, clamming cupboard doors and knocking things against each other when she was

mad."117 John desperately "wanted to change her mind about the world and wanted her to

understand" him. 118 They "argued and fought about how differently they saw the world, and

about how angry she was at" John and Mary's father, Robert, even years after Robert was gone,

and years after Marie had remarried.119

            As John grew older, his moods changed precipitously. Marie saw John's moods change
                                              '
from being "the class clown" to being "angry."120 She thought he had a "belligerent attitude."121

She and John could not communicate effectively. Marie "didn't listen to other people, she

railroaded them until they agreed with her ideas."122 John tried to make his mother understand

him, and to help her see his point of view. He failed at every turn. Marie never listened to

John's ideas about the world, and their communication was nonexistent. Marie thought John

should do better in school and could behave better.123

            John and Marie also fought about John's dating habits. After John began dating, Marie

"didn't like the way he treated women," because she thought he behaved "like his father,

cheating on his girlfriends."124 In Marie's opinion John had "too many girlfriends," and Marie




115 Attachment 19, Declaration of Thomas Hedberg.
1'6 Attachment 5, Declaration of Mary Lee Coleman.
1" Id.
118
119 Id.
120   Attachment 2, Declaration of Lisa Rickert, incorporating report of telephone call with Marie Stelma.
121   Id.
122   Attachment 6, Declaration of John Patterson.
123   Id.
124
      Attachment 2, Declaration of Lisa Rickert, incorporating report of telephone call with Marie Stelma.

                                                           19



                                       152-1 Filed 09/03/15 Page 19 of 184
       Case 4:12-cv-08001-GAF Document 152-1
        Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 21 of 185




"didn't like it" and "let him know."125 Marie yelled at John for going out with his friends, with

girls, and going to places that perhaps sold alcoholic drinks. "Marie was strict and did not allow

alcohol or drugs in her home."126 Marie focused entirely on her two youngest children, Tom and

Lori, and paid almost no attention to her two oldest children, John and Mary Lee, other than to

criticize them.

             Although John considered himself brighter than most of his peers, he did not plan to go to

college. He "hated high school" and knew that he could have done better.127 He knew he wasn't

"going to college because Gordon didn't have the money." 128 John "needed to get out from

under the control of his angry mother" and so he enlisted in the Army in 1960 the same month he

graduated from Federal Way high schoo1129. John's mother interpreted John's speedy enlistment

as his desire "to get away from" her,13° and John's sister agreed he "joined the Army to get away

from our mother. She was quick to anger and her words were very hurtful. John wanted a life

away from her anger."131

                              g. John Enlisted in the Military in the Vietnam Era.
                                                                                             132
             When John enlisted, his step-father Gordon, who was an enlisted man in World II, was

proud of John for "becoming an enlisted man." 133 Gordon let John drive his car the day John

enlisted, and John "felt so proud that he was proud of me."134 John had never "felt that from a

parent" in his entire life. It was a wonderful feeling.135 John's initial screening tests with the



125    Id.
126    Id.
127    Attachment 6, Declaration of John Patterson.
128    Id.
129    Id.
1313Attachment 2, Declaration of Lisa Rickert, incorporating report of telephone call with Marie Stelma.
131 Attachment 5, Declaration of Mary Lee Coleman.
132 Attachment 22, Gordon Hedberg Enlistment Information.
133 Attachment 6, Declaration of John Patterson.
134    Id.
135    Id.
                                                         20



                                        152-1 Filed 09/03/15 Page 20 of 184
        Case 4:12-cv-08001-GAF Document 152-1
       Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 22 of 185




                                                                                                  136 The
Army showed that he "had a strong ability for accounting" and dealing with numbers.

Army told John that they would send him to a base in Indiana after Basic Training, to train him

to be an accountant for the Army.137

            After Jnhn enlisted in 196,(1 he started dating a girl from his high crhonl, Mnrghn.

Tvlarsha was in John's. high school, a year younger, and John's first sexual expenence. They'

"fooled around some" and then Marsha discovered that she was pregnant.138 John "had just

completed Basic Training and was about to go to accounting school for the Army." 139 He

"barely knew about sex, let alone pregnancy, parenting and fatherhood."14° Marsha's parents

decided that "Marsha needed to leave town and go to relatives in California."141 Marsha left

Federal Way, Washington, went to California and had the baby in June of 1961. After she gave

the baby up for adoption, Marsha returned to Federal Way to live with her parents. John only

spoke with Marsha one time after their baby was adopted, and she told John that their baby was a

little boy.142 John lost touch with the first of his many children.

            The U.S. Army sent John to Fort Ord, California, to complete Basic Training.143 Signs of

possible depression showed up when Army doctors examined John and cited him for "not

keeping clean enough for Army standards."144 John had an abscess on his shoulder, and Army

doctors told him "to take more frequent showers, and to brush my teeth more often."145 The

Army found John "had a lot of problems with his teeth," and he "almost got kicked out of the




136 Id.
137 Attachment 6, Declaration of John Patterson; Attachment 7, John Patterson Military Records.
138   Attachment 6, Declaration of John Patterson.
"9    Id.
140 Id.
141 Id.
142 Id.

143   Attachment 7, John Patterson, Military Records.
144   Id.
145   Id.
                                                        21



                                       152-1 Filed 09/03/15 Page 21
       Case 4:12-cv-08001-GAF Document 152-1                     21 of 184
       Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 23 of 185




Army for that."146 John began to see he "basically learned, from the Army, how to be a grown

up" instead of learning life skills from his mother.147

            John finished Basic Training at Fort Ord, California, and transferred to Fort Benjamin

Harrison in InAiana for three months of accountant training.'48 Inhn graduated from accounting

training on December 30, 1960, and reenlisted for a three year tour of duty that same day. He

was assigned to the 4th Administrative Unit at Fort Lewis, Washington, and moved back to

Washington State.' 49

            John returned to Washington State and hooked back up with his old buddy, Ron Figg,
                                                                                            150
who "was working for his dad, running a flooring company, and was in a rock and roll band."

John was "so shy and backwards" that he had "a hard time interacting with people, especially

girls."151 John started "drinking alcohol to forget my childhood pain, and to relax."152

John found that when he drank, he could talk to girls more easily. He started going to the bars

when Ron's band played, drinking, and trying to meet girls.

                          h.   Lisa's Half Sister Diane Was Born into a Life of Abuse and
                               Abandonment.

            One of the girls that John met while he was stationed at Fort Lewis in Washington was an

old friend of his sister's named Joyce Hamner. Joyce's parents were part Cherokee Indian and

part Uchee Indian, so "she seemed very exotic" to John.153 John was "very naïve, practically a

virgin. ' 154 John and Joyce "went out one or tuiln               anA it was all about the cex."155 Joyce


146
    Id.
147
    Attachment 6, Declaration of John Patterson; Attachment 7, John Patterson, Military Records.
148 Attachment 7, John Patterson, Military Records.
149
    Id.
150 Attachment 6, Declaration of John Patterson.
151   Id.
152   Id.
153 Id.
154 Id.
 155Id.

                                                        22


                                      152-1 Filed
      Case 4:12-cv-08001-GAF Document 152-1 Filed 09/03/15
                                                  09/03/15 Page
                                                           Page 22
                                                                22 of
                                                                   of 184
                                                                      184
      Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 24 of 185




became pregnant, and John knew they "had to get married."156 John "thought it was the right

thing to do.-157

          John and Joyce married in Coeur d'Alene, Idaho. on February 6, 1963,158 but barely lived

together ac a married couple. Weeks after they married. the Army stationed John to a tour of

duty in Munich, Germany.159 John left for Munich on March 12, 1963,160 and was out of the

country when his second child was born. Joyce Hamner Hedberg gave birth to a baby girl and

named her Diane Rae Hedberg on August 26, 1963, in Auburn. Washington,161 while her father

was in Munich, Germany. Diane's mother was 19 years old and her father was 21 years old at the

time of her birth.162 Joyce had a severe drug problem and "was in no way able to care for a baby.

Joyce couldn't even care for herself -163

          Diane barely survived the abuse and maltreatment by her mother, Joyce, for the first 18

months of her life. She was eventually referred to the Washington state social welfare agency

for protection from "injurious living conditions" and malnutrition.164 Diane "couldn't walk or

crawl, even at a year and a half old.-165 On September 3, 1965, when she was two years old,

Diane was officially placed in the temporary custody of her paternal grandparents, Marie and




'56 Id.
'" Id.
158 Attachment 23, John Hedberg and Joyce Hamner Marriage License.
159 Attachment 7, John Patterson, Military Records.
16° Id.
161 Attachment 9, Declaration of Diane Rae Hedberg Mattingly.
162 Attachment 23, John Hedberg and Joyce Hamner Marriage License; Attachment 24, Diane Hedberg, State
Department of Social Welfare of Kansas, Report to the Court, Probate Court of Saline County; Attachment 25,
Diane Hedberg, Child in Need of Care, Riley County, Kansas, Case No. J-1040, 1972.
163 Attachment 6, Declaration of John Patterson.
164 Attachment 24, Diane Hedberg, State Department of Social Welfare of Kansas, Report to the Court, Probate
Court of Saline County; Attachment 25, Diane Hedberg, Child in Need of Care, Riley County, Kansas, Case No. J-
1040, 1972.
165 Attachment 6, Declaration of John Patterson.


                                                      23


                                      152-1 Filed
      Case 4:12-cv-08001-GAF Document 152-1 Filed 09/03/15
                                                  09/03/15 Page
                                                           Page 23
                                                                23 of 184
                                                                   of 184
        Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 25 of 185




Gordon Hedberg.166 The courts attempted to locate Joyce for custody proceedings, but were

unable to find her anywhere.' 67 John, his parents, and Diane "never saw Joyce again."168

            John Patterson finished his tour of duty in Germany in February of 1965 and was

reassigned to Vietnam on May 13, 1965.169 John saw Diane briefly in September of 1965, during

the court hearing to remove Diane from Joyce. John did not stay in Washington State to care for

his daughter, though. Instead, primary care fell to John's mother, Marie. From Vietnam John

was transferred to the Army base in Fort Riley, Kansas. John shipped to Kansas from Cahm
                                               170
Rahn Bay, Vietnam, on July 11, 1966.

            Within two weeks of his arrival in Kansas, John met the next woman he would marry:

Judy Rignell:

            I had been stationed in Kansas for just two weeks when I met a girl who worked
            as a bar girl for one of the drinking establishments off of the base. Liquor was
            very carefully controlled in Kansas in those days, so you had to drink at an
            established club. The club had women, girls, really, who worked at the bar
            encouraging soldiers to drink more, in order for the bar owners to sell more
            alcohol. Judy was one of those girls. 171

                    2. Maternal Family

                             a. Lisa's Maternal Family Has a Substantial History of Neurologic and
                                Psychiatric Impairments.

            John, Lisa's father, was on a path likely to lead him to Judy, Lisa's mother. Judy's

family came from "western types, one step above Amish" with its own history of bootleggers,

strangeness, abandonment, and mental retardation.172 The severity and pervasiveness of major

mental illness in Lisa's maternal family are remarkable and establish a genetic vulnerability to

166   Attachment 26, Diane Hedberg, Adoption.
167   Attachment 6, Declaration of John Patterson.
168   Id.
169 Attaclunent 7, John Patterson, Military Records.
17° Attachment 7, John Patterson, Military Records.
171 Attachment 6, Declaration of John Patterson.
172 Attachment 2, Declaration of Lisa Rickert, incorporating report of Interview with Karl Lundmark. Karl is Lisa's
mother Judy's maternal cousin.

                                                        24


                                      152-1 Filed
      Case 4:12-cv-08001-GAF Document 152-1 Filed 09/03/15
                                                  09/03/15 Page
                                                           Page 24
                                                                24 of 184
                                                                   of 184
    Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 26 of 185




mental illness in her life. Family stories, descriptions of family members, and life history

documents reveal a mutigenerational predisposition to affective mood disorders, psychosis, and

neurological deficits that claimed victims across time. Many of these disorders gave rise to

aberrant and cruel behavior that resulted in family dynamics organized around trauma, strategies

of coercive control, and shifting alliances Fa—"y stories of mental " 1-ess start vvith n great,

great ancestor - possible a great, great grandmother - who died in an insane asylum in Indiana.

The stories culminate with two of Lisa's own grandchildren who have been diagnosed with

autism and pervasive developmental disabilities.

       In between the generations, an aunt was born with one hand and one of her children was

born without an ear; another cousin was born with intellectual disability (mental retardation).

One of Lisa's maternal cousins was diagnosed with bipolar mood disorder with psychosis and

hospitalized multiple times; that cousin's daughter has likewise been hospitalized with bipolar

mood disorder. Another maternal cousin has been hospitalized, treated with antipsychotic

medication, and diagnosed with psychotic disorders; his daughter has also been hospitalized for

mental illness. Yet another male cousin has also been described as mentally ill. Both of Lisa's

maternal half brothers have received treatment for substance abuse, been incarcerated for

criminal behavior, and have acted violently towards others. One of her half brothers has

received antipsychotic medication for his nightmares, racing thoughts, auditory hallucinations,

paranoia, and flashbacks. This extensive family history of maternal mental disorders provides a

background for examining the manner in which Lisa's mother reared her and exerted control

over her as an adult.

                        b. Judy Rignell (Lisa's Mother) Came From A Hardscrabble Background




                                                 25



                                   152-1 Filed 09/03/15 Page 25 of 184
   Case 4:12-cv-08001-GAF Document 152-1
       Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 27 of 185




            Lisa's maternal family went through hard times and poverty on farms where everyone

was required to work.173 The family had more than its fair share of mysterious and suspicious

behavior by Lisa's great grandmother, Maude Berry, who came from a Green, Kansas, family of

bootleggers.. Mande is said to have had between half a dozen and thirteen children, one of whom

was Nelma, Lisa's maternal grandmother.174 Maude was "strange" and "had odd ways. When

she got mad she'd go and hide."175 Somehow she ended up in Colorado with her first husband,

Ed Rogers, a "drunkard" and "old hard dude," and at the age of only thirteen or fourteen years

old started having children. 176 She had six or seven children with Ed, but planned to leave him.

When Ed and his family learned Maude planned to leave him, they hid all but one of the

children, a baby girl named Viola.177

            Maude no doubt surprised them when she left them all behind save young Viola, returned

to Kansas, and divorced Ed Rogers. She married Emery Springer (Lisa's maternal great

grandfather) in 1916 when Viola was one year old. Maude and Emery had three children:

Nelma (Lisa's maternal grandmother), William, and Samuel. William died at 10 days old.

Samuel was an alcoholic, a "cowboy," who was in and out of jail for drunken behavior.178

Samuel had a very dark and cruel reputation. He burned women and sold them, according to one

of his nieces, Judy (Lisa's mother).179 Samuel had a child born with mental retardation.189
                                                                                                    homicide.'8'
Samuel died when a train hit him, but no one knew if it was an accident, suicide, or




173   Attachment 2, Declaration of Lisa Rickert incorporating telephone call with Karl Lundmark 5-13-2005.
174Id.
1" Id.
176   Id.
177 Id.
178 Attachment 2, Declaration of Lisa Rickert incorporating interview with Karl Lundmark 5-31-2005;Attachment 2,
Declaration of Lisa Rickert incorporating "Chrono" Memo 7-20-2005.
179 Attachment 2, Declaration of Lisa Rickert, incorporating report of Interview with Judy Shaughnessy.
1S0 Attachment 2, Declaration of Lisa Rickert incorporating "Chrono" Memo 7-20-2005.
181 Attachment 2, Lisa Rickert interview with Karl Lundmark 5-31-2005.


                                                          26



                                      152-1 Filed 09/03/15 Page 26 of 184
      Case 4:12-cv-08001-GAF Document 152-1
        Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 28 of 185




            Lisa's great grandfather, Emory Springer, owned a farm, and two Swedish men, Nils

Rignell and John Algott Lundmark, came to the farm looking for work. They both ended up

shucking corn on Emory's farm, and met and married Nelma and Viola respectively. Nelma and

Viola were only a yen apart hot "hated enh other" becuse Nelma "wn in love" with John

1_,U11(.1111d1K5 110L 'NILS   rugneil, wnum   sue 111dITICLI.   JouHI 1_,U1KIIIldrK anu   V 10Id rlau sour    d



boy who was stillborn, Esther, Elizabeth, and Kar1.182 When John Lundmark died at 37, Karl

was six years old and "ran to his grandfather's home," where Emery Springer raised him, despite

the fact that Emery "had a brain tumor" that "made him think funny."183 Karl lived in the home

with Emery, Maude, and Samuel. Nelma, Lisa's grandmother, was already married to Nils

Rignell.

           Nils was brutal and beat Nelma, and the children watched helplessly. Nils "was very

physically and verbally abuse" to Nelma, and Darlene tried to intervene and protect her

mother.184 185 Nils and Nelma had seven186 children: Anna, Elsie, Ellen, Alice,187 Darlene, Judy

Karen188 (Lisa's mother), and Bobby. Judy was born when Nelma was 44 years old. Nelma also

had a child who died before Judy was born.189 Nelma tended to the children and housekeeping

while Nils farmed and worked for the City of Manhattan, Kansas, where the family lived until




182
      id., Esther was born around 1934; Elizabeth was born around 1939; and Kari was born 6-17-1937.
183 Id.
184
      Attachment 9, Declaration of 'Wendy Treibs.
185 Attachment 117, Declaration Of Darlene Alexander.
186
    Two family remembers reported only five children were born to Nelma and Nils: Ann, Judy, Alice, Ellen, and
Bob. Attachment 2, Lisa Rickert interview with Alice Derry and Ellen Linderman (Judy's sisters) 6-3-2005.) Other
family members reported Nelma and Nils had seven children: Ann born 1933; Elsie born in 1934; Ellen DOB 10-
17-1936; Alice DOB 2-3-1940; Darlene DOB 4-6-1943; Judy born in 1947; and Bob DOB 12-18-1955.
187 Alice, Lisa's maternal aunt, was born with one hand. Attachment 2, Declaration of Lisa Rickert, incorporating
interview of Karl Lundmark 5-31-2005.
188 Judy Karen Rignell (DOB 3-18-1947). Judy was born in Manhattan, Kansas and reared in St. George and
Leonardsville, Kansas. Attachment 27, Hope Kleiner, Oklahoma Department of Human Services, Home Study, 7-
18-2001.
189 Attachment 28, Judy Rignell Birth Certificate.


                                                           27



                                       152-1 Filed 09/03/15 Page 27 of 184
       Case 4:12-cv-08001-GAF Document 152-1
    Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 29 of 185




the Great Flood of 1951 that forced them to move to St. George, Kansas.19° The farm produced

corn, alfalfa and potatoes and had a big garden. Nelma canned and sewed their clothes. They

had no indoor plumbing.191

        Though details ahnut her illnecc are inconsistent_ the family agreec that when Nelma was

                                                                      She
a young mother she suffered from polio for sever
                                              c              years.         may Hay         Livaimam.A.4.1



time, and all siblings recall that she was sick in bed for a long period. The older sisters pitched in

to help with the younger kids.192 Nelma's bout with polio occurred proximate to Judy's birth.193

As an adult, Judy seemed devoted to her mother, to whom she was "kind."194 Nelma's

descendents reported mixed feelings about her: Lisa's brother Teddy thought she was cruel and

favored other grandchildren over Judy's children.195 Lisa's children thought she was plain old

mean.

                          c. Lisa's Mother Was Born In a Crucible of Violence and Betrayal.

        Nils Rignell beat his wife at will and brooked no effort by his children to protect her.

When one of his daughters found enough strength and courage to stand in his way, he threatened

to kill her and from that day forward shunned her.196 Judy, Lisa's mother, grew up in that home

amid rumors and beliefs that her sister was not her sister, but her mother, raped by her father.197

Judy had every reason to believe her father had impregnated her sister because, as Judy told it, he


'9° The Great Flood of 1951 in Kansas began in May and continued into June 1951 when between 8 and 16 inches
fell July 9 and July 13. In Manhattan, the business district was under eight feet of water. By 7-13-1951, a total of
1,074,000 acres in Kansas and 926,000 acres (3750 km2) in Missouri were flooded. On 7-17-1951, President Harry
Truman toured the damage by airplane, as far west as Manhattan, Kansas, and declared the disaster "one of the worst
this country has ever suffered from water." (Davis, Kenneth (1953). River on the Rampage. Doubleday) Judy
reported that this flood occurred in 1947, the year of her birth.
191 Attachment 2, Declaration of Lisa Rickert, incorporating interview of family members; Declaration of John
Patterson.
192 Attachment 2, Declaration of Lisa Rickert, incorporating interview of Alice Derry and Ellen Linderman.
193 Attachment 2, Declaration of Lisa Rickert, incorporating interview of Karl Lundmark.
194 Attachment 2, Declaration of Lisa Rickert, incorporating interview of Penny Craig.
195 Attachment 31, Declaration of Teddy Kleiner.
196 Attachment 117, Declaration of Darlene Alexander.
197 Attachment 86, Declaration of David Owen.


                                                        28



                                    152-1 Filed 09/03/15 Page 28 of 184
    Case 4:12-cv-08001-GAF Document 152-1
       Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 30 of 185




sexually assaulted her too.'98 Family members dispute Judy's version of events,199 but regardless

of its veracity, her version is an example of the destructive family secrets, shifting family

alliances, and family betrayals that became hallmarks of Judy's adult life.

            Judy's life trajectory shows a disturbed and deeply troubled woman who was unfit to

parent or be in a position of control over the well being of others. By all accounts, JuAy

experienced erratic and intense mood swings that disrupted the lives of all around her. She was

hypersexual and known around town as a "barfly"200 She lined up future husbands before she

left current husbands.20' She moved from one location to the next without consideration of the

moves on others. She was irritable, aggressive, and shrewd, hiding her malevolence behind a

mask of concern.20'' She mistrusted and accused family and friends of betrayal. She

demonstrated an array of behaviors that strongly suggest mental impairment: hypersexuality,

mood swings, alcoholism, paranoia, irritability, and aggression. By far, though, the most

distressing behavior she engaged in was her cruelty and control of Lisa. It is difficult to pinpoint

the origins of Judy's brutal behavior towards Lisa, but it most reasonably lies in her own mental

disorder, whatever its nature.

                          d. Lisa 's Mother Was an Outsider in her Own Family.

            Whether because she was the victim of incest or because she was experiencing the on-set

of mental illness, Judy was a "troubled" teenager who ran away from home once.203 Her family

referred to her as "wild and living the hard life" as a teenager. One of her sisters described her
                                                       204
"as different from the rest of us" in the family.            Judy described herself as being "cold, hard,


198   Id.
199 Attachment 2, Declaration of Lisa Rickert, incorporating interview of Alice Derry and Ellen Linderman
200 Attachment 83, Declaration of Jacqueline Moffett.
201 Attachment
202 Attachment 112, Declaration of Ann Walker-King.
203 Attachment 2, Declaration of Lisa Rickert, incorporating interview of Alice Derry and Ellen Linderman.
204 Attachment87, Declaration of Alice Mae Derry.


                                                        29


                                      152-1 Filed
      Case 4:12-cv-08001-GAF Document 152-1 Filed 09/03/15
                                                  09/03/15 Page
                                                           Page 29
                                                                29 of 184
                                                                   of 184
      Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 31 of 185




and a survivor."205 Judy later described herself as "a strong and determined woman who has

learned from her experiences."2°6

          She did not complete high school and did not obtain her GED, and her poor education

relegated her to unskilled employment as a clerk laundry attendant, and other low paving


post lll/11J. 207    Ch,.
                     JUG    eamc.0 L.,.
                                   tt,,r In   Di.   repot te,tA income
                                                                •      •
                                                                       m   1 OKK
                                                                                   from half a dozen different retailers

for a total annual income of only $700.208

                                 e   Judy's First Baby Died.

          A month shy of 19 and unmarried, Judy had a child who died at birth, Randy Lee

Rignel1.209 Randy was born and died on February 12, 1966, in Manhattan, Kansas. Randy was

buried in a space in Sunset Cemetery in Manhattan called "Babyland," where parents who could

not afford a marker or plot could purchase a space to bury their babies.21°

                                 f    Judy Had Six Marriages, Six Children, and at Least Thirteen Step-
                                      Children.

          Judy kept secret the details of her marriages, divorces, and liaisons with a series of men

who raped, brutalized, and terrorized her children. She often misrepresented the facts of how

they met, when they married, and when they divorced. She started relationships with men while

they were still married. Each relationship overlapped with the next relationship. Judy selected

men with unquestionable histories of battering and abandoning spouses and children. She

          ererd     her tuielkartric to heat T ice and       other children in the home withniit prnvnnntinn             and


tor minor miracuons. Inc men (men orougm. emiuren (rum previous IciaL1u11siups                              U.) LIICII




205
    Attachment 2, Declaration of Lisa Rickert, incorporating interview of Judy Shaughnessy, 7-26-2005.
206
    Attachment 27, Hope Kleiner, Oklahoma Department of Human Services, Home Study.
207
    Id.
208 Attachment 32, Judy Shaughnessy, Social Security Administration Earned Income Statement.
209 Attachment 34, Certificate of Still Birth (Fetal Death) #66-000094 Kansas State Board of Health.
210 Attachment 2, Declaration of Lisa Rickert, incorporating interview of Ramona and Joseph Rinniker. Ramona
Rinniker is a genealogist and local historian related to Nelma Rignell. Ramona keeps information from the
newspaper about anyone distantly related to herself.

                                                                  30



                                      152-1 Filed 09/03/15 Page 30 of 184
      Case 4:12-cv-08001-GAF Document 152-1
        Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 32 of 185




marriages to Judy. Judy married six times to men who had at least 13 children who were her step

children. She gave birth to six additional children with four men as their fathers. Great drama,

turmoil, and feuds surrounded Judy's marriages, separations, and divorces. Judy used Lisa and

her siblings as pawns to further Judy's advantage. Judy's sisters described her life with her
                                                                    95211
many husbands and troubled children as "Peyton Place.

                                        Judy's Marriages and Divorces


Name &Age            Date of             Location of       Date of Divorce                 Location of
of Spouse            Marriage            Marriage                                          Divorce
Leo                  6-9-1966 12         Manhattan,        3-XX-XXXXXXX                    Saint Paul,
Barabash/21                              KS                                                Minnesota214
John Hedberg         XX-XXXXXXX          Miami, OK         7-13-1971                       Topeka, KS
(Patterson)/25                                             (separated 12-1969)216
Jack                 10-XX-XXXXXXX       Miami, OK         3-XX-XXXXXXX                    Tulsa, OK
Kleiner/42
Richard              9-21-1985L10        Vera, OK          11-199022°                      Pahuska, OK
Boman/47
                     1990                N/A                                               Deming, NM
Richard                                                    1996
Boman/47
                      7_3..1997223       Topeka, KS        12-8-1999224                    Topeka, KS
Hector
Ochoa/48
Danny                1-XX-XXXXXXX        Miami, OK         Separated 2012.
Shaunessy/
49



211   Attachment 2, Declaration of Lisa Rickert, incorporating interview of Alice Derry and Ellen Linderman.
212   Attachment .34, Leo Barabash -and Judy Rignell Barabash Di vol Dcw cu.
213   Id.
214 8,1.

215   Attachment 35, John Hedberg and Judy Hedberg Divorce Certificate.
216   Id.
217 Attachment 38, Jack Kleiner and Judy Hedberg Marriage Certificate.
218 Attachment 39, Kleiner v Kleiner Divorce Transcripts.
219 Attachment 2, Declaration of Lisa Rickert incorporating interview with Judy Shaughnessy 7-26-2005.
220 Id.
221 Id.
222 Id.

223 Attachment 42, Hector Ochoa and Judy Boman Marriage License.
224 Attachment 43, Ochoa v Ochoa Petition for Divorce; Ochoa v Ochoa Final Divorce Decree.
225 Attachment 44, Danny Shaughnessy and Judy Ochoa Marriage Record.


                                                          31



                                       152-1 Filed 09/03/15 Page 31
       Case 4:12-cv-08001-GAF Document 152-1                     31 of 184
        Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 33 of 185




                   3. Judy Siphons Lisa's Reservoir of Resiliency.

                           a. John and Judy Met in a Bar.

            Judy and John already had failed at one marriage each before they met, and had no way

to    know that their marriage to each other was to become the cenond of six marriagec for each of

them. Nor could icy c..11.
                    luny                       ...A
                                              anu          • 4- +L.
                                                    appreciaLe  we atmosphere of ten-or, fear, and

abandonment they would create for the three children who lived in their home. Their

consciousness was dulled and at times drowned in alcohol from the beginning to the end of their

relationship.

            Judy worked full time at a bar, as a bar girl, according to John,226 but Judy told others she

worked at a Chinese restaurant.227 Judy picked up shifts at a breakfast restaurant, in order to hide

her real job at the bar from her family. Judy's job at the bar, as a bar girl, was to sit with patrons

and encourage them to drink more. When John met Judy, "she was basically drinking for a

living, sitting with enlisted men in the bar where she worked, drinking with them and

encouraging them to buy more alcohol from the bar owners."228 Judy's work records show she

worked at the Palace Tavern in Junction City, Kansas, and at three other companies, earning a

total of $1,150.00 for the year.229 Judy and John "basically drank for fun."23° John "could drink

two cases of beer a night, and Judy was right there"23' with him. When John met Judy, he found

her attractive, because "bar girls were known to be easier," and he "was looking for easier. She

was available and willing."232




226 Attachment 6, Declaration of John Patterson.
227 Attachment 2, Declaration of Lisa Rickert, incorporating interview with Judy Shaughnessy 4-14-2005.
228 Attachment 6, Declaration of John Patterson.
229Attachment 32, Judy Shaughnessy, Social Security Administration, Earned Income Statement.
230 Attachment 6, Declaration of John Patterson.
231   Id.
232   Id.
                                                       32



                                       152-1 Filed 09/03/15 Page 32 of 184
       Case 4:12-cv-08001-GAF Document 152-1
       Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 34 of 185




            Judy had been raised in Kansas, on a farm near the Fort Riley Army base. The town near

the base, Manhattan, Kansas, was extremely rural, and Judy's wild lifestyle would not have set

well with her parents. Judy had to hide her real job from her parents by working occasionally at

a local breAcf st restng-Prit. John desPribed the relntionQhip between Judy' dereit of her pnrentc

and her parents rural background:

            Judy's parents were farmers. Her mother, Nelma Rignell, was from New Jersey,
            and her father, Nils Rignell, was from Sweden. They were absolute farmers.
            Judy's parents were conservative farmers. They didn't drink, so we made sure
            never to appear drunk when we went to visit them. The farm where Judy was
            raised didn't have running water or the modern conveniences you expect. Fort
            Riley, the Army base, was well equipped, but the town closest to the base was
            very rural. Judy's parents were at home in this small town. They thought Judy
            was a waitress in a respectable restaurant. Judy picked up shifts at this breakfast
            place. Her folks wouldn't have approved of her other job, sitting in a bar with
            enlisted men, encouraging them to drink.233

            Judy established a pattern of going from one man to the next while still married to the

first man. She had boyfriends at a very young age, and a husband even before she met John.

John didn't know that Judy was already married when they first met, lived with another man at

the time they met, obtained her first divorce while she lived with John, and married John less

than five months after she divorced her first husband.234 John learned all of this after his

relationship with Judy had imploded. John's sister didn't think Judy acted like other "women

would act at that time. She was more forward. Judy was crazy. No one knew what Judy was up

tO."235     John'.s sister Mary later fourvi not "while she .t. s shmx,;ng, ,A7h;ip   ,x7. ',pry prprant ,

                                                      "-------•--J that she moved from man to
s'ne (judy) slept with one of my boyfriends."236 John




"3    Id.
234   Id.
235   Attachment 5, Declaration of Mary Lee Coleman.
236   Id.

                                                       33



                                       152-1 Filed 09/03/15 Page 33 of 184
       Case 4:12-cv-08001-GAF Document 152-1
      Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 35 of 185




man kind of fast," but he thought that "it would be different" with him.237 John rented a house in

Manhattan, Kansas, and Judy moved in with him.

                         b.   Judy Bathed Lisa's Brain in Alcohol In Utero.

         After dating for about a year, John and Indy married August 4, 1967, in Miami,

Oklahoma; separated in December, 1969; and divorced August 2, 1971, in Shawnee County,

Kansas.238 After John and Judy were married, John convinced his parents to send little Diane to

them in Kansas. Diane had lived safely and happily with her grandparents until late 1967 when

they "voluntarily gave the custody" of Diane to John, and his new wife.239 Judy had no intention

of becoming a good mother to John's daughter. She "wasn't a very good mother. She was more
                                                                                                           240
interested in what she wanted than what a child wanted. Judy wasn't interested in parenting.'"

Judy's terrible parenting skills were soon even more tested; in the fall of 1967 Judy told John

that she was pregnant.

         John was stationed in Fort Riley, Kansas, until the end of 1967.241 Before his next

assignment, in Korea, John had some time free. John and Judy drove from Kansas to

Washington State where they stayed briefly with John's mother Marie and step-father Gordon

Hedberg. They rented the back of a house near John's parents.242 John's brother, Tom, met Judy

and concluded she was a "scatterbrain."243 John's sister remembered that shortly after marriage,




237 Attachment 6, Declaration of John Patterson.
238 Attachment 35, John Joseph Hedberg and Judy Karen Hedberg Absolute Divorce or Annulment, Kansas State
Depart of Health.
239 Attachment 44, Diane Hedberg, State Department of Social Welfare of Kansas, Report to the Court, Probate
Court of Saline County; Attachment 25, Diane Hedberg, Child in Need of Care, Riley County, Kansas, Case No. J-
1040, 1972.
249 Attachment 5, Declaration of Mary Lee Coleman.
241 Attachment 7, John Patterson, Military Records.
242 Attachment 5, Declaration of Mary Lee Coleman.
243 Attachment 2, Declaration of Lisa Rickert, incorporating interview of Thomas Allen Hedberg.


                                                      34



                                      152-1 Filed 09/03/15 Page 34 of 184
      Case 4:12-cv-08001-GAF Document 152-1
         Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 36 of 185




"Judy turned up pregnant"244 in Washington state, and ended up staying near John's family for a

while. Little Diane lived in the rented apartment with her father and his new, pregnant, wife.

            Judy did not make any effort to protect her unborn child and to have a healthy pregnancy.

She and John continued their "lifestyle of going out drinking and socializing the entire time she

was pregnant."245 John only lived with Judy in Washington State for two weeks, so he "tried to

make it fun for Judy in order to make her like living up near my parents."246 John took her out

several times, "to a tavern, bar or restaurant and eating and drinking."247 In the late 1960s, there

was little consciousness about the permanent harm drinking brought to unborn children, and no

one challenged Judy's drinking. John recollected how indifferent people were to serving

pregnant women alcohol:

            One time one of the waitresses at a bar asked for ID, and it was so funny because
            the waitress was actually pretending to ask my unborn child for ID! Another time
            Judy had to show ID to get into a bar, and we found out that she actually wasn't
            old enough to be drinking in Washington State. The drinking age in Kansas was
            eighteen years old, and in Washington State it was twenty one years old. She
            worked in a bar in Kansas, so I figured she was old enough. That time, in
            Washington State, even though she was underage and very pregnant, they ended
            up letting us into the bar.248

            Judy smoked and drank all the way through her pregnancy, whether or not her husband,

John, was in the country. Socializing was Judy's full time job, even with a three year old Diane

and a new born Lisa at home. Judy did not work in 1968.249

            John and Judy spent very little time tngether in Wachingtnn before he was shipped

overseas in January of 1968. "Judy, John, and Diane lived around the corner from my parents,

until John was stationed overseas again. John was sent off, and Judy was pregnant with John's


244
    Attachment 5, Declaration of Mary Lee Coleman.
245
    Attachment 6, Declaration of John Patterson.
246
    Id.
2471d.
248   Id.
249   Attachment 32, Judy Shaughnessy, Social Security Administration Earned Income Statement.

                                                        35


                                      152-1 Filed
      Case 4:12-cv-08001-GAF Document 152-1 Filed 09/03/15
                                                  09/03/15 Page
                                                           Page 35
                                                                35 of 184
                                                                   of 184
      Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 37 of 185




baby."25° Judy was left with John's child from a prior woman, and Judy didn't know how to care

for a child. When she had baby Lisa on February 27, 1968, Judy did not know how to care for

the new baby either. Lisa was born at the base hospital at Fort Lewis, Washington.251 Judy

"ignored Diane, John's first daughter," and John's mother Marie "had to show Judy how to care

for baby Lisa. Judy didn't change isa's diapers enough. . . „Judy wasn't interested in

parenting." 252

         Judy forced four year old Diane to take care of the new born baby. Diane learned how to

change Lisa's diapers and make her a bottle. Diane learned how to change baby Lisa's tiny

clothing and to rock her when she cried. Diane tried to protect Lisa from Judy's abuse and

Judy's drunken rages. Diane "loved that little baby from the moment" she "laid eyes on her and

"doted on her."253 At only four years old, Diane became Lisa's mother and protector as best she

could:

         Judy never cared for Lisa, and so I took care of Lisa all of the time. I was only
         four years old, but I acted like baby Lisa's mother. I fed her and changed her, I
         dressed her and took care of her. I protected baby Lisa from the fighting as best
         as a small child can. Judy never cared for Lisa, so I felt like I was Lisa's mother.
         I loved her like I thought a mother should, even though I never had had any
         example of motherly love from Judy.254

                          c. Terror Filled Lisa's Infancy.

         Lisa's infancy and early childhood were spent in a fearful, terror-ridden home, witnessed

and experienc,-,1 by her older half sister Diane ninne, tried to take baby Lisa and spend as much

time as possible at her grandmother Marie's house around the corner. Diane feared her time with

Judy and described one experience indelibly stamped in her mind:



250 Attachment 5, Declaration of Mary Lee Coleman.
251 Attachment 2, Declaration of Lisa Rickert, incorporation interview with Judy Shaughnessy, 4-14-2005.
252 Attachment 5, Declaration of Mary Lee Coleman.

253 Attachment 9, Declaration of Diane Rae Hedberg Mattingly.
254 Attachment 5, Declaration of Mary Lee Coleman.


                                                       36



                                      152-1 Filed 09/03/15 Page 36 of 184
      Case 4:12-cv-08001-GAF Document 152-1
      Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 38 of 185




         One time in Washington, Judy sent Diane down to her grandmother's. However, her
         grandmother wasn't home. Diane remembers being afraid to return to Judy's house.
         Finally, Judy came to retrieve Diane and began yelling at her. Diane remembers being
         very afraid.-55

Judy controlled Diane by threatening to separate Lisa and Diane or threatening to send Diane

away. Diane recollected that:

         Judy's greatest pleasure was finding the one thing that I held sacred and
         destroying it. Judy exploited my greatest fear. Judy knew that my greatest fear
         was being sent away from my family. She saw that I found joy in being with
         baby Lisa. Judy tortured me by pretending that I was about to be sent away from
         the family, all of the time. She stripped me naked, packed all of my clothes into a
         suitcase, and forced me outside onto the stoop of the house. She told me that
         people were just about to come and take me away. I stood out on the stoop of the
         house, naked and afraid, many many times. Any time I found joy in something
         that Lisa did, Judy told me that I was just about to be taken away.256

         Judy drank, socialized, and looked for boyfriends while John was out of the country. She

came on to John's best friend, Ronald Figg (Ron). John found out about Judy's indiscretion

when Ron wrote him and told him he would not be stopping by to check on Judy anymore. Judy

had "tried to have sex with Ron, and Ron was offended that she could do that" to John."257 Ron

confirmed Judy's behavior:

         Judy got attached to me while John was out of town, and she tried to get tricky
         with me. She got too attached to me and I had to get rid of that. She was living
         next door to Marie and Gordon back then. She called me one night, late, and she
         was yelling at me. She told me `if you don't come over here right now I am going
         to commit suicide! I will kill myself!' Well, I told her `go ahead.' I am not
         getting involved in any of that. Judy was manipulative, crazy. 258

Later in life John learned that Judy "was notorious on the base" and "was actually entertaining

men" at John and Judy's home.259




255 Attachment 45, Declaration of Dani Waller, incorporating her interview with Diane Rae Hedberg Mattingly.
256 Attachment 9, Declaration of Diane Rae Hedberg Mattingly.
257 Attachment 6, Declaration of John Patterson.
258 Attachment 21, Declaration of Ronald Figg.
259 Attachment 6, Declaration of John Patterson.


                                                       37



           4:12-cv-08001-GAF Document
      Case 4:12-cv-08001-GAF Document 152-1
                                      152-1 Filed 09/03/15 Page 37 of 184
       Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 39 of 185




                                   d.     Judy Wanted to Divorce John.

              Judy didn't live next door to Marie and Gordon for very long. After she had the baby,

Judy moved away. It must have been about 1968, and Mary, John's sister, "never heard from

Judy     at-rain   " 26°   Tut-Iv left
                             -.7         Washington State when halyv Lica wag about six        months old, in the fall

_r  rx, - o     T__            -     17 -----       L-
                                  LV 1‘.41.1NiiN LO L/C LAVSG1
                                                               to
                                                                              MUL111-4, anu
                                                                                              Eli- - he   ste
01 1700.        Juuy   1-CLUILICU to



"When Judy moved us down to Kansas, we lived for a while with her sister, Ellen. After a short

while at Ellen's house, Judy rented a house and the three of us moved into the rented house."261

While in Kansas, Judy wrote John a letter demanding a divorce, and "John came to Kansas, and
                                             ,,262 263
he and Judy patched things up.                           John "spent the night with Judy" and thought they "had

reconciled and were back on track."264 He returned to Korea.

              In December of 1968 Judy wrote John again, telling him she wanted a divorce again.

Since John was very close to the end of his tour in Korea, his supervisors allowed him another

emergency leave. John flew from Korea to Kansas to try and reconcile with Judy for the second

time. The "spent a couple of nights together" and John thought that he had "managed to patch

up" their relationship.265 "On March 3, 1969, the Army assigned me to Fort Carson in

Colorado."266 John went to Colorado Springs, which is very near to Fort Carson, and bought a

house. He signed the house over to Judy and put her name on the ownership papers, because he

thought that "might make her want to stay" with him.267




260   Attachment 5, Declaration of Mary Lee Coleman.
261   Attachment 9, Declaration of Diane Rae Hedberg Mattingly.
262   Id.
263   Attachment 2, Declaration of Lisa Rickert, incorporating interview of family members.
264   Attachment 6, Declaration of John Patterson.
265   Id.
266   Attachment 7, John Patterson, Military Records.
267   Attachment 6, Declaration of John Patterson.

                                                                 38



                                       152-1 Filed 09/03/15 Page 38 of 184
       Case 4:12-cv-08001-GAF Document 152-1
      Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 40 of 185




         In early 1969, Judy moved from Kansas to Colorado Springs, close by where John was

stationed at Fort Collins.268 Judy took five year old Diane and one-year-old Lisa with her and

moved into the house John had purchased. John was in and out of the home, as testified to by

Judy during a hearing to place Diane up for adoption:

         From Tlecember, 1'967, Lintil rlecember, 1970, the natural father, being in the U.S,.
         Army, was overseas a great deal of the time and during this time the said Diane
         Rae Hedberg was in the custody of her step-mother, Judy Hedberg, off and on . . .
         The said natural father returned to the United States from overseas in December,
         1970, and he became separated from his wife Judy Hedberg.269

         Buying Judy a house had not repaired his damaged relationship with Judy in any way.

John explained that "[t]he house had two bedrooms, and Judy slept in one. I slept on the couch

and a friend of Judy's slept in the other bedroom. He was a boarder, a renter. Judy knew him

from around town. One night while lying on the couch, I heard the boarder go into Judy's room.

I could hear everything that was going on in there." 270 Diane remembered the instability in the

home:

         John's relationship with Judy was absolutely terrible. Judy paraded men in and
         out of the house constantly. She was not faithful to John, and the two of them got
         into terrible fights continually. Both John and Judy drank a great deal and the
         drinking did not help the fighting. I protected baby Lisa from the fighting as best
         a small child can. John lived in the house in Fort Collins for two weeks before
         Judy kicked him out. John went to live on the base, and Lisa and I stayed with
         Judy in the house that John had bought.'

                         e. Judy and John Intentionally Hurt Their Children.

         During John's short periods with his family, he inflicted great harm. He had no tolerance

for children and knowingly or unknowingly took the stress of soldiering out on Lisa and Diane.




268 Attachment 2, Declaration of Lisa Rickert, incorporating interview with Judy Shaughnessy, 4-14-2005.
269 Attachment 25, Diane Rae Hedberg, Child in Need of Care Case, Riley County, Kansas, 1972, Preservation of
Testimony of Judy Hedberg.
270 Attachment 6, Declaration of John Patterson.
271 Attachment 9, Declaration of Diane Rae Hedberg Mattingly.


                                                      39



                                      152-1 Filed 09/03/15 Page 39 of 184
      Case 4:12-cv-08001-GAF Document 152-1
       Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 41 of 185




While living in Colorado, Diane told the story about a time she did "something wrong.                272   John

and Judy "stripped her naked, opened the front door and told her she had to leave. It was dark

outside and she was crying. She begged them to let her stay. She doesn't recall what she had

done, but she remembers promising them to never do it again."273

           John was too confused by constant drinking and his obsessive need to please Judy to pay

attention to his children. John abused Diane and Lisa along with Judy, but in hindsight attributes

most of the real abuse to Judy: "Judy spanked the girls, and she told me to spank the girls as

well. I am ashamed to say that I did what Judy told me to do, and spanked my girls. I am

ashamed to say that when Judy told me to go along with this abuse, I did."274

           Judy punished Lisa for making any noise, a tactic Judy used with increasing cruelty over

Lisa's life, ultimately resulting in Judy's taping Lisa's mouth shut with duct tape. John

remembered when silencing Lisa started:

           If Lisa played and made noise, Judy screamed at her. Judy yelled at the girls for
           acting just like little girls do. Judy belittled the girls, making them feel poorly
           about themselves. I could see it. I should have stopped it. At the time, I was
           drinking and trying to lose myself. Judy was a terrible mother and I regret not
           stepping in and making her stop abusing my girls.275

           John and Judy fought constantly in front of Diane and Lisa. Judy's rapid mood swings

and her and John's constant intoxication made things worse. Diane and Lisa observed it all,

including physical fighting between Judy and John.276

           Judy had a temper. If she got mad, she got mad quickly and stayed mad. She
           overreacted to any small thing I said. I had had it. Judy and I got into a knock
           down fight. She came home after being gone all night, and she acted like it was
           no big deal. I pushed her out of the front door and pulled her by the hair.277


272 Attachment 45, Declaration of Dani Waller, incorporating interview of Diane Rae Hedberg Mattingly.
273 Id.
274   Attachment 6, Declaration of John Patterson.
275 Id.
276
      Attachment 9, Declaration of Diane Rae Hedberg Mattingly.
277 Id.
                                                        40


                             Document 152-1
      Case 4:12-cv-08001-GAF Document 152-1 Filed
                                            Filed 09/03/15
                                                  09/03/15 Page
                                                           Page 40
                                                                40 of
                                                                   of 184
                                                                      184
      Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 42 of 185




         Judy used stress positions, extreme temperature, and physical assault with objects to

silence and control the girls. Diane described what Judy did to the little girls:

         Judy was a very angry person. She shouted and screamed and yelled and hit us.
         Judy punished us in terrible ways. If little Lisa didn't want to eat all of the food
         on her tray, Judy left Lisa strapped into her highchair for hours. If I didn't eat all
         of my.vegetables, Judy threw me into the shower by my hair and turned the taps
         on cold. Judy left me in the cold shower, naked and terrified, for hours. Judy
         spanked my bare bottom, strapped me across the legs, and slapped me across the
         face with an open hand. She hit me on the head with a broom handle
         repeatedly.278

                         f    Lisa's First Sentence: "Don't Spank Me; It Hurts."

         Diane was five years old when Judy moved her to Colorado, and Judy began to beat her

and her baby sister, Lisa, consistently and frequently. She did not bother to:

         act like she loved the girls at all. Judy was very authoritative towards the girls.
         She was hard on them. Judy slapped Lisa and Diane with the flat of her hand.
         She hit them in the head and in the face. Judy strapped the girls on the backs of
         their legs. If baby Lisa didn't eat everything on her high chair tray, Judy left her
         for hours at the table, strapped into the high chair, crying. Judy pulled Lisa and
         Diane by their pigtails and punished them for things that they did not understand.
         Judy was physically abusive of the girls, as well as emotionally and verbally
         abusive.279

         Judy created an unsafe home for both girls and invited many men to the home. She

allowed the men to sexually assault Diane, and Lisa witnessed the repeated attacks:

         Judy never showed any love towards me, or towards Lisa. She never protected
         me from the men that she brought into the house. I shared a very small bedroom
         with I ica and a man started Pnming into the hedrrIAM rind MnieSting me regularly
         Little Lisa was in the bed next to mine every time. I never saw this man's face. I
         think •it was the same man, but as a small child being molested, it is hard to te11.2 80




278 Attachment 9, Declaration of Diane Rae Hedberg Mattingly.
279 Attachment 6, Declaration of John Patterson.
288 Attachment 9, Declaration of Diane Rae Hedberg Mattingly.


                                                      41



                                      152-1 Filed 09/03/15 Page 41
      Case 4:12-cv-08001-GAF Document 152-1                     41 of 184
    Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 43 of 185




        Judy's beatings, hyper sexuality, and degrading treatment of Diane haunted Diane over

the course of her life. Diane related the maltreatment she survived to her daughter Jessica, who

learned the pervasive cruelty of her mother's early life and described it:

        Judy had lots of boyfriends that came in and out of the house. One of Judy's
        boyfriends sexually molested my mom repeatedly. Judy never protected my mom
        from any of the boyfriend's sexual abuse. . . .Judy was severely physically
        abusive of my mom, and Judy berated and yelled at my mom constantly. Judy
        didn't take care of my mom. Mom was hungry all the time. Judy forced my mom
        into cold water showers for hours at a time as punishment. Judy found out that
        the smell and taste of onions make my mom gag and Judy tried to force my mom
        to eat onions, just to laugh at her as she sat at the table, gagging violently.28I

Lisa heard and saw it all, and Judy didn't spare Lisa any beatings just for being the youngest

child. Later in life Judy bragged that when Lisa spoke her first sentence at eighteen months old,

it was, "Don't spank me. It hurts."282

        Judy's sister Ellen lived in Colorado Springs the same time Judy lived there with Lisa

and Diane. John had bought the house for Judy not far from Ellen's home. Judy lied to her sister

about cheating on her husband and her numerous short term sex partners. For a few months,

Ellen babysat for Lisa when Lisa was about one year old.283 When Judy asked Ellen to do the

babysitting, Ellen was "led to believe" Judy was working, but Ellen later found out Judy was

cheating on John.284 Judy worked sporadically at a motel, and gas station, earning $469 in

1969_285 Diane remembered that "Judy was drunk much of the time."286 Once John moved to the

Army base, Judy felt she no longer had to hide her boyfriends, and she "behaved however she

wanted to."287 john was babysitting Diane and Lisa one day when "two of Judy's boyfriends


281 Attachment 46, Declaration of Jessica Robinson Thompson Brown. Jessica Brown is Lisa's half-sister Diane Rae
Hedberg Mattingly's daughter.
282 Attachment 2, Declaration of Lisa Rickert, incorporating interview of Judy Shaughnessy 4-14-2005.
283 Attachment 2, Declaration of Lisa Rickert, incorporating interview of Alice Derry and Ellen Linderman.
284
    Id.
285
    Attachment 32, Judy Shaughnessy, Social Security Administration, Earned Income Statement.
286 Attachment 46, Declaration of Jessica Robinson Thompson Brown.
287 Attachment 6, Declaration of John Patterson.


                                                      42


                          Document 152-1
   Case 4:12-cv-08001-GAF Document 152-1 Filed
                                         Filed 09/03/15
                                               09/03/15 Page
                                                        Page 42
                                                             42 of
                                                                of 184
                                                                   184
        Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 44 of 185




showed up in the front yard and got into a fistfight over Judy, right there!" inside the house with

his daughters.288

            During and after her marriage to John, Judy "often brought strange men home from the
hnr. ,,289 Judy
                  drank excessively and frequented bars near her home. She got into fights with

these men after she brought them home, screa--"g and throwing things at them. On at least one

occasion, Judy left one of the strange men at home in charge of the girls. He came into Diane and

Lisa's bedroom and molested Diane. Lisa and Diane shared a room; if each stretched their arms

they could easily touch each other's hands.29° Lisa was in the room during that molestation and

during all of the others.291

                          g.   John Kidnapped Lisa and Diane.

            John's relationship with Judy was over. Judy no longer had to hide her boyfriends from

John, as he was living full time on the nearby Army base and preparing to ship off on another

overseas tour of duty. John minimized what he next did, but other family members reported that

John kidnapped and disappeared with Lisa and Diane. John explained the incident differently:

            Finally one day, I had had enough. Judy was gone from the house and I told the
            little girls we were going on an adventure. I knew where there was an empty
            barracks with no men assigned to live there. I told the little girls we were going
            on a sleep out, and the three of us snuck into the empty barracks. I told the girls
            to be very quiet, that it was an adventure. We stayed in the barracks for a couple
            of nights before Judy figured out where we were. Judy busted onto the base,
            yelling and screaming, and she took the girls from me and went back to the house
            that T had hnnght Judy told me that the ennld repnrt me for kidnapping T told
            her that I took the girls away for some down time away from Judy's anger and
            Judy's bad moods.292

John's self-serving description of this event did not minimize its impact on Lisa.


288   Id.
289 Attachment 45, Declaration of Dani Waller, incorporating interview of Diane Rae Hedberg Mattingly.
29° Id.
291 Attachment 9, Declaration of Diane Rae Hedberg Mattingly.
292 Attachment 6, Declaration of John Patterson


                                                       43



                                       152-1 Filed 09/03/15 Page 43 of 184
       Case 4:12-cv-08001-GAF Document 152-1
        Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 45 of 185




            Although family members disputed the facts, all agreed that John took Lisa and Patty and

hid them from Judy for some period of time. Judy's elaborate explanation of the event revolved

around a trip she and John made to Texas when Lisa was three years old. According to Judy, she

and John drove to       Texac to   help some friends who were injured in        a   terrible explosion in which a

"baby had dicd."293 Nelms agreed to take care of Lisa and Patty while Judy and John went to

Texas. They were gone three or four days. Upon their return, Judy learned that one of the adults

also died, so Judy "returned to Texas to help."294 While Judy was gone, John "took the kids and

gave them to the same family he gave Diana (Diane) to."295 John refused to tell Judy where the

children were. Judy "eventually got them back after three weeks," and both little girls "appeared

to be cared for" in Judy's version of the kidnap.296

            Shortly after this kidnapping, John shipped off for his second tour of duty in Vietnam.

After John shipped out, on December 7, 1969,297 Judy sold the house in Fort Collins, Colorado,

and moved back to Kansas.298 She was pregnant with a new baby.

            Patty. Judy's third baby, was born June 3, 1970,299 and Judy abandoned Lisa and Patty to

the care of their seven year old big sister Diane. Diane was devoted to her two baby sisters. The

little girls "were the joys" of Diane's life.3m Diane became the chief caretaker for Lisa and

Patty, even though Judy did not work in 1970.3°1 Diane changed diapers, dressed the babies for

bed, got them up in the morning, dressed them for the day, and cooked their meals. She also took

physical punishment and abuse from their mother, Judy. Judy hit Diane — who was now seven,



293   Attachment 2, Declaration of Lisa Rickert, incorporating interview with Judy Shaughnessy, 4-14-2005.
294   Id.
295   Id.
296   Id.
297 Attachment 7, John Patterson, Military Records.
298 Attachment 6, Declaration of John Patterson.
299 Attachment 37, FBI Interview with Patty Hedberg Baldwin 1-28-2005.
300 Attachment 46, Declaration of Jessica Robinson Thompson Brown.
301 Attachment 32, Judy Shaughnessy, Social Security Administration Earned Income Statement.


                                                          44


                                       152-1 Filed 09/03/15
       Case 4:12-cv-08001-GAF Document 152-1       09/03/15 Page
                                                            Page 44
                                                                 44 of 184
                                                                    of 184
     Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 46 of 185




and eight years old and of slight frame — with "broom stick handles or whatever was in her
                                                       302
hands," poked her in the chest, and yelled in her face.

        Judy picked up dating numerous boyfriends again, upon settling back into life in Kansas.

Numerous men caused myriad problems, particularly when they found out about one another.

Fights were common ketween          Judy anri      her pnrtnerc. on one oornsion, ac   1 11dY   tried to   shove

one man out the door, Diane "put Lisa behind her and had Patty clinging on her hip. She backed

them all up into a corner, holding them as tight as she could to keep them out of the line of

fire."303

                          h.   John Changed After the His Second Tour in Vietnam.

        John's time in Colorado was up. He was slated for a second tour of duty in Vietnam, and

he knew that this time would be vastly different than his first time there. John recalled that his

first tour of duty in Vietnam was a quiet one, full of fun and sun, drinking and girls:

        I was sent to Cahm Rahn Bay in Vietnam on May 13, 1965.3°4 Cahn Rahn Bay is
        a harbor in Vietnam that was used by the Japanese troops during World War II.
        Later the United States Army used it during the Vietnam War. Cahm Rahn Bay is
        a beach, tropical and beautiful. Vietnam that time was relatively quiet, for me. I
        was working a desk job, doing paperwork. I was enjoying myself in Vietnam
        thoroughly, drinking and meeting girls and having a crazy night life. I was young
        and dumb and unmarried, drinking constantly and having lots of sex. Cahm Rahn
                                                         305
        Bay is on the beach, in a very tropical setting.

         In the three years between John's tours of duty in Vietnam, the country had changed.

War had intensified      cnldierc were helm, killed and the Army was licina defoliating nesticides


around the bases. John reminisced:

         The fall of 1969 I was working on base at Fort Cason, and preparing to be shipped
         off to Vietnam. On December 6, 1969 I was shipped off to Vietnam. I lived in
         Fort Carson, Colorado for only six months, but it had been a chaotic six months. I

302Attachment 45, Declaration of Dani Waller, incorporating interview of Diane Rae Hedberg Mattingly.
303 Id.
304 Attachment 7, John Patterson, Military Records.
305 Attachment 6, Declaration of John Patterson.

                                                          45



                                    152-1 Filed 09/03/15 Page 45 of 184
    Case 4:12-cv-08001-GAF Document 152-1
      Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 47 of 185




          was sad to be leaving my girls, but I was relieved to get away from Judy.
          Vietnam the second time around was a much different experience than when I
          was there in 1965 and 1966. . . . Vietnam in 1969 was much, much different than
          in 1965. When the plane dropped us off in Saigon, Vietnam, this time the pilot
          had to circle the city for over an hour because the base below was being hit
          continually with mortars. Finally the pilot dropped us off and told us to run
          straight for the bunkers as fast as we could. The base tot hit with mortars and
          gunfire all the time. Vietnam didn't feel safe. At night the fighters hiding in the
          hills near the base ambusheA people and cut their hearts off nri,-              the
          people in the hills ambushed and  killed a bunch of our people. In the morning  the
          enemy threw cut off heads down on us. It was a terrible thing to see. It stayed
          with me.3°6

          Agent Orange was used all around John's base. John described his exposure to Agent

Orange:

          The army sprayed Agent Orange all around the base, in order to defoliate the
          trees. The Army hoped that this might make fighting in such a strange, tropical
          terrain easier for our troops. The Agent Orange stripped everything off of
          everything, not just the leaves off the trees. It took the bark off too, and all the
          ground vegetation and killed all the animals. Now we know so much more about
          the damage that Agent Orange caused our enlisted troops, including myself, but at
          the time we had no idea what it did. The Army thought they were helping us."'

          There was no rest in Vietnam, and nowhere to feel safe. John developed post-traumatic

stress disorder, sleep disturbances, night terrors and cold sweats that woke him up.308 He

described his hyper-vigilance:

          I was on high alert the entire time I was in Vietnam in 1969 and 1970. The
          mortars went off constantly, and the retaliation of Army bullets filled the sky.
          Every fifth bullet was a tracer, so the red lines in the sky were constant. The
          tracer bullets were so thick that when I looked up into the sky, it appeared as if I
          rnulti wall( 1ln   a   bridge    of         into    the   dry    The     guns        inct   rattled      out    hundreds       of


          bullets all day and all night. Every so often when you were outside you'd see
          04111 021111 04111, cimuly      sinput   1-11.411GLJ t,uttitu8   suawn          at   you,     ulautig,         up   uic   Ull L aD

          they headed towards you. That's when you had to hustle to get to the bunker! 3°9




3°6 Id.
3
 07 Id.
308 Id.
309 Id.

                                                                    46



                                      152-1 Filed 09/03/15 Page 46 of 184
      Case 4:12-cv-08001-GAF Document 152-1
      Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 48 of 185




        John suffers from the effects of his second tour in Vietnam to this day. His current wife

described his struggle with the disorder:

        I have wondered if John was exposed to Agent Orange in Vietnam. John still
        suffers nightmares, or night terrors, in his sleep. I think that they are from things
        he saw and things that happened to him while he was in the service. It can make
        him feel like he is having an anxiety attack. When John is having night terrors he
        does not How irvho is trying to to,,,h him nr whn is trying to \A/nice him lip HP
        told me that he is not here when he has the nightmares, but he is somewhere else
        inside the dream. Now when he has nightmares I know not to try and wake him.
        John also has tremors in his hands and arms, as well as neuropathy in his feet.31°

        John's time in Vietnam changed him. He no longer felt safe, anywhere. Even John

recognized that his "drinking was becoming a problem."311 John was "depressed, smoked

marijuana, and slept a lot," common behaviors for soldiers who served in Vietnam.312 John's

sense of safety was gone, and he slept poorly — when he slept at all. Nightmares about his

friends and fellow enlisted men plagued his nights, and tremors and numbness in his feet plagued

his days. In March 1970 John was promoted to Supply Sergeant for the remainder of his time in

Vietnam.313 Two months later John got a letter from Judy, telling him that she had given birth to

his daughter, Patty, on June 3, 1970, and John believed Patty was his until he "actually laid eyes
          314 When he finally caught up with Judy and saw Patty, he "could tell immediately that
on Patty."

she was not [his] biological daughter. Patty has very dark coloring, almost Middle Eastern or

American Indian looking."315 John was "not surprised, the way Judy ran around."316




310 Attachment 8, Declaration of Christina Juarez Patterson.
311 Attachment 6, Declaration of John Patterson
312 Attachment 2, Declaration of Lisa Rickert, incorporating telephone interview with Thomas Allen Hedberg.
313 Attachment 7, John Patterson, Military Records.
314 Attachment 6, Declaration of John Patterson.
315 Id.
316 1d.



                                                       47



                                      152-1 Filed 09/03/15 Page 47 of 184
      Case 4:12-cv-08001-GAF Document 152-1
        Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 49 of 185




                             i. John Returned to the Familyfrom Vietnam, then Completely
                                Disappearedfrom Lisa's Life.

            John came back to the United States from his second tour of duty in Vietnam on

December 30, 1970.317 Even Judy recognized that when John returned from Vietnam, he "never

came back the same."31 8 Judy saw that John "couldn't handle being around a wife with small

children," given what he had gone through in Vietnam and the recurring nightmares he had.319

John's mother believed the war made John "afraid of women and children because you didn't

know if they would kill you.-32° She believed John tried to "keep his pain inside," but he acted

"uptight" and "defensive."321 John was "angry and disturbed."322

            John immediately tried again to reconcile with Judy, but the effort was ill fated. Judy

hadn't changed since John had seen her last. John described his encounter with Judy:

            I really did think that I loved Judy, so I flew down to Kansas, where she was
            living. When I got there I went to the address she had given me. I could see Judy
            inside the house with her new boyfriend. Judy saw me through the window and
            came outside. She seemed happy to see me. She went back in the house, kicked
            her new boyfriend out and brought me inside. I thought we were reconciling. I
            was happy. I spent the night with Judy, and we had a night of passion. In the
            morning she asked me for all the money I had on me, and I foolishly gave it to
            her. Then she kicked me out of the house! I had nowhere to go! When I
            protested and told her that I thought we were back together, Judy snubbed me.
            She told me I was lucky to have just had the best sex of my entire life, and that
            was all I was getting. She took my money and kicked me out. Lisa was only two
            years old, and Patty, the new baby, was only a few months old.32'

            John was almost kicked out of the Army for what he decided to do next. He "was

supposed to have reported back to the Army" for orders by the first week of January 1971.324

John went AWOL "trying to get back with Judy there in Kansas," and the army cited him for

317 Attachment 7, John Patterson, Military Records.
318 Attachment 27, Hope Kleiner, Department of Human Services, Home Study, 7-18-2001.
319 Attachment 2, Declaration of Lisa Rickert, incorporating interview of Judy Shaughnessy, 7-26-2005.
328 Attachment 2, Declaration of Lisa Rickert, incorporating telephone interview of Marie Stelma.
321
      Id.
322   Attachment 2, Declaration of Lisa Rickert, incorporating interview of family members 3-10-2005.
323   Attachment 6, Declaration of John Patterson.
324
      Id

                                                          48


            4:12-cv-08001-GAF Document
       Case 4:12-cv-08001-GAF Document 152-1
                                       152-1 Filed 09/03/15 Page 48 of 184
        Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 50 of 185




excessive leave repeatedly in the month of January.325 When January and February passed, John

"knew that it was really over" with Judy and that he "couldn't win her back."326 Judy had moved

on and "was living with her new boyfriend."327 John slowly understood that "maybe, she never

cared" for him.328

           Lisa turned three years old on February 27, 1971, and John "stuck around" Kansas
                                                                                      .     long
                                                                                     330
enough to attend the small birthday party that Judy had for her.329 "It wasn't much," but John

wanted to be there. On March 1, 1971, the Army assigned John to Grosse Auheim base in

Hanau, Germany.331 John completely disappeared from Lisa's life. "I didn't see them again

until my daughter Lisa's trial started and defense counsel introduced us to one another again,

after 35 years."332

           Opinions and memories about why John left his children with Judy vary. John

remembered that he thought he had no other choice, although his sister, Lori Mae, disputes that.

Lori Mae believed that "Mom loved Diane with all of her heart. She doted on little Diane. She

would have taken Diane back in to our house."333 Other family members recalled that John

needed to escape from the children altogether, and that's how the girls were left under Judy's

cruel and controlling thumb. John "didn't like screaming children."334 Some family members

recalled that John's experiences in Vietnam had traumatized him to the level where he himself

did not feel "that the kids would be safe around him."335 Why John left Diane, who was not



325   Attachment 7, John Patterson, Military Records.
326   Attachment 6, Declaration of John Patterson.
327 Id.
328 Id.
329 Id.
33° Id.
331 Attachment 7, John Patterson, Military Records.
332 Attachment 6, Declaration of John Patterson.
333 Attachment 12, Declaration of Lori Mae Yates.
334 Attachment 2, Declaration of Lisa Rickert, incorporating telephone interview with Marie Stelma.
335 Attachment 2, Declaration of Lisa Rickert, incorporating interviews with the family members 3-10-2005.


                                                        49



                                       152-1 Filed 09/03/15 Page 49 of 184
       Case 4:12-cv-08001-GAF Document 152-1
       Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 51 of 185




related to Judy in any way, and Lisa, his and Judy's daughter, with Judy is debatable. Their fate

is not debatable. Both little girls were beaten, raped, and humiliated well into their adulthood.

Both were helpless to protect themselves but they clung to each other until Judy exiled one of

them.

                            J.    Jµdy Exiled Dianefrom the Family.

            John was gone, and Judy lived in Kansas with Diane, Lisa and Patty. At the end of 1971

when John and Judy formally divorced,336 Judy became ineligible for financial benefits from the

military or social services for Diane. Family stories about Judy's decision to abandon Diane and

return her to social services vary from one family member to the next and change over time.

John remembered that "The adoption people wrote me a letter and I told them that Diane living

with Judy was a totally unacceptable situation and that I didn't want Diane to remain at Judy's

home. The adoption people didn't contact me again, and later I learned that Diane was removed

from Judy's home and placed up for adoption."337 Marie reported that one day a woman called

her and asked her if she "wanted" Diane.338 Marie told the woman that yes she wanted Diane and

that she felt Diane should be raised by her father, "but the adoption people never called her back

to arrange anything."339 "The woman hung up and that was the last" Marie heard about Diane.34°

Marie learned later Diane was adopted, and Marie proclaimed that had she known that was what

the call was about she would have taken Diane.341




336 Attachment 6, Declaration of John Patterson. Attachment 35, Divorce certificate of Judy Hedberg/John Hedberg
Patterson.
337 Attachment 6, Declaration of John Patterson; Attachment 25, Riley County Records Child in Need of Care case
#J-1040, 1972.
338 Attachment 2, Declaration of Lisa Rickert, incorporating telephone interview of Marie Stelma.
339 Attachment 12, Declaration of Lori Mae Yates.
34° Id.
341
      Attachment 2, Declaration of Lisa Rickert, incorporating telephone interview of Marie Stelma.

                                                           50



                                      152-1 Filed 09/03/15
      Case 4:12-cv-08001-GAF Document 152-1       09/03/15 Page
                                                           Page 50
                                                                50 of
                                                                   of 184
                                                                      184
        Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 52 of 185




            Judy claimed she wanted her sister Ann to adopt Diane but Ann declined.342 Judy's

version of what happened to Diane is very brief. According to Judy, when John came back in

1971 he took Diane and gave her to a family and she was eventually adopted by someone.343

Tnrly    alcn (claimed that Tnhn tnnic T ica and Patty to thic came family when he kidnanned them 344


1/1c1.11C   vvitS cigin ycin   -1
                               V1U WllGn   J
                                                    • -4--,-1
                                               uuy ejekAcu    11Gr
                                                                            T
                                                                     1.1 OM Lisa   'J 1:r-   TN:   4- 1,-1
                                                                                                   Loin          lull story of her
                                                                                                             Luc 1..11

experience:

            When I turned eight years old Judy sent me away. Across the street from Judy's
            rented house in Kansas was a woman with a last name of Paine. Her children
            lived on a farm in Kansas and Judy sent me to go live with them. They neglected
            me just as Judy had. One day I fell down a flight of stairs and I really hurt my
            neck. The Paines did not take me for medical care, and my neck was permanently
            injured. At some point the Paines finally did take me to a doctor, and the doctor
            turned us away. He said that the Paines had no legal right to be taking me to a
            doctor, since they were not legal foster parents. He questioned how I had ended
            up with them. The Paines returned me to Judy. Judy had moved while I was
            gone. Now she lived in Ogden, Kansas."'

            Diane was not to stay with Judy for very long, after the Paines finally tracked Judy down

and returned Diane to her. Diane returned to her role of caring for Lisa and Patty:

            I didn't know at the time, but the Board of Child and Protective Services was
            already watching me. When the Paines took me to the doctor, the Kansas Social
            Services people took note of me. I returned to Judy's house in Ogden. I re-
            entered my role of caring for the girls, and Judy continued to abuse me verbally,
            emotionally and physically. Judy again left me vulnerable to sexual abuse by her
            many boyfriends. 346

            At some point Judy and Diane talked about where Diane could go and live. Diane

brought up moving to Washington State to live with Grandma Marie and Grandpa Gordon

Hedberg, but Judy lied to keep Diane from returning to a loving family. Diane described the lie

Judy told:


342   Attachment 2, Declaration of Lisa Rickert, incorporating interviews of Alice Derry and Ellen Lindeman.
343   Attachment 2, Declaration of Lisa Rickert, incorporating interview of Judy Shaughnessy, 4-14-2005.
344   Id.
345   Attachment 9, Declaration of Diane Rae Hedberg Mattingly.
346   Id.

                                                                51



                                       152-1 Filed 09/03/15 Page 51
       Case 4:12-cv-08001-GAF Document 152-1                     51 of 184
       Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 53 of 185




            Judy told me that John's mom, Grandma Marie, was dying. She told me that I
            would never see Grandma Marie again. I was heartbroken. Grandma Marie
            showed me love and affection that I craved. I mourned Grandma Marie's passing
            for a long time. I was an adult before I found out that Judy had lied to me and
            that Grandma Marie was alive and well in Washington. What a cruel thing to do
            to a small child. 347

Judy also told the social workers that moving Diane to her grandparents' home was no longer an

option.

            The day Diane was taken away from Lisa is indelibly stamped on her mind. Judy told

Diane "it was her own fault" and "her choice."348 Diane knew as soon as she saw the social

workers at Judy's door that "she was being taken away."349 In February 1972 two social workers

came to Judy's house. Diane described what happened next:

            The case worker assigned to me sat and talked to Judy. They talked about places
            that I could go and live and have a permanent home. Judy told the social worker
            that my Grandma Marie was dead. The social worker took me away! As I was
            leaving Judy leaned over and told me that I was being taken away from her
            because I was bad. She told me it was my fault! What a terrifying thing for a
            young girl to hear. I clung to Lisa as I was leaving. I knew deep down that if I
            left for good, the sexual abuse that I had continually experienced while living with
            Judy would start to happen to Lisa. I knew that when I left no one would take
            care of baby Patty. Lisa was only four years old so I knew that she couldn't care
            for a new baby.35°

Lisa and Patty sat with Diane on the couch and tried to console her by hugging her. Diane was

nervous and so upset that she kept vomiting. The caseworker who took her away had to pull her

car over, because Diane continued to get sick. Diane felt she was leaving her two sisters behind,

without protection. She was "leaving them to the wolves."351

            The most unbiased documents of events surrounding Diane's disappearance from the

family are found in court records that document Judy and John's abandonment of her. Diane's


347   Id.
348   Attachment 45, Declaration of Dani Waller, incorporating interview of Diane Rae Hedberg Mattingly.
349 Id.
350   Attachment 9, Declaration of Diane Rae Hedberg Mattingly.
351
      Attachment 45, Declaration of Dani Waller, incorporating interview of Diane Rae Hedberg Mattingly.

                                                         52


                                      152-1 Filed 09/03/15
      Case 4:12-cv-08001-GAF Document 152-1       09/03/15 Page
                                                           Page 52
                                                                52 of
                                                                   of 184
                                                                      184
      Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 54 of 185




account of her abandonment and loss of her sisters is consistent with court records: In June,

1970, while John was overseas, Judy sent Diane to live with Mr. and Mrs. Ed Paine in Topeka,

Kansas, without any kind of court supervision or approval. John returned to the U.S. in

1- ecember, 1970, and he and Judy separated. John returned ,werse.s. In June, 1971, the Painec

returned Diane to judy's house. They wanted to adopt Diane, but stated that John refused to

relinquish legal custody.352 Judy and John formally divorced on July 13, 1971.353 Judy returned

to motel work and earned $616.40354 and received Aid to Dependent Children. Judy contacted

Kansas social services and informed them she was not married to John any longer and "had just

taken into her home her step-daughter."355 Social services filed a Petition in the Juvenile Court of

Riley County to have Diane declared a dependent and neglected child.356

          In its report to the court, social services concluded "this child's needs have been totally

ignored by the adults who have charge of her and it is felt that she is in need of protection."357

On February 14, 1972,358 Judy officially turned over Diane to the Kansas Department of Social

Welfare. Following a hearing on March 28, 1972,359 at which Judy testified, the court found that

Diane was indeed a dependent and neglected child. Social services placed Diane with a foster

family until May, 21, 1973, when she was adopted by a family in Salina, Kansas.36° Judy told
                                                                                               361
her own family members that "Diane was later adopted by some other family.-


352 Attachment 25, Diane Hedberg, Child in Need of Care Case No. J-1040, Riley County, Kansas, 1972, Report to
the Court
' 53 Attachment 35, Hedberg v Hedberg Divorce Records.
354 Attachment 32, Judy Shaughnessy, Social Security Administration, Earned Income Statement.
355 Attachment 24, Diane Hedberg, State Department of Social Welfare of Kansas, Report to the Court, Probate
Court of Saline County; Attachment 25, Diane Hedberg, Child in Need of Care, Riley County, Kansas, Case No. J-
1040, 1972.
356
    Id.
3" Id.
358
    Id.
3" Id.
360 Foster care and adoption placements failed to protect Diane from further harm. "None of the foster homes or
adoptive families were better than living with Judy. I experienced emotional terror, pain and verbal abuse at every
single house I was placed at." (Attachment 9, Declaration of Diane Rae Hedberg Mattingly) Diane was removed

                                                         53


                                      152-1 Filed 09/03/15
      Case 4:12-cv-08001-GAF Document 152-1       09/03/15 Page
                                                           Page 53
                                                                53 of
                                                                   of 184
                                                                      184
    Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 55 of 185




        Lisa learned that Judy was powerful enough to exile her sister. Lisa grieved for her

missing sister. Twenty years later, Lisa searched the internet to try and find Diane to fill in that

aching memory, but to no avail.362 Diane blamed herself for the loss of her baby sister, Lisa:

        Ac I grew to he a teenager I began to feel depression. I was depressed for weeks
        at a time. I blamed myself for being taken away from Lisa, and I blamed myself
        101 not being able to protect Ti.,isa from Judy. I went over scenes in my head over
        and over again, torturing myself with what I could have done. I lived in a state of
        depression for two dozen years or more after I was removed from Judy's home.
        Judy's home was a terrible place to live. Judy neglected us, abused us, verbally
        belittled us and told us that we were less than nothing. But Judy's house was my
        home, and my sisters were there, so I missed it.363

                 4. A Psychosis-Inducing Childhood

        John's absence from his family was not long mourned. Judy had sexual relationships with

other men during her marriage, and most family members early on speculated that her second

living child, Patty, was not John's child. Patty had a very dark complexion, did not resemble

other family members, and was called "nigger baby" by her mother.364 Judy recounted that she

met her next husband, Jack Kleiner,365 who was 14 years her senior, at an auto salvage store, but

others reported that she met Jack at a bar.366 Judy drank her way through much of the 1970's




from the first adoptive family after a year and a half due to multiple bruising from severe spankings. (Attachment
47, Diane Hedberg, Central Kansas Mental Health Center) "The Borsdorf family was no better than Judy had been.
Eventually a neighbor took my mom, all beat up, to the police. The police removed my mom from the Borsdorf
home and the State took my mom and placed her up for adoption again." (Attachment 46, Declaration of Jessica
Robinson Thompson Brown, daughter of Diane Rae Hedberg Mattingly) Diane was placed in a foster home with
foster parents named Bushyhead who formally adopted her on 8-13-1975, and then moved with her to Holland,
where her adoptive father began to sexually assault her. (Attachment 48, Ron Ninemire and Dani Waller interview
with Diane Rae Hedberg Mattingly). "Jesse Bushyhead sexually abused my mom while she was his adopted
daughter. He did it more than once. He also used to invite his friends over to watch pornographic movies, and make
my mom sit in the same room with them. At the time, my mom was only 16 years old!" (Attachment 46,
Declaration of Jessica Robinson Thompson Brown, daughter of Diane Rae Hedberg Mattingly).
361 Attachment 2, Declaration of Lisa Rickert, incorporating interview of Alice Derry and Ellen Linderman.
362 Attachment 26, Diane Rae Hedberg, Adoption Registry 1-6-2004.
363 Attachment 9, Declaration of Diane Rae Hedberg Mattingly.
364 Attachment 2, Declaration of Lisa Rickert incorporating interview with Becky Perky and Jackie Moffett 7-12-
2005.
265 Attachment 49, Death Certificate of Jack Kleiner.
366 Attachment 2, Declaration of Lisa Rickert incorporating interview with Penny Craig 7-12-2005.


                                                       54



                                   152-1 Filed 09/03/15 Page 54 of 184
   Case 4:12-cv-08001-GAF Document 152-1
      Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 56 of 185




with Jack. She earned only at total of $461 in 1972, 1973, and 1974 and reported no income in

1975 or 1976.367

         Although the original place of their meeting may be uncertain, the catastrophic

consequences of their meeting and subsequent marriage on four year old Lisa are certain. Long

before Jack entered Lisa's life and began his campaign of terror against her, he honed his skills

in abusing, maltreating, and humiliating his family in his first marriage.

                          a. Who Was Jack Kleiner?

         Jack Kleiner368 made his first family's life "hell."369 Jack and his wife Willadean had

five children,370 all born in Manhattan, Kansas, and Jack terrorized them with predictable and

enduring consequences on his children. Jack was "controlling, irrational, and volatile" and

punched, kicked, and choked his children who "lived in constant fear of what would happen

next.9t371

         Jack's daughter Penny had "nightmares from all the screaming and yelling."372 Penny

developed bi-polar mood disorder, had a 25-year long methamphetamine addiction, and began

sniffing paint when she was 17.373 She is on disability for mental health issues.374 At one point,

Penny was in jail with her youngest son while her oldest son was wanted, all on the same drug




367 Attachment 32, Judy Shaughnessy, Social Security Administration, Earned Income Statement.
368 Jack Kleiner, DOB 7-26-1932 DOD 9-15-2009 was the youngest of six children: Alberta Kleiner, Maxine Kelsy,
Arlene Knowles, Darlene Webster, and Jerald Kleiner. (Attachment 50, Jack Kleiner, Obituary)
369 Attachment 2, Declaration of Lisa Rickert incorporating interview with Becky Perky and Jackie Moffett 7-12-
2005, p.2.
37° Attachment 45, Declaration of Dani Waller incorporating interviews with Becky Perky and Jackie Moffett 8-16-
2006: Becky Kleiner (DOB 10-3-1952); Jackie Jo Kleiner (DOB 2-23-1954); Timothy Kleiner (DOB 5-18-1956)
Penny Lee Kleiner (DOB 8-18-1961); and Terry Kleiner (DOB 12-13-1965 DOD 9-26-2005); Attachment 52, Jack
Kleiner — Willadean Kleiner v. Jack Kleiner Divorce Riley County Case 17, 260, p.29.
371 Attachment 82, Declaraton of Becky Perky.
372 Attachment 2, Declaration of Lisa Rickert incorporating interview with Penny Craig 7-12-2005, p.2.
373 Id. p.4, 6.
374 Attachment 85, Declaration of Penny Craig.


                                                       55


                                      152-1 Filed
      Case 4:12-cv-08001-GAF Document 152-1 Filed 09/03/15
                                                  09/03/15 Page
                                                           Page 55
                                                                55 of 184
                                                                   of 184
        Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 57 of 185




            375
charge.           Penny was treated with powerful antipsychotics and antidepressants at different times,

including Risperdal, Lexapro, Seroquel, Wellbutrin, and Zoloft.

            During a 2006 inpatient treatment program for addiction,376 Penny was diagnosed with

major depressive disorder, recurrent, and methamphetamine dependency 377 She reported being

distractible, anxious, depressed, and unable to concentrate or focus and having auditory

hallucinations in her lifetime that were not the result of drug use. It was hard for Penny "to

think."378 She worried "a lot about things" so much her "head hurt."379 At 42 years of age, she

was unable to work due to chronic mental health and physical problems and received Social

Security Disability Income (SSDI).38° She reported that her little brother died in December of

2005 and that her grandfather owned a honky tonk and her grandmother was a bootlegger.

Penny described herself as big hearted, patient and a good listener.381

            Tim, one of Jack's two sons, was not married and had no children. Tim was a "loner,"

who "work[s] temporary jobs."382 He lived with his mother until she died on July 12, 1999,

when he was 43 years old. In 2005, six years after his mother's death, he was "still grieving."

Terry, Jack's other son, separated himself entirely from his family of origin and refused to "see

any of his family," even when they traveled to his home. Terry also never married or had

children. He was described as "withdrawn" and "a loner" 383 before he died in 2005 from

complications of diabetes.




375/d .

376   Attachment 51, Penny Craig 12&12 Center for Addiction Treatment and Recovery Records.
377 Id.
37s Id.
379 Id.
380   Id.
381 Id.
382   Attachment 2, Declaration of Lisa Rickert incorporating interview with Penny Craig 7-12-2005.
3" Id.
                                                          56


                                      152-1 Filed
      Case 4:12-cv-08001-GAF Document 152-1 Filed 09/03/15
                                                  09/03/15 Page
                                                           Page 56
                                                                56 of 184
                                                                   of 184
      Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 58 of 185




         At least two of Jack's children recognized that "something" was mentally wrong with

him but they did not understand how he became that way.384 His children "begged their mother

to divorce their father."385 He was an alcoholic, a controlling tyrant who "was always mean and

opt   meaner when he drank- ''386 He came home from work foul temnered. demanding gunner at a

cer'-in time, water to soak his feet., and rum and cokes, behavior that he duplicated with iT-isa and

her siblings. He spread out on the couch all night and watched television while his wife waited

on him and tried to appease him.387 Jack owned race cars, went to car races, and was the flag

person. His son, Tim, "loved going to the races," but Jack rarely took him and told the youngster

he had no room in the car because one of Jack's girlfriends was in the car.388

         Jack publically degraded and humiliated his wife, Willadean. Jack and Willadean were

married on March 3, 1952, in Manhattan, Kansas, when Willadean was just sixteen years old.389

Willadean married Jack after she became pregnant in the eighth grade and withdrew from

schoo1.39° Jack's sexual attraction to teenagers was well known in his family. 391 After Jack and

Willadean married, he often did not come home at night but rather drove around their small

hometown of Manhattan with other women not caring "who knew he slept with other

women."392 Jack had an affair "every time Willadean got pregnant"393 Family members knew



384 Attachment 2, Declaration of Lisa Rickert incorporating interview with Becky Perky and Jackie Moffett 7-12-
2005, p.2.
385 Id.
386 Id.

387 Id.; Attachment 2, Declaration of Lisa Rickert incorporating interview swith Penny Craig 7-12-2005, p.2.
388 Attachment 2, Declaration of Lisa Rickert incorporating interview with Beck Perky and Jackie Moffat 7-12-2005,
p.3; Attachment 2, Declaratoin of Lisa Rickert incorporating interview with Penny Craig 7-12-2005, p.2.
389 Willadean Rea Kleiner, DOB 5-22-1936 DOD 7-12-1999; Date of marriage to Jack Kleiner 03-08-1952; Jack
Kleiner (Attachment 52, Willadean Kleiner v. Jack Kleiner Divorce Riley County Case 17,260; Attachment 2,
Declaration of Lisa Rickert incorporating interview with Becky Perky and Jackie Moffett 7-12-2005, p.3;
Attachment 2, Declaration of Lisa Rickert incorporating interview with Penny Craig 7-12-2005, p.2.
390 Attachment 2, Declaration of Lisa Rickert incorporating interview with Penny Craig 7-12-2005, p.2.
391 Attachment 2, Declaration of Lisa Rickert incorporating interview with Becky Perky and Jackie Moffett 7-12-
2005, p.5.
392 Attachment 2, Declaration of Lisa Rickert incorporating interview with Becky Perky and Jackie Moffett 7-12-
2005, p.2; Attachment 2, Declaration of Lisa Rickert incorporating interview with Penny Craig 7-12-2005, p.2.
                                                       57



                                      152-1 Filed 09/03/15 Page 57 of 184
      Case 4:12-cv-08001-GAF Document 152-1
        Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 59 of 185




that "Jack cheated on his first wife." 394 His children were "shunned" if they "told anyone their

father was Jack Kleiner," so one daughter told people their father was their Uncle Gerald

Kleiner.395

             Willadean w.s rwenveight and Iarlr "railed her names and riegrnried her ahrolt her

WC1g111          LUC      11141 I1V VI1C WVU1U            WW1 11VC KILLS.       ..141.;1c              1:111GL;LIVII



to his wife or children and made his wife feel like a nobody.397 Willadean loved her five children

and protected them as much as she could from Jack, a sharp difference her children noted in the

way Judy failed to protect Judy's children from Jack.398

             Jack's family "walked on egg shells around him" to try to avoid his wrath.399 Two of his

daughters, Becky and Jackie, "made a point to stay away from him," isolating themselves in their

rooms or leaving their house to avoid unintentionally provoking him.400 The children's feelings

"were insignificant to him."401 He once gave away his children's bikes to his friend's children.

             Jack created "an environment of fear and anxiety every day."402 Children in the home

"didn't have to actually do something wrong to be hit;" they "just had to be in the way."403 No

child was spared physical and emotional abuse by Jack. Jack chipped Becky's tooth with a

phone receiver. He put Jackie's head through a cabinet and then beat her for crying about it.

Jack tried to force the children to name their siblings for any wrongdoing, and when they

3"    Id.
394   Attachment 53, josie Kleiner telephone call summary 5-13-2005, p.1.
395   Attachment 2, Declaration of Lisa Rickert incorporating interview with Becky Perky and Jackie Moffett 7-12-
'111/1r
GVVO, p.L.

396Attachment 2, Declaration of Lisa Rickert incorporating interview with Becky Perky and Jackie Moffett 7-12-
2005, p.2; Attachment 45, Declaration of Dani Waller incorporating interview with Becky Perky and Jackie Moffett
8-18-2006, p.1 .
3" Id.
398 Id.; Id., p.1.
399 Attachment 2, Declaration of Lisa Rickert incorporating interview with Becky Perky and Jackie Moffett 7-12-
2005, p.2.
400 Id.
401 Id.
402 Id., p.3.
403 Id.



                                                          58


                                       152-1 Filed 09/03/15 Page 58 of 184
       Case 4:12-cv-08001-GAF Document 152-1
       Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 60 of 185




refused, he "lined everyone up and beat everyone."404 Jack accused Becky and Jackie of acting

inappropriately when one of his friends complimented them. Jack took the compliment "the

wrong way," accused the girls of seducing his friend, and beat them. Jack hit, punched, and

kneed his children leaving them bruised and battered.4°5

                                                                                                                                                                              an
          1./lA/113   1   was   n           .onn,.            mk
                                            %., a%., ctvg ,.., 111..4
                                                                        1,,,r1a
                                                                        11,-/111%,
                                                                                        tlrl
                                                                                      U11 14/ 1   (La
                                                                                                        o   r•PCIllf   1 -1,/,‘TP/4
                                                                                                                       111,- , V vs..,
                                                                                                                                         111 -111- 11/1lI7;TICTII
                                                                                                                                                           1115 1_77 ,
                                                                                                                                                          vv             Vv   (.1.11
                                                                                                                                                                                       F.11/./
                                                                                                                                                                                          vv."
                                                                                                                                                                                               .1




more unsafe environment. When she was only 17, she moved in with a female neighbor who was

recently divorced with three children. After Becky moved in, the roommate's ex-husband

appeared at the house one day and shot and killed Becky's roommate, shot at Becky while she

tried to flee with the roommate's children and then killed himself. Becky was very traumatized

by this event. Becky had no choice but to move back home, but Jack "kicked her out" soon after
                      406
she returned.

          Jack abandoned Willadean and their five children in April of 1972.4°7 Willadean filed for

divorce on September 9, 1973, and the court answered her plea for an expedited divorce decree,

finding the "defendant [Jack Kleiner] disregard[ed] his marriage vows and obligations" and

granted Willadean a divorce from Jack on October 19, 1973.4°8

                                    b. Jack and Judy Found Each Other.

          Jack and Judy were "wild people" whom other Kleiner family members avoided because
                  409 Alcohol formed much of the basis of their initial relationship and continued
of their drinking.

to be one of its main features. Jack and Judy "were drunk much of the time."410 According to

one of Jack's children, Jack and Judy met at a bar and the two began an affair. Judy had a


404 Id.
4"  Id.
4
  06Id.
407 Attachment 52, Willadean Kleiner v. Jack Kleiner Divorce Riley County Case 17,260 p.29.

4" Id., p.9-10.

409 Attachment 53, Josie Kleiner telephone call summary 5-12-2005.
410 Attachment 54, Ron Ninemire interview with Teddy Kleiner 1-22-2005, p.2.


                                                                                     59



                                       152-1 Filed 09/03/15 Page 59 of 184
       Case 4:12-cv-08001-GAF Document 152-1
      Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 61 of 185




                                      "411
reputation as a "sleaze" and a "whore.     Judy told the story of their meeting "at a salvage yard

while looking for a car.' 112 Judy claimed she did not realize that Jack was married and had five

children. Willadean was "upset, mad" and hurt;" despite his terrible treatment of her, she never

believed Jack would leave her- 413

         In April of 1972, Jack abandoned his wife Willadean and moved with Judy to a trailer in

Ogden, Oklahoma.414 After a year and a half, Judy and Jack moved with her children to Jack's

parents' house where they could live for free in 1974.415 Judy became pregnant and gave birth to

Teddy Kleiner in Tulsa, Oklahoma, on June 6, 1974, the first child born to the couple. Teddy

grew up hearing that he "was born addicted to alcohol" and "had to be weaned off alcohol as a

baby."416 Judy and Jack were married a few months later in October 1974.417 When Jack's

mother died, they continued to live with Jack's father until his death.418 Judy complained that

Jack's father, Fritz Kleiner,419 "pulled his penis out in front of her" and said "dirty words.'42°

         Jack Kleiner was an alcoholic who "drank morning to night."421 Jack was violent when
                                                                                                                 422
he drank, had numerous DUIs, and was violent toward children in his care except for Tommy.

Jack was "rude," "spoiled," and "drank a lot."423 His sister in law, Josie Kleiner,424 "was scared



411 Attachment 2, Declaration of Lisa Rickert, incorporating interview with Penny Craig 7-12-2005.
412 Attachment 2, Declaration of Lisa Rickert incorporating interview with Judy Shaughnessy 3-14-2005, p.2.
413 Attachment 2, Declaration of Lisa Rickert incorporating interview with Becky Perky and Jackie rvioffett 7-12-
2005, p.3.
414 ikttachment 52, Willadean 'Kleiner   Jack 1(leiner Divorce Riley County Case #17,260, p.2..9; Attachment 2,
Declaration of Lisa Rickert incorporating interview with Penny Craig 7-12-2005, p.3.
415 Attachment
                cl, Tosie Kleiner telephone call summary              p.1; Attachment 45 Declaration (If nstii Waller

incorporating interview with Becky Perky and Jackie Moffett 8-16-2006, p.1.
416 Attachment31, Declaration of Teddy Kleiner.
417 Attachment 39, Kleiner v. Kleiner Legal File.
418 Attachment 55, Ron Ninemire interview with Penny Craig 1-19-2006, p.2; Attachment 53, Josie Kleiner
telephone call summary 5-13-2005, p.l.
419 Attachment 55, Ron Ninemire interview with Penny Craig 1-19-2006.
420 Attachment 2, Declaration of Lisa Rickert incorporating interview with Penny Craig 7-12-05, p.3.
421 Attachment 56, Ron Ninemire interview with Tommy Kleiner 3-9-2005, p.2.
422 Attachment 56, Ron Ninemire interview with Tommy Kleiner 3-9-2005, p.2; Attachment 31, Declaration of
Teddy Kleiner 1-30-2013.
423 Attachment 53, Josie Kleiner telephone call summary 5-13-2005.


                                                         60



                                      152-1 Filed 09/03/15 Page 60 of 184
      Case 4:12-cv-08001-GAF Document 152-1
      Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 62 of 185




of him" and "didn't trust him.-425 Josie "always had a `funny feeling' that Jack molested young

girls.426 After her husband Gerald became ill and needed care, Jack and Judy came to Josie's

home and "said they were going to take Gerry because Josie wasn't caring for him well

enough2"427 Josie was furious and told them so. Josie suspected that Jack and Judy wanted to

fe d-, rata   fnr (1-4--m, so thaw could nest hic retirement money 428 Another time, aft-Pr Tacit anti


Judy's divorce, Jack was released from jail in Tulsa on a DUI. Jack and his son Teddy who was

high school age showed up at Josie and Gerald's door "all dirty needing a place to stay."429 Josie

and Gerald were going to be gone all day and did not trust Jack in their home when they weren't

present. Jack and Teddy stayed out in the truck all day in the winter until Josie and Gerald

returned. Josie allowed Jack and Teddy to stay with her three days.43°

         Judy and Jack married on October 24, 1974 in Miami, Oklahoma. During the first few

years of marriage, "Jack drank a lot and was abusive.'431 Judy left him and moved close to her

sister Ellen in Colorado for a month. Jack stopped drinking, and Judy returned. Jack was "nice"

for about a year but then he started drinking again.432 Jack beat and cursed Judy and was "so

controlling" he did not allow her to take all the kids on errands for fear she would leave him.433

         Lisa and her siblings suffered from Judy's maltreatment alongside Jack's. Judy was

especially adept in humiliating her stepchildren and her stepchildren's mother. Judy joined in


424 Jos•e Kleiner was married to Gerald Kleiner, Jack's brother, and was born in approximatel-y 920. Josie and
Gerald were Christian people with kind hearts. When Jack and Gerald's sister Maxine died at age 25 and left five
‘-hilAren 1,,sie helped carp fnr thPM Attachment Cl Tncie Kleiner telenhnne "II qi , Mniqry
425
    Id.
426 Attachment 82, Declaration of Becky Perkey.
427 Id., at p.1.
428 Gerald Kleiner died in approximately 1994. Attachment 53, Josie Kleiner telephone call summary 5-13-2005,
p.l.
429 Id., p.2.
430 Id.

431 Attachment 2, Declaration of Lisa Rickert, incorporating interview of Judy Shaughnessy, 3-14-2005, Attachment
39, Kleiner v Kleiner Legal File p.143.
432 Id.
433 Id.



                                                       61



                                      152-1 Filed 09/03/15 Page 61
      Case 4:12-cv-08001-GAF Document 152-1                     61 of 184
      Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 63 of 185




Jack's humiliation of Willadean. Jackie, one of Jack and Willadean's children, was at a bar with

Willadean, and Judy walked up to Willadean and announced, "He's mine-434 referring to Jack.

One of Judy's step-daughters, Penny, "learned at a young age, Judy is manipulative. She holds

thingc againct you     She takes things from you."435 Penny was Jack's fourth child and learned to

accept Judy in order to see her father.436

          Judy "instigated situations" that got Patty and Lisa in trouble with Jack. 437 Judy also set

up Jack's children "for punishment" and "tried to get information from them about their mother,"

Willadean.438 Judy brought Penny and her younger brother Terry to the store and bet Terry that

he could not steal sunglasses. When Terry shoplifted the sunglasses, Judy told Jack, and Terry

got in trouble. Terry never returned to Judy and Jack's house again.439 Judy was good at

humiliating her children, too. Although the family always claimed that Lisa and Patty had the
                                                                   440 She taunted Teddy by calling him
same father, Judy called Patty "nigger baby to her face."

"retarded."441

          Jack's employer, who observed him for years at work, described him as a "fruitcake, a

drinker, temperamental, irritable, dumb, little, wiry, not handsome, but very neat and clean . . .

Jack talked 100 miles an hour. He was not educated."442 Jack worked as a counter man for

Salvage Auto for approximately ten years, starting in 1975 or 1976.443 He answered the phone

and sold car parts, and although his children believed him when he told them he was good at it,

434 Attachment 2, Declaration of Lisa Rickert incorporating interview with Becky Perky and Jackie Moffett 7-12-
2005, p.4.
435 Attachment 2, Declaration of Lisa Rickert incorporating interview with Penny Craig 7-12-2005, p.1.
436 Id. p.3.

437 Id. p.1.
438 Id. p.4.
439 Id.
"° Attachment 2, Declaration of Lisa Rickert incorporating interview with Becky Perky and Jackie Moffett 7-12-
2005, p.4.
441 Attachment 57, Declaration of Holly Jackson incorporating interview with Teddy Kleiner 3-12-2006, p.2.
442 Attachment 2, Declaration of Lisa Rickert incorporating interview with Sandy Beard 7-13-2005, p.l.

443 Id.; Attachment 2, Declaration of Lisa Rickert incorporating interview with Penny Craig 7-12-2005, p.2;
Attachment 2, Declaration of Lisa Rickert interview with Becky Perky and Jackie Moffett 7-12-2005, p. 2.

                                                       62



                                      152-1 Filed 09/03/15 Page 62 of 184
      Case 4:12-cv-08001-GAF Document 152-1
      Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 64 of 185




his employer found that Jack "made a lot of mistakes. In fact, it became a joke around the place

that if something went wrong everyone said, `where's Jack?'444 His son Teddy sold drugs to

Hell's Angels Gang members who told Teddy they knew Jack "because of buying stolen parts

from him."445
                                                                                                                 '5446
         Jcl(.4(
                   _
                   seveic
                            -      _1   1'
                                alconolism L a__1.
                                                     a toll on his health. Fie walked "—ith
                                                                                       vv... a   vv%..nu gale.



"never looked healthy" when he worked at Salvage Auto.447 His health deteriorated so badly, his

daughter Penny feared Judy was poisoning him.448 Jack was "lazy" and "did nothing to help out

at home." 449 Judy did not hold any jobs for the three years of 1975, 1976, and 1977.45°

                                 c. Lisa Was Singled Out for Punishment.

         Lisa and her younger sister Patty were outcasts in the household and were singled out for

harsh and painful treatment. Their older step sister, Jackie, saw firsthand that Jack and Judy

inflicted senseless punishment on the little girls. When Jackie was 18, unmarried, and had her

baby, Mark, she had to move in with Judy, Jack, Patty, and four year old Lisa on Archer Street in

Tulsa. It turned into "a couple weeks of pure hell," and Jackie moved out.45I Jack always yelled

at Lisa and Patty. Once at dinner time, Jack got mad at two year old Patty, "lifted her up by her

pig tails" and sent her to her bedroom.452 Judy "sat and allowed" Jack to abuse Patty, while Lisa




444 Attachment 2, Declaration of Lisa Rickert interview with Sandy Beard 7-13-2005, p.1.
445
    Attachment 54, Ron Ninemire interview with Teddy Kleiner 1-22-2005, p.2.
446 Attachment 2, Declaration of Lisa Rickert incorporating interview with Sandy Beard 7-13-2005, p.2.

447 Id. p. 2
448
    Attachment 2, Declaration of Lisa Rickert incorporating interview with Penny Craig 7-12-2005, p.4.
449 Attachment 2, Lisa Rickert interview with Sandy Beard 7-13-2005, p.1.
450 Attachment 32, Judy Shaughnessy, Social Security Administration, Earned Income Statement.
451 Attachment 2, Declaration of Lisa Rickert incorporating interview with Becky Perky and Jackie Moffett 7-12-

2005.
452 Id.


                                                               63


                                      152-1 Filed 09/03/15
      Case 4:12-cv-08001-GAF Document 152-1       09/03/15 Page
                                                           Page 63
                                                                63 of
                                                                   of 184
                                                                      184
        Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 65 of 185




sat at the table shaking.453 Jackie fled Judy and Jack's home to her sister Becky who gave her

bus money to go home to their mother, Willadean.454

            Becky had a similar experience to Jackie's when Becky was 19, pregnant and married to

1?      Perkey.455 necky and   ReX   hart nn rdarp to 1   VP   Qn they tnnyerl in with Tar.lc and Judy far


about three weeks in an apartment on Peoria Street in Tulsa. Lisa and Patty slept on cots in a

large walk in closet. Becky adored Lisa and Patty who received no affection from Jack or Judy.

Judy was like a drill sergeant.456

            In another dinner time assault on Patty, Jack and Judy refused to allow Patty to leave the

table to go to the bathroom. Patty wet herself, and Jack and Judy exploded. They "dragged

Patty to the bathroom, stripped her, "and beat her with a belt."457 Lisa sat helpless at the table

and cried,458 "shaking like a leaf." 459Becky and Jackie were "scared to death of Jack" and knew

they could not intervene to protect the little girls.46° Becky and Jackie felt guilty that they did

not "do something" about Lisa's situation when she was growing up. They were "deathly afraid"

of their father.461

            Even after they left Jack and Judy's home, the sisters made occasional attempts at

contacting them, but interaction with Judy was demeaning. Judy was "a liar and also mean:462

Judy sabotaged whatever relationship Becky and Jackie tried to have with their father. Jack

4"    id.

455 Becky Kleiner married Rex Perky, and they have three children: Stephanie, Brandy and Jed, "all in their 20s" in
2005. Jackie Kleiner married and divorced from Ed Moffett, with whom she had two children, Mark and Eddie
"both in their 20s" in 2005. (Attachment 2, Declaration of Lisa Rickert incorporating interview with Penny Craig 7-
12-2005) Penny Kleiner had three children: Tonesha, (DOB 1982); Janson (DOB 1985); and Tad (DOB 1986).
Jackie Smith is the father of two of Penny's children, but she did not marry him. In October, 1995, Penny married
Rob Craig. Id.
456 Attachment 2, Declaration of Lisa Rickert, incorporating interview of Becky Perky and Jackie Moffett
457   Id.
458   Id.
459 Attachment 2, Declaration of Lisa Rickert, incorporating telephone interview of Becky Perky and Jackie Moffett.
460 Id.
461 Id.
462 Id.



                                                          64


                                       152-1 Filed 09/03/15 Page 64 of 184
       Case 4:12-cv-08001-GAF Document 152-1
        Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 66 of 185




demanded that Becky and Jackie show respect for Judy, which was a tall order. Judy told

"Becky and Jackie that their mother cheated on Jack,- but the sisters knew that was not true.463

            Judy and Jack took one of his daughters, Penny, to bars with them, which is how Penny

met her "abusive boyfriend and father of two of her children:464 Penny developed serious

problems and was placed in a group home following a battery incident during which she "beat up

three other girls.' 65 Penny became "a drug addict and sniff[ed] paint," ending up for a time in

the Rogers County Jail Psychiatric Unit in Claremont, Oklahoma, on charges related to

possession of methamphetamine.466 Penny was "placed out of the home" for three months, but

did not want to live with Judy and Jack.467 Becky allowed Penny to live with her but Jack

harassed Becky so much Becky finally had to ask Penny to leave after a couple of months.468

                          d. Chaos Increased in the Kleiner Household.

            Lisa's home became even more chaotic and unpredictable as Jack's five children from

Willadean came in and out of the household. One of Jack's children with Willadean, 13 year old

Penny, started taking a bus to the Judy-Jack household and stayed for most of each summer

between 1974 and 1978. Judy placed Penny in charge of babysitting while Judy left the home to

work. Social security records, however, report that Judy earned no income in 1975, 1976, and

1977.469 Penny bathed Lisa and Patty who always had "bad little scabs all over their head[s].-.47°

Penny also babysat the neighbor kids to earn a few dollars that she spent on Lisa and Patty for




463   Id.
464   Id.
465 Attachment 2, Declaration of Lisa Rickert, incorporating interview of Penny Craig.
466 Attachment 2, Declaration of Lisa Rickert, incorporating interviews of Penny Craig and Becky Perky
467 Attachment 2, Declaration of Lisa Rickert, incorporating interview of Penny Craig.
468 Attachment 2, Declaration of Lisa Rickert, incorporating interviews of Becky Perky and Jackie Moffett.
469 Attachment 32, Judy Shaughnessy, Social Security Administration, Earned Income Statement.
470 Attachment 2, Declaration of Lisa Rickert, incorporating interview of Penny Craig.

                                                        65


                                       152-1 Filed
       Case 4:12-cv-08001-GAF Document 152-1 Filed 09/03/15
                                                   09/03/15 Page
                                                            Page 65
                                                                 65 of 184
                                                                    of 184
        Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 67 of 185




clothes or sandals. The family was very poor and Penny felt badly that the little girls did not

"look like the other children at school."471
                                                                                             "472 He
            Jack hurt Lisa and her sister Patty. Jack "smacked" Lisa and Patty "all the time.

slapped them for not making his rum and coke to his liking. Drinking put Jack "in a rage," and

"everyone walked around scared." When Patty sat kicking her legs, Jnk tied                   feet with a

phone cord.473 Tension and fear filled the holidays. Christmas created an occasion for the adults

to drink; "then they'd fight."474

            Judy and Jack added three of their own children —Teddy, Jerri Jo Lee, and Tommy475 — to

to Judy's two children — Lisa and Patty — and to Jack's five children, increasing the confusion,

chaos, and poverty of Lisa's home life. The impoverished household was "chaotic," with

everyone "arguing all the time."476 Parental intoxication made a bad situation worse. Jack

"drank every night," as did Judy.477 Teddy acknowledged years later in a mental health

evaluation that he was abused as a child, physically, verbally, and emotionally.478

            Judy sent confusing signals to Jack's children by alternately seducing them and punishing

them. Judy made a concerted effort to convince Penny and Terry to live with her and Jack so

that Jack would not have to pay child support to Willadean. She seduced Penny into drinking

games when Penny was only 14 and gave her as many as four or five Tom Collins to drink.

Penny became intoxicated, and Judy "pumped her for information" about Willadean.479 Judy




47' Id.
472
      Attachment 2, Declaration of Lisa Rickert, incorporating interview of Teddy Kleiner.
4"  Id.
474 Id.
475 Attachment 39, Kleiner v Kleiner Divorce File: Teddy (DOB 6-6-1974); Jerri Jo Lee (DOB 6-26-1975); and
Tommy (DOB 4-6-1978)
476 Attachment 2, Declaration of Lisa Rickert, incorporating interview of Teddy Kleiner.
4"    Id.
478   Attachment 58, Teddy Kleiner, Kansas DOC, Mental Health Evaluation, 1-21-2004.
479   Attachment 2, Declaration of Lisa Rickert, incorporating interview of Penny Craig.

                                                           66



                                      152-1 Filed 09/03/15
      Case 4:12-cv-08001-GAF Document 152-1       09/03/15 Page
                                                           Page 66
                                                                66 of
                                                                   of 184
                                                                      184
        Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 68 of 185




also tried to "bribe" Penny to come and live with Judy and Jack by promising Penny "her own
                                          480
room, a phone, and a boyfriend.-

            Meantime, and in direct opposition to her efforts to win the children over, Judy was

mean" and "created situations" that got the children in trouble with their father.481 When Judy

took Penny to bars with her to drink, Penny saw Judy leave the bars with men oth er than            Tack




Judy and Jack played drinking games with another couple.482 Judy's constantly shifting loyalties

taught the children to "play games and to -turn on each other," in their efforts to find safety and

gain her approval, however short lasting her approval might be.483 Patty learned to "kick[ed] up

dirt on other family members and use[d] it to win favors with their mother."484 Patty's brother

gave her the moniker of "undercover monster" in response to Patty's unending effort to gain

favor with their mother by reporting her siblings' wrongdoings.485 Patty was not alone in

competing for their mother's affection by speaking poorly of other family members. When a

family member had a problem with another family member, they sought out Judy who "twist[ed]

the information" with the end result that everyone was "mad- at everyone.486

Tommy described his family upbringing as "chaos."487 His father actively encouraged disrespect

for the community and not to respect law enforcement. Jack "raised him to hate cops" and told
                                          488
him to throw "rocks at the cops."               A local preacher built a house near the Kleiner home,

surveyed the land and "turned out they had to take our tree house.-489 Jack "tried to pay"




480   Id.
481   Id.
482   Id.
483   Attachment 2, Declaration of Lisa Rickert, incorporating interview of Teddy Kleiner.
484   Id.
4"    Id.
486   Id.
487   Attachment 2, Declaration of Lisa Rickert, incorporating interview of Tommy Kleiner.
488 Id.
489 id.


                                                           67


                                      152-1 Filed
      Case 4:12-cv-08001-GAF Document 152-1 Filed 09/03/15
                                                  09/03/15 Page
                                                           Page 67
                                                                67 of 184
                                                                   of 184
        Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 69 of 185




Ronnie, one of the children's maternal cousins "to beat them up. '49° Jack was also known

around town because he made moonshine.491

            Judy tried to undermine her step daughters' loyalty to their father. She told them that

"Tack heat her nn the legs with the heel of hiQ nennv lnnfer" that            the   hrnke         finger daring

a fight with him, and that Jack "threw her in thc Liam, can.,,492 Jack broke Judy's jaw, nose,

knocked her front teeth out, choked her, and tried to poison her.493 Jack "often got angry" with

Judy.494 When Judy telephoned Jack at work, Jack became "hyped up and mad."495 When Jack

beat Judy, Lisa "took all the children to another room."496

                           e.   Lisa Was Silenced with Duct Tape over her Mouth.

            Jack and Judy did not allow Lisa to make noise or speak. If she spoke when she was not

supposed to speak — and she was never certain when she was allowed to speak — they taped her

mouth with duct tape. Lisa was afraid she would suffocate and die if she cried when her mouth

was duct taped. Lisa was not allowed to make noise, even the sound of a fork tine hitting the

plate during meals. If her fork tine made a noise, she was not allowed to use utensils for six

months. If she made noise washing the dishes or cleaning the house, she was beaten.

            The "silence in the house was deafening," as Lisa and Patty "tried to be quiet all the time.

They were not allowed to play and carry on. They walked on eggshells because they didn't

know where the next blow was coming from.'497 Lisa was "afraid of her own shadow."498 Judy

encouraged Jack to "beat the tar" out of Lisa and Patty "for nothing at all."499


490   Id.
491 Attachment 90, Declaration of Rachel Boman Johnson.
492 Attachment 2, Declaration of Lisa Rickert, incorporating interview of Becky Perky and Jackie Moffett 7-12-
2005.
493 Attachment 2, Declaration of Lisa Rickert, incorporating interview of Judy Shaughnessy 7-27-2005.
494 Attachment 2, Declaration of Lisa Rickert, incorporating interview of Sandy Beard 7-13-2005.
495
    Id.
496 Attachment 2, Declaration of Lisa Rickert, incorporating interview of Teddy Kleiner.
497 Attachment 83, Declaration of Jacqueline Moffett.


                                                        68



                                       152-1 Filed 09/03/15 Page 68 of 184
       Case 4:12-cv-08001-GAF Document 152-1
        Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 70 of 185




            Others observed the consequences of forced silence, and uniformly described Lisa as a
                                                                 500                           50'
"scared little girl, timid, and dainty," like "a porcelain doll." She was "afraid to speak up."

Lisa "flinched" when she thought she was "going to get hit."502 She was the "sweetest little

girl."503 She was "nnt someone to tell stories or lie. She was a sweet, good child" who was

"quiet" and "slow paced."5°4 Lisa "was always polite, neat, clean, (and) pleasant" when Sandy

Beard, Jack's employer, saw Lisa during the decade Jack worked for Sandy.505 Lisa "lived in a

book" and "as a young child" was smart, but she could not avoid punishment by Jack and

Judy.506 Lisa "was in her own little world growing up.99
                                                         507
                                                             She "read books all the time. She was

smart and not athletic."508 Lisa was "very quiet and timid."509

                          f    Judy Used Stress Positioning and Forced Lisa and Patty to Beat Each
                               Other.

            Not only did Judy silence Lisa with use of duct tape, she also used stress positioning as

punishment. As a small child, Lisa was forced to stand in the corner for hours — often from

breakfast until time for lunch. Lisa was ordered to not move, not even to scratch. She could not

touch the walls or the floor for support. She never knew when her mother was watching to check

to make sure she obeyed; Judy seemed to always be watching or paying the other children to

tattle. Judy seemed omnipotent and omnipresent. Lisa developed hyper-vigilance.



498   Id.
499   Id.
500 Attachment 2, Declaration of Lisa Rickert incorporating interview with Becky Perky and Jackie Moffett 7-12-
2005.
501 Attachment 2, Declaration of Lisa Rickert, incorporating interview of Penny Craig 7-12-2005.
502 Id.
503 Attachment 2, Declaration of Lisa Rickert incorporating interview with Becky Perky and Jackie Moffett 7-12-
2005
504
    Attachment 2, Declaration of Lisa Rickert incorporating interview with Penny Craig 7-12-2005
5°5 Attachment 2, Declaration of Lisa Rickert incorporating interview with Sandy Beard 7-13-2005.
506 Attachment 2, Declaration of Lisa Rickert incorporating interview with Penny Craig 7-12-2005.
5°7 Attachment 54, Ron Ninemire interview with Teddy Kleiner 1-22-2005.
5°8 Id.
509 Attachment 2, Declaration of Lisa Rickert incorporating interview with Becky Perky and Jackie Moffett 7-12-
2005.

                                                       69


                                       152-1 Filed 09/03/15
       Case 4:12-cv-08001-GAF Document 152-1       09/03/15 Page
                                                            Page 69
                                                                 69 of 184
                                                                    of 184
      Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 71 of 185




         Judy also made Patty and Lisa fight each other. If the girls dared to disagree with each

other, Judy told them that if they wanted to fight, they should really fight. She took them outside

and handed them sticks or whatever was handy, including on one occasion two by fours, and did

not let them return to the house until they had hit each other hard enough to draw blood.

                            g. Jack's Beatings Were Severe, Relentless, and Sexual.

         Though Judy visited numerous horrors on young Lisa, the real threat was in the long wait

for Jack to come home and carry out Judy's promised reckoning. Jack routinely made the girls

go to the bathroom, pull down their pants, bend over the tub and wait for beatings. Jack used

belts and punched them.51° Jack "made the girls [Lisa and Patty] line up naked and drop their

clothes before he spanked them. He didn't do that to the boys. That was known in our

family."511 Even as a small girl, Lisa recognized that Jack's preoccupation with her naked body

was dangerous and a punishment.

                            h. Lisa Became Compliant and Began a Slow Inevitable Decline.

         Lisa was a compliant child; even Judy agreed that Lisa "was a good little girl."512 Lisa

attended Sunday school, and learned to read early. Olivet Baptist Church in Tulsa awarded her a

Certificate for Enrolment (sic), Attendance and Cooperation June 18-27, 1973,513 as a student in

the four and five year olds department.

         Tulsa's large Central Assembly of God Church had an outreach and ministry program to

serve underprivileged and needy children in the area, and Lisa and her sister Patty participated in

the program. The church awarded Lisa a Certificate of Promotion from the Beginner




510 Attachment   101, FBI 302 Interview with Patty Baldwin 1-28-2005
511 Attachment   70, Declaration of Kenneth Alexander 12-9-2012
512 Attachment   2, Declaration of Lisa Rickert incorporating interview with Judy Shaughnessy 3-14-2005.
513 Attachment   59, Vacation Bible School Certificates, June 18-27, 1973.

                                                         70


                             Document 152-1
      Case 4:12-cv-08001-GAF Document 152-1 Filed
                                            Filed 09/03/15
                                                  09/03/15 Page
                                                           Page 70
                                                                70 of
                                                                   of 184
                                                                      184
       Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 72 of 185




Department to the Primary Department of the Elementary Bible School September 1, 1974.514

She faithfully attended the program whenever her parents allowed. She was promoted from the

Primary Department to the Junior Department three years later on August 28, 1977.515

           Lisa's intelligence and her desire to learn should have made her one of the top students in

each of her grades in elementary, middle, and secondary schools, but turmoil an d abuse

sabotaged her academic performance. Her education was disrupted by her step father's tyrannical

control of home life, her mother's abuse at the hands of her step father, both parents' alcoholism,

humiliation and degradation at the hands of her caretakers, her and her younger sister's Patty's

physical abuse by parents and other caretakers, social ostracism, and repeated sexual abuse.

Neurologic impairments, as seen in standardized and individualized testing, most likely

accounted for a significant disparity between her verbal abilities and her mathematics ability, a

strong indicator of underlying brain damage.

           Lisa did her best to overcome adversity and buried herself in reading, ever the quiet and

obedient student, but her grades never matched her superior potential. She attended the first half

of kindergarten at Woodrow Wilson Elementary in Manhattan, Kansas, for such a short period of

time, from August 30, 1973, to December 7, 1973, that she received no grades at al1.516 In

kindergarten, five-year-old Lisa's father was listed as John Hedberg, born in Seattle,

Washington, and her mother was listed as Judy Hedberg, born in Manhattan, Kansas.517 Only

two children were listed in the home, suggesting that Judy had already placed Lisa's older sister,




514
    Id.
5'5 Id..
536Attachment 60, Manhattan, KS Unified School District No. #383 Records.
" 7 Id.
                                                     71



                                      152-1 Filed
      Case 4:12-cv-08001-GAF Document 152-1 Filed 09/03/15
                                                  09/03/15 Page
                                                           Page 71
                                                                71 of
                                                                   of 184
                                                                      184
        Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 73 of 185




Diana, up for adoption but kept Patty, Lisa's younger sister. Judy was "divorced" and not

remarried. 1 8

            Jack Kleiner entered Lisa's life by December 11, 1973, when Lisa transferred from

kindergarten in Manhattan to kindergarten at Pershing Elementary School in Tulsa, Oklahoma,

the first of many school transfers that prevented teachers and school officials from recognizing

the dire conditions in her home. Judy Kleiner is listed as Lisa's mother and a "hswf," and Jack

Kleiner is listed as her stepparent whose business is Square Deal Auto Parts, even though Jack

and Judy did not marry until October 24, 1974.519 Lisa has one younger sister (Patty) and one

younger brother (Teddy), and the family lived in an impoverished area known for its high crime

rate and white flight to the suburbs and surrounding towns.

            John Francisco drove a bus and served as a bus minister for the Central Assembly of

God's bus ministry that sought out underprivileged children. By the 1970s Lisa's neighborhood

was "rife with crime, prostitution and drugs. Courts ordered forced busing to integrate Tulsa's

public schools. . .It was the Tulsa ghetto.-52° The children that participated in the program were

from "rough and poor backgrounds-521 Years later John still remembered Lisa and Patty riding

his bus. Their neighborhood was a "mix of black and white people. The house where I first

found them was isolated.-522 John felt that was Jack a "hard and harsh man" and - wondered why

he was so hard on his wife and children."523 Lisa and Patty stood out to John because "there was




5" Id.
519Attachment 61, Tulsa Public Schools Cumulative Records; Attachment 39, Kleiner v. Kleiner Divorce Transcript.
520Attachment 62, Declaration of John Francisco. John Francisco was a pastor in Tulsa's bus program, attended by
Lisa and her sister Patty.
521   Id.
522   Id.
523   Id.
                                                      72



                                       152-1 Filed 09/03/15
       Case 4:12-cv-08001-GAF Document 152-1       09/03/15 Page
                                                            Page 72
                                                                 72 of 184
                                                                    of 184
        Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 74 of 185




a darkness in their home" and Jack was "harsh, strict and overbearing." 524 Patty and Lisa seemed

"fearful . . . They didn't want to do anything wrong or step out of line."525

            Jack's immediate and negative impact on Lisa may account for the high number of days

she missed in school. Lisa was absent 16 days out of 194 days for the final part of her

kindergarten year           ice "must have had an awful life" living under            ruIP, and at least one

adult Kleiner relative felt "sorry for that little girl."527

            Six-year-old Lisa transferred from Pershing to Chouteau Elementary School in Tulsa, her

third school in less than two years, to attend first grade in the fall of the 1974-1975 school year.

The family still lived at 507 North Santa Fe in Tulsa's central city slum. Lisa's attendance was

better than in kindergarten, but she was still absent 14 out of 336 days.528 Lisa received all As in

her subjects in the first grade,529 an indication of the promise she held had resources, support,

and safety been afforded her. Her teacher, Mrs. Betty Bell Clapp, encouraged her with

Certificates of Merit in Art and Reading.53°

            Reward and encouragement at school gave way to cruel punishment and humiliation at

home. Jack was "the main disciplinarian" and "very strict."531 Jack "screamed and yelled" at the

children "a lot."532 Jack and Judy "hit and spanked" Lisa without provocation.533 It "didn't take

much" for the children to "get in trouble.""" Jack's fourth child, Penny, "even spanked" Lisa and




524 TA .

525   Id.
526
        ; Attachment 61, see also Tulsa Public Schools Cumulative Records.
527   Attachment 53, Josie Kleiner telephone call summary 5-13-2005.
528   Attachment 61, Lisa Montgomery, Tulsa Public Schools Cumulative Records.
529   Id.
539 Attachment 63, Lisa Montgomery, Certificate of Merit in Art May 1975; Attachment 64, Lisa Montgomery,
Certificate of Merit Reading May 1975.
531 Attachment 2, Declaration of Lisa Rickert incorporating interview with Penny Craig 7-12-2005.
532 Attachment 2, Declaration of Lisa Rickert incorporating interview with Carl McClain 7-13-2005.
533 Attachment 2, Declaration of Lisa Rickert incorporating interview with Penny Craig 7-12-2005
534 Id.



                                                       73



                                       152-1 Filed 09/03/15 Page 73 of 184
       Case 4:12-cv-08001-GAF Document 152-1
      Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 75 of 185




her siblings until Penny - saw how fearful they were."535 Judy was physically abusive to the

children "when they were young,- but not - like Jack." 536 Judy never protected Lisa and Patty

from Jack's physical abuse. They were beaten for little or no reason: making his drink wrong or

not eating fond nn their plate.537

          Lisa attended two schools in the underserved inner city of Tulsa in the seconrl grade

during the 1975-1976 school year. She began second grade at Chouteau Elementary on

September 2, 1975, and transferred to Jackson Elementary, also in Tulsa, on February 13,

1976.538 Despite the hectic transfer schedule, Lisa continued to receive good marks of S in all

subjects, but her absenteeism increased to 18 days out of 332.539

          In the third grade of the 1976-1977 school year at Jackson Elementary in Tulsa, eight-

year-old Lisa performed far below her potential in standardized testing as she attempted to do her

best. Although she received S in all her courses, her performance testing on the SRA

Assessment Survey in September 1976 came in at an alarming 40th percentile in Language Arts
                 St
and a middling 81 percentile in Reading. far below her expected leve1.54° Sub-average scores

compared to significantly higher scores on subsequent tests suggest an outside force, such as

trauma or unattended to illness, derailed her performance. Lisa regained her academic acuity in

the Spring of 1977 and performed in the 97' percentile in Language Arts and 97th percentile in

reading.54I Her Stanine scores542 also show that her performance in the fall of 1976 was

dramatically affected by some kind of stressor. Her Fall 1976 Stanine score in Language Arts



" 5 id.
536 Attachment 54,Ron Ninemire interview with Teddy Kleiner, 1.22.05.
537
    Id.
538
    Attachment 61, Lisa Montgomery, Tulsa Public Schools Cumulative Record.
539
    Id.
540
    Id.
541
    Id.
542
    Stanine scores are a method of scaling test scores on a nine-point standard scale with a mean five and a standard
deviation of two. The mean lies at the center of the fifth point. Id.

                                                         74



                                      152-1 Filed 09/03/15
      Case 4:12-cv-08001-GAF Document 152-1       09/03/15 Page
                                                           Page 74
                                                                74 of 184
                                                                   of 184
        Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 76 of 185




was 5, which is the mean but Lisa was capable and performed much higher than the mean

previously. Her Stanine score increased to 9 — the very highest score — in the Spring of 1977.543

One possible cause of her poor performance in the Fall could be the loss of her sole friend "who

died in a fire" in elementary schoo1.544 Lisa missed only eight out of 342 school days, which was

an imprnvement over the previnns year, but she was not able to sustain good school attendance

in the fourth grade.545

            As a result of a scoliosis screening at Jackson Elementary, nine-year-old Lisa was

referred to Children's Medical Center of Tulsa. On May 25, 1977, Dr. Jerry Sisler determined,

upon physical examination, that Lisa suffered from a slight "rotation deformity of the spine." A

standing X-Ray showed a "13 degree curve" and a more "prominent left rib cage."546 Dr. Sisler

noted that Lisa was "a relatively small child with wide set eyes."547 Her nails were "closely

bitten." 548 During a follow up examination on November 23, 1977, Dr. Sisler noted the same

"13 degree curve" and that the "left shoulder does appear to be slightly higher. Forward bending

shows some prominence to the left rib cage posteriorly, as before."549 She was 51 inches tall and

weighed just 56 pounds.55° Lisa was scheduled to return for monitoring of her scoliosis on June

2, 1978, November 22, 1978, November 29, 1978, March 25, 1979, March 29, 1979 and

November 25, 1979, but her mother did not take her to the appointments evidenced by "Did Not

Attend" notations in Lisa's file. The Children's Medical Center lost contact with young Lisa.551




543   Id.
544 Attachment 2, Declaration of Lisa Rickert incorporating interview with Judy Shaughnessy 03-14-2005.
545 Attachment 61, Lisa Montgomery, Tulsa Public Schools Cumulative Record.
546 Attachment 65, Lisa Montgomery, Children's Medical Center Records.
547   Id.
548
      Id.
549
      Id.
"°
" I Id.

                                                       75



                                       152-1 Filed 09/03/15 Page 75 of 184
       Case 4:12-cv-08001-GAF Document 152-1
        Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 77 of 185




               Lisa's 1977-1978 school year in the fourth grade saw further, although slight, decline in

her grades and standardized testing. Her family moved to 1924 West Archer, still in the

slums.552 She transferred school for the fifth time and returned to Pershing Elementary School.

Her attendance suffered, and the nine-year-old missed 24 out of 318 school days.553 She

received A's (Math, Reading, Language, Spelling), B's (Writing, Science), and S's (Art, Music)

in her courses. Lisa's scores on standardized testing showed a great deal of discrepancy in her

verbal and language abilities. She scored in the 98th percentile in comprehension but only in the

88th percentile in vocabulary. Her math scores were up from the third grade but significantly

lower than her overall verbal scores. She performed in the 8P1 percentile in one portion of her

math and in the 99th percentile in one portion of verbal testing.554

               Lisa still outperformed most students and brought home a second place certificate for

being a Grade Champion Speller.555 As always, Lisa was a well-mannered child and her teacher,

Mrs. Mary Sanders, encouraged Lisa by awarding her the Good Citizenship Award, May 12,

1978.    556




               Judy continued to neglect her children. Lisa and Patty "did not have basic hygiene" and

Penny "bathed them" and bought Lisa and Patty "clothes and sandals" because she "wanted them

to all be treated the same and look like the other children at school."557

               Lisa's fifth grade teacher for the 1978-1979 school year, Mrs. Eunice Copeland, reported

that ten-year-old Lisa was - capable of earning higher grades if she would complete more extra

credit assignments.-558 Mrs. Copeland remembered that Lisa had a "sweet countenance about


ssz Attachment 61, Lisa Montgomery, Tulsa Public Schools Cumulative Records.
5' 3 Id.
554
     Id.
555 Attachment 66, Lisa Montgomery, Tulsa Tribune Spelling Award, 2-10-1978.
556 Attachment 67, Pershing Elementary, Lisa Montgomery Good Citizenship Award.
557 Attachment 2, Declaration of Lisa Rickert incorporating interview with Penny Craig 7-12-2005.
558 Attachment 68, Lisa Montgomery, Report To Parent, Tulsa Public Schools.


                                                       76



                                        152-1 Filed
        Case 4:12-cv-08001-GAF Document 152-1 Filed 09/03/15
                                                    09/03/15 Page
                                                             Page 76
                                                                  76 of 184
                                                                     of 184
      Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 78 of 185




her.-559 She was "a good student who tried hard."'56° Mrs. Copeland believed that "there must

have been something going on at home that kept her from doing the extra credit."561 Lisa

received a string of B's (Math, Reading, Language, Spelling, Writing, Social Studies, Science),

S's (Art, Speech), and a lone A in Band. She missed 19 out of 327 school days. She completed

the fifth grade at Pershirig.562 Judy worked and earned almost `t5,000 in 1978 and 1979.563

         Lisa transferred to Stockard Coffee Elementary School in Modesto, California on

October 22, 1979, when her family moved on a whim. Judy worked for a magazine and book

service at the time. Jack and Judy wanted to move to California and agreed to take along Penny

(Jack's fourth daughter from his first marriage) and Penny's boyfriend, Jackie Smith, who was

the father of two of Penny's children.564 At the last minute Judy and Jack changed their minds

and said that Penny and Jackie Smith could not go along.565 Lisa attended only one semester of

school at Stockard Coffee Elementary School, before Jack and Judy moved the family to San

Antonio. Judy did not work at all in 1980, 1981, 1982, and 1983.566

         The family was impoverished, could not live independently, and left Modesto, California,

to move in with relatives in San Antonio, Texas. Lisa wore "hand me down clothes." S67 In San

Antonio, Lisa continued her sixth grade studies at her seventh school, Pease Middle School. She

enrolled at Pease January 7, 1980.568 The eleven-year-old survived her first reported sexual




559 Attachment 69, Declaration of Eunice Copeland 11-17-2012. Eunice Copeland was Lisa's fifth grade teacher.
560
    Id.
561
    Id.
562 Attachment 61, Lisa Montgomery, Tulsa Public Schools Cumulative Records.
563 Attachment 32, Judy Shaughnessy SSA Itemized Statement of Earnings.
564 Attachment 2, Declaration of Lisa Rickert incorporating interview with Penny Craig 7-12-2005.
565 Penny spent the next three years homeless and addicted to inhalants. Id.
566 Attachment 32, Judy Shaughnessy, Social Security Administration, Earned Income Statement.
567 Attachment 70, Kenneth Alexander Declaration 12-9-2012. Kenneth is Lisa's maternal cousin.
568
    Family members report that Lisa also attended Rainbow Hills School and Adam's Hill in San Antonio.

                                                      77



                                      152-1 Filed
      Case 4:12-cv-08001-GAF Document 152-1 Filed 09/03/15
                                                  09/03/15 Page
                                                           Page 77
                                                                77 of 184
                                                                   of 184
     Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 79 of 185




assault by a family member in San Antonio when Kenneth Dale Alexander (Kenny),569 Lisa's

severely mentally ill cousin, sexually assaulted her. Kenny dismissed the assault as "playing

doctor."57° Kenny and Lisa were in the same 6th grade class and Kenny admits the he "first tried

to penetrate Lisa when we were young.-571 Kenny was subsequently diagnosed with paranoid

schizophrenia and bipolar mood disorder, and receives SSI due to his disability.572 Kenny's

father reported that Kenneth's daughter, Ashley, also receives SSI and has recently "been

involuntarily admitted to the Kansas State Mental Hospital."573

                          i.   Lisa Started Junior High with her Eighth School Transfer.

        No one wanted to "hang out" with Lisa when they were young.574 Jack brought the

family back to Tulsa, and in the fall of the 1980-1981 school year, Lisa began the seventh grade


569 Kenneth Dale Alexander (DOB 10-26-1966). Kenny has a long, chronic history of multiple psychiatric
hospitalizations, treatment with anti-psychotic medications, and substance abuse. He was admitted six times to
Kerrville State Hospital in Texas; the first admission was April 21-17, 1989. (Attachment 71, Kenneth Alexander,
San Antonio State Hospital 3-25-2008) On 11-9-1994, he was admitted to Florida State Hospital after being found
incompetent to stand trial, was diagnosed with Bipolar Mood Disorder with psychotic features, and hospitalized
until 3-12-1995. He was delusional and insisted he worked in the "Christian Intelligence" community. (Attachment
72, Kenneth Alexander, Florida State Hospital) In 2008, he was admitted to San Antonio State Hospital where he
was treated for one month and diagnosed with schizophrenia, paranoid type. He had delusions that the CIA had
placed implants in his mouth as part of a Democratic and Republican military experiment. His family reported he
disappeared for days a time, was unable to maintain employment for more than two months, had mood shifts, and
was extremely irritable. (Attachment 71, Kenneth Alexander, San Antonio State Hospital, 2008) A 5-29-2009
evaluation to determine his eligibility for Social Security Disability Insurance (Attachment 73, SSDI Records)
diagnosed him with bipolar disorder, not otherwise specified with psychotic features. He functioned at the
borderline to low average range of intellectual ability. His memory functioning was in the extremely low range in
auditory (1 percentile) and immediate memory (1 percentile). His highest score was in visual working memory at 34
percentile, followed by visual memory at 23 percentile and delayed memory at 12 percentile. He reported
depression, irritability, and mood swings. (Attachment 74, Kenneth Alexander, Snowy Range Consulting, LLC,
Mental Status Exam, 5-29-2009) In 2010, in Wyoming, he was diagnosed with psychosis not otherwise specified
after being arrested and hospitalized for wielding a rifle in a store and claiming he had to protect himself from
people in the CIA who were following him. He announced he was the president's dog and in a relationship with
Jesus Christ. (Attachment 75, Kenneth Alexander, Wyoming Behavioral Institute, 5-13-2010) During his
involuntary hospitalization, he was prescribed Trileptal (600 mg) used to treat partial seizures, lithium carbonate
(900 mg), for mood stabilization and Haldol (10 Mg) an antipsychotic drug. (Attachment 75, Kenneth Alexander,
Wyoming State Hospital, Psychotropic Drug History, 6-22-2010) Kenny reported he had been shot in the head in
1994 and "in and out of state hospitals all my life" (Attachment 77, Kenneth Alexander, Wyoming State Hospital,
Psychiatric Admission Note, 7-12-2010)
57° Attachment 72. Kenneth Dale Alexander Florida State Hospital
571 Id.
572 Attachment 70, Declaration of Kenneth Dale Alexander.
573 Attachment 81, Declaration of Marvin Alexander.
"4 Attachment 57, Declaration of Holly Jackson incorporating interview with Teddy Kleiner 3-12-2006.


                                                        78



                                    152-1 Filed 09/03/15 Page 78 of
    Case 4:12-cv-08001-GAF Document 152-1                           184
                                                                 of 184
        Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 80 of 185




at Cleveland Middle School, her eighth school transfer. Her family lived at 1626 Admiral Place.

Teachers noted Lisa was "working below grade level" in English and Math.'75 Mrs. Camille

McKenzie, the former Dean of Students, confirmed that Lisa was tested when she returned from

Modesto. California and San Antonio, Texas to the Tulsa School District to evaluate whether she

Karl env    special                  tests shr,wed that the lugs hele,w average in both reading and math,

therefore, she was placed in "special needs" classes.576 Mrs. McKenzie believes Lisa, who had

performed well academically in the past, was placed in special needs classes because she either

had not attended school for a long period of time before return to Tulsa or she was experiencing

severe emotional distress preventing her from concentrating on her work.577 Lisa received C's

(Math and Physical Education), and A's and B's in her other subjects. It continued to be difficult

for Lisa to attend school as much as she wanted due to lack of support, and she missed many

school days. 578 Her standardized testing documented her decline from performing in the 98th

percentile in comprehension to the 88th percentile, and from the 818t percentile in math to the 79th

percentile.579 Her Stanine scale of 9 — the highest possible score — dropped to 7 and 8, a

testament to how hard she struggled to achieve in the face of her unsafe and threatening home

environment.580

           Lisa began the eighth grade at Sperry High School in the fall of 1981; it was her ninth but

not final school transfer. She "was smart," but "neither she nor Patty was accepted." 581 She kept

her grades of A's (Band, Social Studies, Math, and English) and B's (Home Economics,


575 Attachments 60, 61, Lisa Montgomery, School Records.
576 Attachment 57, Declaration of Holly Jackson incorporating interview with Camille McKenzie re: special needs
classes in Tulsa Public Schools 1-25-2006; (Attachment 60, 61, Lisa Montgomery, School Records). Camille
McKenzie is an administrator in Tulsa's Public School System.
577 Attachment 57, Declaration of Holly Jackson incorporating interview with Camille McKenzie re: special needs
classes in Tulsa Public Schools 1-25-2006.
578 Attachment 61, Lisa Montgomery, Tulsa Public Schools Cumulative Records.
579 Id.
58° Id.
581   Attachment 91, Declaration of Brenda Cox.

                                                       79



                                       152-1 Filed 09/03/15 Page 79 of 184
       Case 4:12-cv-08001-GAF Document 152-1
        Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 81 of 185




Science)582 despite the nightmare she endured at home as Jack began a relentless assault on every

aspect of 13- year-old Lisa's integrity. He sexually molested her by touching her breasts and

genitalia and then raped, threatened, beat, and controlled her. Lisa "seemed to be afraid of

retribution if she didn't do what Jack asked,- according to a fellow who worked with Jack at the

salvage yard.583 Jack moved the family to an isolated rural area six miles outside of Sperry,

Oklahoma, with a rural box office address of Box 256, where it was much easier to escape

observation or accountability for what went on in his home. Their house was "really run down"

and out in a barren pasture "like in the middle of the desert." 584

            Mary Osborn Hodges, one of Lisa's friends in junior and high school, was sexually and

physically abused and she and Lisa found friendship in their shared circumstances. "Lisa and I

felt shame about our lives...We knew that we had been abused in every way a person can be

abused including emotionally, physically, sexually and verbally. We were told that we were the

cause of whatever the abuse was."585 Lisa and Mary were both "depressed" and "withdrew."586

Jack and Judy continued to isolate Lisa and she was never allowed- to go to Mary's house.587

Lisa described to a friend years later how Jack came to her room at night, had sex with her and

told her "it was okay."588 Lisa was not "sure if Patty and Jerri were being abused too.-589 Lisa

tried to tell her mother, but her mother did listen to the teenager.59° Sperry Public School




582 Attachment 78, Lisa Montgomery, Sperry Public Schools Transcript.
583 Attachment 84, Declaration of Jeff Batson.
584 Attachment 57, Declaration of Holly Jackson incorporating interview with Janet McNickle 1-21-2006. Janet
McNickle and Lisa were classmates.
" 5 Id.
586 Id.
587   Id.
588 Attachment 2, Declaration of Lisa Rickert incorporating interview with Carl McClain 7-13-2005. Carl McClain
and Lisa were classmates and boyfriend/girlfriend in school.
589 Attachment 2, Declaration of Lisa Rickert incorporating interview with Kevin Montgomery 7-28-2005.
59° Id.

                                                      80



                                      152-1 Filed
      Case 4:12-cv-08001-GAF Document 152-1 Filed 09/03/15
                                                  09/03/15 Page
                                                           Page 80
                                                                80 of 184
                                                                   of 184
        Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 82 of 185




awarded her an "S" (satisfactory) certificate in Home Economics and Social Studies May 10,

1982.591

            Lisa started eighth grade classes late as a transfer student. Her new band teacher

introduced her to the class as a violinist and "made her play in front of the class." 592 Another

J               Carl McClain, who lived not too far from T isa's trailer saw her for the first time in

band class and was smitten, although at first he thought she was a "snob" because she played the

violin.593

            Lisa joined Carl McClain and his friends who were "outcasts," after another girl Lori

Kime (Blalock) introduced them.594 Lisa, Lori, and Carl McClain began a lifelong relationship

and were fast friends. Neither Carl McClain nor Lisa was popular, and they became high school

sweethearts from the eighth grade to the eleventh.595 Lisa was not allowed to have friends visit

her at home, so Carl McClain did not go to her home often. On his few trips to Lisa's home, he

"had a strict curfew." 596

                             j.   Jack Repeatedly Raped Lisa in the Special Room.

            Jack began to sexually molest Lisa; he molested her one to two times a week. He

threatened to hurt her if she told anyone.597 After the pattern of molestation had been

established, Jack moved the family to a trailer in an isolated area near Sperry Oklahoma. To

further isolate Lisa from her sisters and the rest of the family, Jack built a small room onto the

side of the trailer over the water pump. While the construction of this special room ostensibly

acknowledged Lisa's maturation, the room actually provided Jack unimpeded access to Lisa


591   Attachment 78, Lisa Montgomery, Sperry Public Schools "S" (satisfactory) Award.
592   Attachment 2, Declaration of Lisa Rickert incorporating interview with Carl McClain 7-13-2005.
5"  Id.
594 Id.
595 Id.
596   Id.
597   Attachment 39, Kleiner v. Kleiner Divorce Transcript, p. 96.

                                                           81



                                       152-1 Filed 09/03/15 Page 81
       Case 4:12-cv-08001-GAF Document 152-1                     81 of 184
     Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 83 of 185




without the possibility of detection as it was not accessible from the inside of the trailer. In this

room, Jack told Lisa that he was teaching her how to be a good wife. And then he raped and

sodomized her until she bled.

        Lisa had mixed feelings about the room her step father built for her. She lived in

sickening anticipation of what happened to her in the room, but the room alsr,                     life

sustaining secret. Lisa's mother stored homemade liquor and wine in the special room, and Lisa

drank jar after jar of the brew that made her disappear into dizzy, indifferent, and numb

intoxication when her step father raped her with impunity day after day, week after week, month

after month, year after year. Homemade wine cut the pain and fear of being hit on the head and

back with the broom handle, being choked nearly to death, and being smothered by a pillow over

her face as he violated her.

         Wine and moonshine pushed her fear to a distant place at first, but they were not strong

enough to keep her fear at bay. Somewhere in the dark of the special room, as her stepfather

threatened to rape her younger sister if Lisa did not submit to anal rape, Lisa's mind fractured

and retreated to a safer place than the reality of her daily life. Most of the time, her mind stayed

in the safe realm of unreality, an altered consciousness that allowed her to walk, talk and act as if

she were mentally present when she was not. She did not consciously or volitionally decide to go

to the safer place; it happened without her insight, understanding, or knowledge. This loss of

contact with reality made her wonder for the rest of her life what was real and what was not real.

        Jack also exposed to sexual assault by his friends; Judy did nothing to protect Lisa. Jack

hired Jeff Batson598 "to help with the animals," but Judy believed Jack encouraged Jeff to have




598 Jeff Batson was subsequently convicted of child sexual abuse. Attachment 93, State of Texas v. Jeffrey Wayne
Batson, Case No. 0555631D. Criminal District Court, Tarrant County,Texas.

                                                        82


                          Document 152-1
   Case 4:12-cv-08001-GAF Document 152-1 Filed
                                         Filed 09/03/15
                                               09/03/15 Page
                                                        Page 82
                                                             82 of
                                                                of 184
                                                                   184
      Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 84 of 185




sex with Lisa so that "if Lisa got pregnant Jack could blame it on Jeff."599 Jeff moved into the

overcrowded house with the family. Teddy suggested everyone who worked with Jack at the

salvage yard "was a child molester." 600 Jeff Batson molested Teddy and had sex with Lisa.601

        Tisn continued to do exreptionnily well at school agninst the backdrop of rape, physical

-L---                               a t           44T
                                                                        a
                                                                                  h,a.-   vtivi%.3
                                                                                                     nr‘ri
                                                                                                     ulna
                                                                                                                all
dUUNG cl-HU            l.U111.101         HOML.         waJ        aa                                                 U1,




time." 602 Judy, certain that no one would contradict her, reported that she and Lisa "had a good

relationship."603

        Lisa entered the ninth grade in the school year 1982-1983 at Sperry. She struggled with

Algebra and received a C-, an unusually low mark for her, and even received a C in English I.
                                                 604
She maintained A's and B's in her other subjects. A former classmate described her as "quiet,

sweet, polite and real soft spoken. 6°5 On April 11, 1983, her maternal grandfather, Nils Rignell,
                                                           606
died from lung cancer; Nils had been a farmer all his life.

        One of Lisa's classmates, Susan Barrow, lived near Lisa and drove Lisa and Patty to

school in Sperry "nearly every day for a year" and realized that "Lisa and Patty appeared

unhappy each day when they had to go home after school."607 Susan was "never once allowed

inside [Lisa's home] nor could she spend the night."608 Lisa "wore old hand-me down clothes

that had holes in them and were too big. She wasn't always clean" and "couldn't always wash

her clothes. Her hair was long and straight and didn't look clean. It was unruly                             It was easy



599 Attachment 2, Declaration of Lisa Rickert incorporating interview with Judy Shaughnessy 7-26-2005.
600 Attachent 2, Declaration of Lisa Rickert incorporating interview of Teddy Kleiner, 7.28.05;Attachment 31,
Declaration of Teddy Kleiner 2-15-2013.
601 Id.
602 Attachment 2, Declaration of Lisa Rickert incorporating interview with Judy Shaughnessy 3-14-2005.
603
    Id.
604 Attachment 78, Lisa Montgomery, Sperry Public School Transcript.

605 Attachment 94, Declaration of Richard Akin 12-14-2012. Richard Akin was a former classmate of Lisa's.

606 Attachment 95, Nils Rignell, Death Certificate.

607 Attachment 96, Ron Ninemire interview with Susan Barrow-Swartz 1-20-2006.
608
    Id.

                                                              83



                                      152-1 Filed 09/03/15 Page 83 of 184
      Case 4:12-cv-08001-GAF Document 152-1
      Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 85 of 185




                                                           609 Although Lisa performed above
to tell Lisa was poor even in our crowd who were all poor."

average in school, her traumatic background interjected itself with episodes that sounded like

dissociation. Susan remembered that the teacher had "to say something to get her attention like,

`Wake iT!',610 Susan reported that Lisa spaced out at times when they were together.

         r          her own through the first semester .J1 the tenth grade in the 1983-1984 school

year, and received A's with 2 C's. The second semester brought special challenges when her

mother discovered Jack raping 15-year-old Lisa February 24, 1984, and blamed the teenager for

the rape. Nonetheless, Lisa managed to receive two A's (Social Psychology and Biology) and

four B's (Accounting, English II, Geometry, and American History). School staff selected her to
                                                                    611
participate in a 1984 summer resident program, Project Upward Bound, at Rogers State

College, in Claremore Oklahoma.612

         Even this certificate bore witness to the control Jack had over her life as it was issued to

"Lisa Kleiner." Nita Milburn Montgomery was the Upward Bound Counselor and even though

she served as the counselor for ten to twelve schools, years later the community of Sperry and

Lisa were still fresh in her memory:

         A disproportionate number of families in Sperry were stressed by physical and
         sexual abuse, domestic violence, blended families with ongoing disputes,
         untreated mental illness, and substance abuse. The community was extremely
         poor, and Lisa Montgomery's family was poorer than most. Most of the students
         were from the rural areas surrounding Sperry, where the mean family income was
         barely half that of the nation. Even in Oklahoma's rural communitiec, Sperry wag



609
    Attachment 97, Declaration of Susan Barrow-Swartz, 3-1-2013.
610
    Id.
611
    "Project Upward Bound was a federally subsidized program. It was part of the federal government Higher
Education Act that emerged from the federal Economic Opportunity Act of 1964. Upward Bound was funded by a
federal grant that targeted areas that were the most deprived and underprivileged in the country. Sperry, Oklahoma,
was one of those areas. Sperry was a very small, very low-income, community at the base of the hills outside of
Tulsa, Oklahoma." (Attachment 98, Declaration of Nita Milburn Montgomery 3-12-2013.) Nita and Lisa were
classmates.
612 Attachment 99, Lisa Montgomery Certificate of Merit, Project Upward Bound, 7-12-1984.


                                                        84



                                      152-1 Filed 09/03/15
      Case 4:12-cv-08001-GAF Document 152-1       09/03/15 Page
                                                           Page 84
                                                                84 of
                                                                   of 184
                                                                      184
        Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 86 of 185




           especially impoverished, and children came to the program with lice and their
           gear full of cockroaches. 613

           Nita suspected that something was wrong in Lisa's home:

           Lisa lived out in the country north of Sperry in an isolated area. I picked her up a
           couple of times and gave her rides to functions.        Lisa was shy, passive, not
           assertive at all, tentative and kind...I remember suspecting that Lisa might have
           been abused, but I did not have the kind of experience then that I have today,

Lisa's friend, Janet McNickle, noticed that Lisa "didn't make eye contact" and "looked down"

even when talking to her friends.615 Janet believed Lisa was "depressed. She was withdrawn

and sad."616

           The turmoil and threat at home exploded February 24, 1984, when Judy was forced to

acknowledge that Jack was raping Lisa. Judy reported she walked in on Jack as he raped Lisa,

and fetched a gun and put it to Jack's head.617 Lisa's description of that night differs

significantly from Judy's. Judy was overwrought and furious. Judy held the gun to Lisa's head,

interrogated Lisa repeatedly, and demanded to know details of the abuse. The chaos went on all

night; Judy periodically left the room, stormed through the house, and returned to hold a gun to

Lisa's head. It was the most terrifying night of Lisa's life.

           Judy blamed Lisa for her stepfather's repeated rapes of the child. 618 Lewis Priest, Jack's

friend, saw Judy and Jack shortly after Jack's sexual abuse of Lisa was known. Jack and Judy

were trying to find Jack an apartment, and Lewis asked Jack if he had sex with his daughter,




613   Attachment 98, Declaration of Nita Milburn Montgomery, 3-12-2013.
614   Id.
615 Attachment 89, Declaration of Janet McNickle Eastman, 1.25.2013.
616Id.
617   Attachment 100, FBI 302 Interview with Judy Shaughnessy 1-11-2005
618   Attachment 2, Declaration of Lisa Rickert incorporating interview with Kevin Montgomery 7-28-2005.

                                                         85


                                       152-1 Filed
       Case 4:12-cv-08001-GAF Document 152-1 Filed 09/03/15
                                                   09/03/15 Page
                                                            Page 85
                                                                 85 of 184
                                                                    of 184
        Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 87 of 185




Lisa. "Jack did not deny it. Jack said that he had come out of the bathroom and saw her [Lisa]

lying on the covers and had to fool around with her.-          619


            A local physician learned firsthand of Lisa's ongoing sexual abuse by her stepfather. The

physician, Dr. William Barnes, remembered Lisa's rape because it "made him mad."62° Judy

showed up at Dr. Barnes's office requesting an examination of Lisa "because she had been

sexually abused by her stepfather."621 Dr. Barnes conducted a gynecological examination of

Lisa, with Judy in the room, and determined that Lisa's "hymen was ruptured."622 He ordered a

pregnancy test, which required taking blood. The tests were negative, and Dr. Barnes sent the

results to Lisa's mother. According to Dr. Barnes, Lisa "showed little emotion and had a flat

affect," observations that are characteristic of traumatized children. 623 Lisa's mother, Judy,

remembered the episode differently and stated that Lisa "lost it" when Dr. Barnes told her that if

she was pregnant with her stepfather's baby he would perform an abortion.624 Dr. Barnes never

talked to Lisa alone about what happened to her. Although Dr. Barnes' normal practice was to

call the police when a child was sexually abused, he did not because Judy said she was going to

call the police.625

            Social services investigated for abuse at the Kleiner house only once, and telephoned

beforehand to announce their upcoming visit. Jack took full advantage of the notice and

threatened to beat Lisa and Patty if they told the truth.626 Patty had bruise marks around her neck




619 Attachment 92, Ron Ninemire interview with Lewis Priest 1-20-2006. Lewis Priest was a friend of Lisa's step-
father, Jack Kleiner.
62° Attachment 2, Declaration of Lisa Rickert incorporating interview with Dr. William Barnes 7-14-2005. Dr.
Barnes examined Lisa after Judy found Jack raping her.
621 Id.
622
      Id.
623   Id.
624 Attachment 2, Declaration of Lisa Rickert incorporating interview with Judy Shaughnessy 7-26-2005.
625 Attachment 2, Declaration of Lisa Rickert incorporating interview with Dr. William Barnes 7-14-2005.
626 Attachment 101, FBI 302 Interview with Patty Baldwin 1-28-2005.


                                                       86



                                       152-1 Filed 09/03/15
       Case 4:12-cv-08001-GAF Document 152-1       09/03/15 Page
                                                            Page 86
                                                                 86 of 184
                                                                    of 184
        Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 88 of 185




from Jack choking her, 627 but when the caseworker asked about the marks, Patty told her that

the marks were from rope bum. Jack also forced Lisa and Patty to beat each other. He sent them

to the garage to fight and told them not to come back until "one of them had drawn blood."628

Jack "broke a broom," hitting Lisa with          it.629   Patty once saw Jack on top of Lisa; Lisa was naked

from the waist up and covered with heading from the waist down. Patty believed that Lisa's

sexual activity in school coincided with Jack's rapes of her.63°

            Lisa grew "very distant and withdrawn" the summer before the eleventh grade and did

not call or talk to her boyfriend, Carl McClain. She dropped out of band.631 Lisa and Carl

McClain "drifted apart" the summer before the eleventh grade. By the end of the eleventh grade,

Carl McClain wrote Lisa a letter to break up.632

            Lisa took on "a lot of responsibility" for taking care of Patty, Teddy, Jerri Jo and

Tommy.633 Her mother thought Lisa was bitter and bottled up her temper.634 When Lisa was a

teenager, around fifteen or sixteen years old, she became "fearful of taking showers" and was
“dirty.,, 635

            In the eleventh grade, Lisa's academic struggle collapsed under the weight of her

stepfather's cruelty and her mother's indifference and hostility. The 16-year-old started her

1984-1985 school in Honors classes for Algebra, U.S. Government, Chemistry, and English 111,

but it was impossible for her to maintain superior performance. Her grades the first semester

plummeted to a D in English, C's, B's and only one A in World History and continued their


"' Id.
628   Id.
629 Attachment 102, Lisa Montgomery, 1984 Counseling Records Nancy Walentiny.
630 Attachment 101, FBI 302 Interview with Patty Baldwin 1-28-2005.
63) Attachment 2, Declaration of Lisa Rickert incorporating interview with Carl McClain 7-13-2005; Attachment 89,
Declaration of Janet McNickle Eastman, 1-25-2013.
632 Attachment 2, Declaration of Lisa Rickert incorporating interview with Carl McClain 7-13-2005.
633 Attachment 102, Lisa Montgomery, 1984 Counseling Records Nancy Walentiny
634 Id.

635   Attachment 57, Declaration of Holly Jackson incorporating interview with Judy Shaughnessy 12-12-2005.

                                                           87



           4:12-cv-08001-GAF Document
      Case 4:12-cv-08001-GAF Document 152-1
                                      152-1 Filed 09/03/15 Page 87 of 184
                                                                      184
        Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 89 of 185




plummet in the second semester. Lisa was suspended from Sperry High School for three days

when "she was caught with a book about incest," according to her mother's report, but school

records do not show the suspension.636

            in October 1984, Lisa was 16 and met her soon to be stepbrother and husband, 24-year-

old Carl Boman.637 Carl was "just out of the service, laid off from work, depressed, and recently

divorced."638 Carl visited his father, Richard, who at that time dated Lisa's mother, Judy. Carl

stayed with his father, and Judy and the children lived one block away. Carl "took care of Judy's

children occasionally and saw Lisa."639 Carl also drove Lisa to her therapy sessions, and she

confided in him that Jack had forced himself on her.

            According to Carl, Jack "threatened to have sex with Lisa's younger sister Patty if she

didn't continue to have sex with him.-64° Carl knew that Judy "blamed Lisa" for the sexual abuse
                                                                   641
and thought Lisa "encouraged Jack to have sex with her.-                 Jack's sexual abuse of Lisa "went

on for three years."642 Lisa was a "withdrawn young girl," and she "read a lot."643 Carl "knew

that something was wrong" and that "Lisa had a lot of problems . . . Lisa was not emotionally

present. She was in her own world and distant from everything . . . Lisa went somewhere else

mentally. She just wasn't present."644




636 Attachment 103, Ron Ninemire interview with Judy Shaughnessy 6-9-2006.
637 Attachment 104, Carl Boman, DOB 8-31-1961; Boman v. Boman Divorce File, 1993.
638 Attachment 2, Declaration of Lisa Rickert incorporating interview with Carl Boman 4-14-2005.
639 Id.

6413 Id.
641   Id.
642   Id.
643 Id.
611
      Attachment 105, Declaration of Carl Boman, 2-13-2013

                                                        88



                                       152-1 Filed 09/03/15
       Case 4:12-cv-08001-GAF Document 152-1       09/03/15 Page
                                                            Page 88
                                                                 88 of 184
                                                                    of 184
        Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 90 of 185




           Lisa's first cousin, Kenneth Alexander, admitted to having sexual intercourse with Lisa in

the early to mid `80's when he was visiting; she may have been as "young as thirteen."645 Lisa

could not escape the repeated sexual assaults by member of her own family.

           Lisa found a sliver of hope in the summer of her tenth grade. School staff selected her to

participate in a summer program for promising students at a nearby college. T ica attended the

summer program, did well in it, and for the first time saw a way out of the life for which Judy

and her step father had groomed her. She returned to the program the summer of her eleventh

grade and did well in the program again, cementing in Lisa the notion that she could possibly

have a future beyond Sperry. A recruiting officer came to Lisa's high school her senior year, and

Lisa quickly realized that she could join the U.S. Air Force and escape Judy. She signed up and

received a date for active enrollment.

                    5. On-Set of Mental Illness

                            a. Judy, Derailed Lisa's Plan to Escape.

            Judy brought her new boyfriend's son into the house and encouraged a sexual

relationship between the son and Lisa. Richard's son, Carl Boman, was 22 years old; Lisa was

only 16. Judy spent most of her time at Richard's home and required Lisa to stay home to care

for Patty, Tommy, Teddy, and Jerri Jo, plus another of Richard's sons. Michael. Judy

encouraged 16 year old Lisa and 22 year old Carl to "play house" and take over responsibilities

for the day to day care of the household while Judy and Richard enjoyed their new romance.

           Lisa's plans for an independent life were contrary to Judy's plans, and Judy knew how to

erase contrary plans. Lisa "felt powerless because she felt controlled by her mother."646 Judy's




645   Attachment 70, Declaration of Kenneth Alexander 12-9-2012.
646   Attachment 19, Declaration of Wendy Treibs, 2-23-2013.

                                                        89



           4:12-cv-08001-GAF Document
      Case 4:12-cv-08001-GAF Document 152-1
                                      152-1 Filed 09/03/15 Page 89 of 184
     Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 91 of 185




wrath was frightening around this period. She asked Richard. her new boyfriend and soon to be

forth husband, if he "would shoot Jack Kleiner from up on the butte."647

        Lisa buckled under the day the day chores of rearing five children, cleaning, cooking,

laundering, attending to children's needs, and getting children to and from school and

simultaneously trying to maintain her grafir.e: che lost her dream etfinining the air force cad

began a sexual relationship with Lisa, proposed marriage, and Lisa agreed in her senior year.

For a brief period, Lisa regained some strength and ended the engagement, and Carl moved out.

Lisa still served as a slave to Judy, cleaning, laundering, and tending to Judy's children without

benefit. She reached her limit and begged Carl, who had his own apartment, to allow her to

move in with him — as a friend, not as a future wife. He agreed, but the relationship again

became sexual, and Lisa became pregnant.

        Lisa buckled under the day the day chores of rearing five children, cleaning, cooking.

laundering, attending to children's needs, and getting children to and from school and

simultaneously trying to maintain her grades; she lost her dream of joining the air force. Carl

began a sexual relationship with Lisa, proposed marriage, and Lisa agreed in her senior year.

For a brief period, Lisa regained some strength and ended the engagement, and Carl moved out.

Lisa still served as a slave to Judy. cleaning, laundering, and tending to Judy's children without

benefit. She reached her limit and begged Carl, who had his own apartment, to allow her to

move in with him — as a friend, not as a future wife. He agreed, but the relationship again

became sexual, and Lisa became pregnant.

        Lisa transferred from Sperry High School to Cleveland High School in Tulsa, her tenth

school transfer, and began her senior year on August 26, 1985. She received good grades,



64' Attachment 106, Declaration of Richard Boman,1-8-2013.

                                                     90



                          Document 152-1
   Case 4:12-cv-08001-GAF Document 152-1 Filed
                                         Filed 09/03/15
                                               09/03/15 Page
                                                        Page 90
                                                             90 of 184
                                                                of 184
      Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 92 of 185




achieving A's and B's in all subjects. She took the ACT exam on December 5, 1985 and

performed poorly. Her scores were: English 23 (84th percentile); Mathematics 14 (39th
                                  th
percentile); Social Studies 24 (79 percentile); Natural Science 29 (88th percentile) with a

composite score of 23 (76th percentile). She took the ACT exam again on January 28, 1986. Her
                                                             th
scores were: English 24 (89th perceiita.); Mathematics 22 (69 percentile); Social Studies 29

(94th percentile); Natural Science 32 (97th percentile) with a composite score of 27 (92nd

percentile). Both tests show significant disparity between her language and mathematics ability,

a strong indicator of brain damage.648

         She graduated high school with a GPS of 3.24, pregnant, and ineligible for her career in

the air force. Judy won the contest and the prize of a grandchild that sealed the relationship with

her husband, Richard, and kept Lisa under Judy's sphere of control. Her first day of duty was

scheduled for August, but she was pregnant with her first child and separated from the Air Force

effective her first day of duty.649

         Judy married Richard Boman September 21, 1985, in Vera, Oklahoma, and in less than

two months "Richard filed for divorce" in Pahuska, Oklahoma.65° They officially divorced in

November 1989.651

         Richard, according to his son and Lisa's husband "was blinded by love and didn't see

how mean Judy was. He was infatuated with Judy and seemed blind to the way she treated"

Richard's son, Michael. Judy created an atmosphere that allowed siblings to bully and taunt the




648 Attachment 107, Lisa Montgomery, Cleveland High School Transcript.
649 Attachment 108, Lisa Montgomery, Enlistment records, IA73.
650 Attachment 2, Declaration of Lisa Rickert, incorporating interview with Judy Shaughnessy, 7-26-2005. Judy
reported she and Richard "got back together" within the time frame to have the divorce nullified, and she falsely
reported they divorced in 1989 and remarried in 1990. She has also reported they officially divorced in 1996 in
Deming, New Mexico.
651 Attachment 2, Declaration of Lisa Rickert, incorporating interview with family members 3-10-2005.


                                                         91



                             Document 152-1
      Case 4:12-cv-08001-GAF Document 152-1 Filed
                                            Filed 09/03/15
                                                  09/03/15 Page
                                                           Page 91
                                                                91 of 184
                                                                   of 184
        Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 93 of 185




10 year old Michael Boman.652 Michael was in the sixth grade in Cleveland Public Schools, and

performed as a B-C student in the 1985-1986 school year. After moving in with Judy, his grades

dropped in the 1986-1987 school year to all C's with one D.653 Michael documented his years of

abuse and maltreatment at Judy's hands in his book, "The Only Way to Live."654 Judy

- humiliated him any chance she got, especially if it involved food                Judy made fun of him for

being overweight and called him hurtful names."655

            Michael figured out that Judy was "totally two faced" and "a user" who had him

"cleaning the house" while his dad worked.656 He described his years with her as "bondage."657

Children in the home argued and fought with each other, and Michael was no exception. In one

argument with Lisa, he and Lisa called each other names, and things got out of hand:

            Michael got mad and without considering the consequences threw a size D
            Energizer battery at her head as hard as he could. Because of his baseball
            throwing skills, the battery hit Lisa square in the back of the head. She went
            down like a crushed rag doll. She was bleeding from the back of the head. He
            honestly thought that he had killed her and was horrified at what he had done.
            They took Lisa to the emergency room.658

            Michael lived with Judy and his dad until October 1, 1991, when he fled the home for

safety at a friend's home that took him in and provided him a surrogate, loving family.659

At one point, Judy raised Patty, Teddy, Tommy, Jerri Jo, and Michael Boman, Richard's child

from another marriage. Becky and Jackie,660 two of Jack's children from his marriage to



652 Michael Boman was born to Richard Boman and one of his ex-wives, Yoko. Michael's birthday is 12-5-1974.
(Attachment 109, Michael Boman Valhalla High School).
653 Attachment 110, Michael Boman Cleveland Public Schools.
654 Michael Boman, The Only Way to Live. My Life and Coping with ALS. ISBN: 978-1-300-01132-3, June 2012.
655 Attachment 105, Declaration of Carl James Boman, 2-13-2013.
656 Attachment 112, Declaration of Ann Walker-King.
6"    Id.
6"  Id.
659 Attachment 113, Michael Boman Mar Vista High School.
660 After Jack and Judy divorced, Jack returned to Willadean. Jack's children continued to see Judy's children when
they visited Jack. Willadean loved Judy's children, and they loved her. (Attachment 2, Declaration of Lisa Rickert
incorporating interview with Becky Perky and Jackie Moffett, 7-12-2005). Lisa loved Willadean and once made her

                                                        92


                                       152-1 Filed
       Case 4:12-cv-08001-GAF Document 152-1 Filed 09/03/15
                                                   09/03/15 Page
                                                            Page 92
                                                                 92 of 184
                                                                    of 184
        Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 94 of 185




Willadean, saw firsthand that Teddy, Tommy, and Jerri Jo "picked on" Michael, without any

worry that Richard would protect Michael. 661 Judy was "very mean" to Michae1662 and

"terrorized him."663 Judy was adept at being "conniving and manipulative," so much so that

Michael "didn't know if what she said was true or not. Judy's dishonesty confused Michael."664

                      offered an avamnla of the lengrthc tn which Tndy went tn dectrny anything that

Michael valued:

            Michael told me a story about his pet goat he had when they lived on a farm
            outside of Vera, OK. Michael loved his goat, and it became a real pet, a pleasant
            escape from his angry stepmom. Michael knew that his family had planned to
            move and had been getting rid of other animals. However, he wasn't prepared for
            what he heard when he got off the school bus one day. He heard cries of agony
            and pain from his pet oat as it was beaten to death . . . A few nights later, Judy
            served Michael's goat for dinner and called it mystery meat.665

                             b. Marriage to Carl Boman: Back to Where She Started.

            Lisa abandoned all hope for a future. She had no strength or will to resist Judy, Carl, and

Richard, all of whom wanted her to marry Carl. 18 year old Lisa and 25 year old Carl married

August 15, 1986, in Cleveland, Oklahoma, at the First United Methodist Church with the

Reverend Orva G. Compton officiating.666 She was forlorn, frail, and childlike in her wedding

picture. She had one child after another, never recovering physically or mentally from

pregnancy, birth, and demands of newborns before becoming pregnant with the next child. By

the time of her fourth and final child's birth, Lisa was in the throes of major mental illness and so




a potholder in second grade. Lisa "saw how nice their mother was and Judy was always so strict." (Attachment 2,
Declaration of Lisa Rickert, incorporating interview of Penny Craig 7-12-2005.)
661 Attachment 2, Declaration of Lisa Rickert, incorporating interview of Becky Perky and Jackie Moffett, 7-12-
2005.
662   Id.
663   Attachment 114, Declaration of David J. Stadler, 1-28-2013.
664   Id.
665   Id.
666   Attachment 115, Lisa Hedberg and Carl Boman, Marriage Certificate, 8-15-1986 .

                                                          93



                                       152-1 Filed 09/03/15 Page 93 of 184
       Case 4:12-cv-08001-GAF Document 152-1
      Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 95 of 185




out of touch with reality that she did not know if she had, in reality, given birth to her fourth

child, or if it was a dream.

         Marriage to Carl catapulted Lisa back to the days of violent sexual assault by Jack when

she was powerless to protect herself. Carl's pre-marital behavior towards Lisa could have

warned a normally functioning person to beware, but Lisa had no ability to recognize what

her due, what to expect, or what to prohibit based on her maltreatment as a child. In one notable

incident before marriage, Carl shoved Lisa, who was naked getting out of a shower, against a

wall heater that burned her flesh while he had sexual intercourse with her.

         His behavior became more aggressive and more violent during their marriage. He beat

her, tied her in stress positions, poured hot wax on her, forcibly inserted glass bottles in her anus

and vagina, held a knife to her throat, and sexually assaulted her. He bruised and hurt her. He

recorded her screams and pleas for help on his video camera. Lisa, ashamed, humiliated, and

fearful, told her mother about it. Judy went to Carl and told him Lisa confided in her. Lisa did

not seek help again. She grew to expect the violence and lived in sickening anticipation of its

reoccurrence.

                         c. Four Babies in Four Years

         Lisa and Carl rushed from having one child to the next, without being aware or

considering the impact of so many childbirths in such a short time frame on Lisa's fragile mind.

Her first baby, Desiree Nicole. was born January 11, 1987, followed 18 months later by Chelsea

Lynn on July 9, 1988.667 Even less time for recovery and stability passed before the third child




667Attachment 116, Desiree Nichole Boman, Birth Certificate; Attachment 152, Boman v Boman, Sixth Judicial
Dist. Ct., Luna, NM, No. DM 0098-000-102.

                                                     94


                             Document 152-1
      Case 4:12-cv-08001-GAF Document 152-1 Filed
                                            Filed 09/03/15
                                                  09/03/15 Page
                                                           Page 94
                                                                94 of 184
                                                                   of 184
      Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 96 of 185




was born 15 months after the second; Carl James II (C.J.) was born October 20, 1989.668 Lisa's

fourth and final baby, Kayla Deanne, came a mere 10 months after the third baby.669

         Lisa was "just a teenager and did not know how to mother," but Carl "never doubted that

she inverl the children " 670 Lisa's first baby, Desiree (Desi) was a low birth weight baby,

                   A                                 lx7no    kn.**ls        Hominy    City    Ursersitoi   niAahnrnn
            Lnuy -1. .pouuu   u   VL111%.r3   311%    VIC/3   XXVIII    C.       ...      1I   iivoy..1,




Eighteen year old Lisa and twenty five year old Carl lived at 703 South Wood in Hominy,

Oklahoma.         Lisa worked for Oklahoma Nursing Homes, Ltd, earning $1360.11, and took care

of her newborn.671 She had to stop work when she was pregnant with her second baby but really

missed   it.672   In 1988, she earned only around $1,000 from Oklahoma Nursing, Ltd.

         Lisa had another significant head injury in a car accident January 26, 1988, when she hit

another vehicle from the rear and sustained a concussion. She was pregnant with Chelsea, her

second child, and went to Hominy Hospital for headaches.673

         Meantime, Lisa's beloved cousin, Wendy Treibs, Aunt Darlene's daughter, was

psychiatrically hospitalized for the sixth time February 2, 1988. Wendy was diagnosed with

major depressive disorder with mood congruent psychotic features and had a host of associated

conditions including a delusional depressive disorder of life threatening proportions. She had

atypical anorexia and a history of childhood sexual trauma, and had been brutalized by her

brother.674 She had been treated unsuccessfully with electroconvulsive therapy and anti-

depressants, and when those failed to work, was treated with lithium, a mood stabilizer


668 Attachment 118, C.J. Boman, Deming School Records; Attachment 119, C.J. Boman, Jane Phillips Memorial
Medical Center Birth Certificate; Attachment 152, Boman v. Boman, Sixth Judicial Dist. Ct. Luna, NM, No. DM-
0098-000-102.
669 Attachment 152, Boman v. Boman, Sixth Judicial Dist. Ct., Luna, NM, No. DM-0098-000-102.
670
    Attachment 105, Declaration of Carl James Boman, 2-13-2013.
671 Attachment 120, Lisa Montgomery, Social Security Itemized Statement of Earnings.
672 Attachment 121, Lisa Montgomery, 1988 Datebook.
673 Attachment 121, Lisa Montgomery, 1988 Datebook.
674 Wendy's brother is Kenneth Dale Alexander, the same person who sexually assaulted Lisa. Attachment 19,
Declaration of Wendy Treibs, 2-23-2013.

                                                          95



                                      152-1 Filed 09/03/15 Page 95 of 184
      Case 4:12-cv-08001-GAF Document 152-1
      Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 97 of 185




commonly prescribed for bipolar patients. She also had a past history of Chvostek's sign, a

twitch of facial muscles following gentle tapping over the facial nerve in front of the ear that

indicates hyperirritability of the facial nerve.

          iq2'c feeling of safety and security for her new family evaporated in the heat of her

mental illness. She soon looked kind of "slobby" dressed in clothes that looked niri.675

houses "were always roach-infested," and she "was a messy housekeeper."676 They were

poor.677 Lisa was "unhappy" with her marriage to Carl Boman.678 In 1988, pregnant with

Chelsea and with toddler Desiree in tow, she sought out Carl McClain, her high school

sweetheart, who had separated from his wife and lived at home with his parents.679 Carl McClain

told Lisa "he still cared about her.-68° Carl McClain and Lisa caught up with other's lives, and

Carl McClain learned that Judy married Richard Boman and that Lisa married Richard's son Carl

Boman. Carl McClain learned from Lisa that Judy had threatened to take Lisa's children from

her. Despite their attraction to each other, they both decided to work on their marriages and did

not see each other, a promise that lasted again until 2001.681

         Lisa gave birth to Chelsea Lynne, who weighed five pounds and was her second child

July 9. 1988. The family moved to Hominy, Oklahoma in the fall of 1988. Lisa and Carl moved

from one place to the next and in short order lived in an apartment on Wood Street, a house on

Wood Street, and a house at 323 West 6th Street.682 Carl worked at the prison and put in a "lot of




675 Attachment 2, Declaration of Lisa Rickert incorporating interview with Becky Perky and Jackie Moffett, 7-12-
2005, p.5.
676 Attachment 2, Declaration of Lisa Rickert incorporating interview with Tommy Kleiner, 3-9-2004, p.3.
677 Attachment 2, Declaration of Lisa Rickert incorporating interview with Desiree Boman, 3-9-2005, p.2.
678 Attachment 2, Declaration of Lisa Rickert incorporating interview with Carl McClain, 7-13-2005, p.4.
679 Id., p.2.
680 Id., p.3.
681 Id.

682Attachment 122, C.J. Boman, Birth Records; Attachment 118, C.J. Boman, School Records Deming, NM;
Attachment 119, C.J. Boman, Birth Certificate.

                                                        96


                                      152-1 Filed
      Case 4:12-cv-08001-GAF Document 152-1 Filed 09/03/15
                                                  09/03/15 Page
                                                           Page 96
                                                                96 of 184
                                                                   of 184
         Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 98 of 185




overtime," and Lisa worked briefly at a nursing home.683 Lisa "talked a lot," mostly about their

children.684 Lisa was young and liked being a mother but her mood fluctuated from day to day.

She was "sometimes happy" with Carl and "sometimes not."685

            Lisa had headaches and was depressed. She and Carl argued, and she asked herself,
                                    ,686 She wished the had a job and recognized that she
"Why can't do anythir,g like shoulA.

was "not cut out to be a housewife."687 Judy reported Lisa for neglecting Desiree, and a case

worker for the Child Welfare Department of Pawnee County visited Lisa on March 25, 1988.688

Lisa's father in law noticed that Lisa "seemed to be in a world of her own. . . .She just stared off

and wasn't engaged with the conversation."689 Judy continued to run "rough shod over Lisa,"

and "always screamed" at her.69°

            Lisa's poor judgment and hyper-sexuality brought trouble to her door, and she had an

affair with someone her husband worked with.691 She asked her neighbors, the Upshaws, if she

could stay with them "because Carl was upset."692 Sometime between April and September

1989, Lisa lived with the Upshaws about one month. James Upshaw's brother, Gerald Upshaw,

43, also lived in the home and had a brief sexual relationship with Lisa when she was pregnant

with C.J.693 C.J. was born October 20, 1989.694




683   Attachment 2, Declaration of Lisa Rickert incorporating interview with Roberta and James I,Ipshaw, 7-13-2005,
p.1
684 pi
685
      Id.
686 Attachment 121, Lisa Montgomery, 1988 Datebook.
687
    Id.
688 The next day, March 26, Lisa's sister Patty married Michael Harness, but Lisa did not bring Desiree Boman to
the wedding because of the child welfare referral the day before. (Attachment 121, 1988 Datebook).
689 Attachment 106, Declaration of Richard Boman, 1-18-2013.
690 Id.

691   Declaration of Lisa Rickert incorporating interview of Roberta and James Upshaw, 7-13-2005, p. 2.
692   Id.
693   Id.
694   Attachment 122, C.J. Boman, Jane Phillips Memorial Medical Center Birth Records.

                                                          97



                                       152-1 Filed 09/03/15 Page 97 of 184
       Case 4:12-cv-08001-GAF Document 152-1
        Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 99 of 185




            Lisa was "often tired" and "sort of depressed."695 Her children "were not always clean,

sometimes they had no shoes, sometimes no pants and they ran around in their diapers."696 The

children "weren't always clean or properly dressed." Lisa moved back with Carl after a month

or so and Gerald left the area.697

            Mental illness continued to create crises in Lisa's extended family. Kenny Alexander,

Wendy Treibs' brother and Lisa's maternal cousin, was evaluated to determine if he was

competent to stand trial for burglary. His social work history noted he had prior suicide

attempts. His testing scores indicated he had "decompensating obsessive-compulsive with

schizoid personality features."698

            Lisa turned 21 years old February 27, 1989, and her depression hit her with full force.

She "quit working, totally exhausted" the end of March.699 She was pregnant with her third

child, due to be born September 5, 1989. Lisa went into labor early August 22, 1989, went to the

hospital, and staff administered tributaline sulfate to stop labor. Gestation was at 38 weeks. She

returned home.700 Almost two months later, October 20, 1989. Lisa gave birth to Carl J. Boman

(C.J.), in Bartlesville, Oklahoma. C.J. was Lisa's third baby and weighed five pounds.701 Lisa

did not work at the time she had the baby, but she earned approximately $1700 in 1989 from a




695   Attachment 2, Declaration of Lisa Rickert incorporating interview of Roberta and James Upshaw, 7-13-2005. p.2.
696   Id.
697   Id.
698 Attachment 123, Kenneth Dale Alexander, TX Dept. of Mental Health and Mental Retardation, Competency
Exam, 1-13-1989, p.13.
699 Attachment 121, Lisa Montgomery, 1989 Datebook.
70° Attachment 124, Lisa Montgomery, Jane Phillips Memorial Medical Center, 8-22-1989, p.62; Attachment 125.
1989 Datebook.
701 Attachment 119, C.J. Boman, Birth Certificate; Attachment 126, Scripps Memorial Hospital; Attachment 124,
Jane Phillips Memorial Medical Center.

                                                          98


                                       152-1 Filed 09/03/15 Page 98 of
       Case 4:12-cv-08001-GAF Document 152-1                           184
                                                                    of 184
    Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 100 of 185




local family.702 Carl worked at Conner Correctional Center for five years and "quit due to

stress."7°3

        Lisa moved from one place to the next precipitously, without notice or much of a plan,

acting in response to the combination of mood swinas, trauma, and brain damage. In November,

1989, with month old C.J., rhelsea, and Desiree,Lisa moved               to   Ponca City and stayed in an

older man named Lonnie's trailer. She "just left without a word or a goodbye" to her neighbors

in Bartlesville.704 She received WIC705 assistance. She worked at a gas station (Hammer-

Williams Co.) in Ponca City and earned $1309 in 1990.706 Carl moved to Ponca City because

the older man Lonnie died, and Carl and Lisa reunited briefly. A friend saw Lisa after she

moved back from Ponca City and remembered "how bad she looked and how terrible she

smelled . . . The smell was very offensive, to the point you couldn't stand to be next to her. Her

hair was greasy and her clothes were dirty, but she didn't seem to notice."707

         Judy colluded with Carl who learned too late that Judy knew how to manipulate people to

get her way."708 Judy convinced Carl "to let her take the kids for the summer," but intended all

along to "try to keep the children."709 In January 1990, Carl and Judy took Desiree and Chelsea

to California. Lisa drove to California to get her children, stopping at Aunt Darlene's along the

way. When she arrived in California, she had no money and no job. She had no choice but to

stay in California in a trailer with Carl, the children, and Carl's sister, Eithol Boman. Carl

worked for Pepsi and as a security guard. Lisa was pregnant with her fourth child, and her


702 Attachment 120, Lisa Montgomery, Social Security Itemized Statement of Earnings.
703 Attachment 127, Carl Boman, OK Worker's Compensation Records; Attachment 128, C.B. Pettigrew, D.O., 1-
25-2005.
704 Attachment 2, Declaration of Lisa Rickert incorporating interview of Roberta and James Upshaw, 7-13-2005, p.3.
705 WIC provides federal grants to states for supplemental foods, health care referrals, and nutrition education for
low-income pregnant women and infants.
706 Attachment 120, Lisa Montgomery, Social Security Itemized Statement of Earnings.
707 Attachment 129, Declaration of Gerald Upshaw, 1-28-2013.
708 Attachment 105, Declaration of Carl James Boman, 2-13-2013.
709 Id.

                                                        99



                                    152-1 Filed 09/03/15
    Case 4:12-cv-08001-GAF Document 152-1       09/03/15 Page
                                                         Page 99
                                                              99 of
                                                                 of 184
                                                                    184
       Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 101 of 185




family was uncertain who the father was. As her pregnancy began to be visible, Carl and his

sister grew angry with Lisa. Lisa had to move in with Judy and Richard. She received public

assistance. Judy's house was chaotic. Patty left one of her children with Judy and Lisa. Teddy

K leiner and Michael Boman lived in the house.

           Lisa's fourth pregnancy and labor were complicated. The pregnancy v‘- , confirmed with

a sonogram that showed a viable fetus July 20, 1990, at a medical clinic in Chula Vista,

California.710 On August 13, 1990, Lisa was admitted to the hospital with preterm labor at 29

weeks gestation and given medication to slow rapid contractions and was transferred to UCSD

for assistance. She was anemic, uncertain of the date of conception, was RH negative. was

treated for Chlamydia, and smoked a pack of cigarettes a day. She also had tocolipis (colitis).711

Lisa had several problems on transfer: she could not date her pregnancy because she "had no

periods since her last delivery 10 months ago." The fetus had intermittent arrythmyia.712

           On August 18, 1990, Lisa's fourth and final child, Kayla Deanne, was born prematurely,

very compromised and in jeopardy. She had - a weak cry," Kayla weighed only 3 pounds 2

ounces and had to remain in the hospital seven weeks.'" The infant was positive for Chlamydia,

had brain bleeds (intraventricular hemorrhage, subependymal hemorrhage left greater than on the

right) within the first few days, hyperbillirubin, apnea and bradycardia, hyper-magnesium,

hyper-calcemia, and hyper-phosphatemia. Lisa's mother, Judy, was also in San Diego, but a
                                                                 714
medical note reported Judy might "not be able to help.-




710 Attachment 126, Lisa Montgomery, Scripps Memorial Hospital, Chula Vista, CA, Fetal Age Sonogram, 8-13-
1990.
711 Attachment 130, Kayla Boman, University of CA San Diego, Birth Records; Attachment 126, Lisa Montgomery,
Scripps Memorial Hospital.
712 Attachment 130, Kayla Boman, University of CA, San Diego, Birth Records.
713 Id.

714   Attachment 131, Kayla Boman, University of CA, San Diego, Post-Birth Records.

                                                       100



      Case 4:12-cv-08001-GAF Document 152-1
                                      152-1 Filed
                                            Filed 09/03/15
                                                  09/03/15 Page
                                                           Page 100
                                                                100 of 184
                                                                    of 184
       Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 102 of 185




             Medical records noted that Kayla's parents were married, involved and interested, but do

not note that Carl was not the biological father.715 Records also show that at one point after

giving birth to Kayla, Lisa was non-responsive, lethargic, very slow, drowsy, and did not follow

commands. Her hand grip was weak. Her symptoms appeared to be magnesium medication

rel.ted, and they discontinued mngnecium as the "most likely cause for alteration in

consciousness," but noted a differential diagnosis "would include pituitary apoplexy, venous

thrombosis, meningitis; CNS bleed."716 Her condition was monitored closely, and her mental

status returned to baseline.717 After Kayla was born, Lisa "want[ed] to visit baby" and "want[ed]

to breast feed."718 The physician discussed "contraception" with Lisa and instructed her to

follow up with her primary medical doctor at Scripps.719 Medical notes called for "f/up with

PMD @ Surepp," but Lisa didn't follow up. Lisa wanted to go home, and was discharged from
                                                                                         720
the hospital and moved back in with Carl in a trailer on Judy and Richard's property.          A nurse

noted that Lisa had "good support" from her husband and family, but another entry questioned if

Lisa's mother, Judy, who was also in San Diego, might "not be able to help."

             Kayla remained hospitalized six weeks for further evaluation and treatment. On

September 7, 1990, she was evaluated to rule out Williams Syndrome. Her weight was in the

third percentile for age, and her head circumference was less than the third percentile for age.

Kayla was somewhat hypotonic. The cranium showed "very significant sagittal and lambdoidal

suture overriding.-721 The physicians concluded Kayla did not appear to have Williams

syndrome, but pointed out it was a difficult diagnosis to make and that further evaluation was


715 Id.
716
    Id.
717 Id.
718 Attachment 130, Kayla Boman, University of Ca., San Diego, Birth Records.
7'9 Id.
720   Attachment 130, Kayla Boman, University of CA, San Diego, Birth Records.
721   Id..
                                                       101



      Case 4:12-cv-08001-GAF Document 152-1
                                      152-1 Filed 09/03/15 Page 101
                                                                101 of 184
      Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 103 of 185




necessary with growth.722 With Kayla hospitalized, Lisa's depression worsened and her

psychotic symptoms bloomed. She was unable to tell if Kayla had really been born and if Kayla

was really in the hospital. She simply did not know what was real and what was not real.

          Despite her depression and disconnect from reality, Lisa tried her best to provide the care

her children needed. Two month old Kayla returned to the hospital for a pulmonary follow up

treatment on October 15, 1990. and medical reports described Lisa's marital status as separated.

Kayla was doing well on formula and was alert and active, but she was diagnosed with apnea.

Kayla had a pediatric endocrine evaluation on October 17, 1990, which attempted to establish the

cause of her hyper-calcemia. During the course of the hyper-calcemia evaluation, staff

determined;

          . . . that Kayla's mother had two serum calciums of 6.6 and 6.1 during the
          pregnancy. This is complicated by the fact that she was receiving magnesium and
          magnesium levels were elevated at 5.9 and 7.0. Neither did she have evidence of
          hyperphosphatemia, suggesting that the mother was hypoparathyroid.723

Kayla's physician requested a calcium and phosphorus read on Lisa to help determine if Kayla's

transient hyperparathyroidism was secondary to maternal hypocalcemia. The physician noted

that Lisa was "quite hyper reflexic" and had a positive Chvostek" and diagnosed Lisa with

possible hypoparathyroidism.724 Physicians noted that Kayla's parents were "pleasant and

involved and concerned."725 Lisa's address was 1674 Palm Avenue, #76, in San Diego, the same
                    726
address as Judy's.

          On December 29, 1990, C.J. went to the hospital with a fever and cougt"-g. He had been

sick intermittently since before Thanksgiving, often with a drippy nose and cough. The 11th


722 Id.
723 Id.
724 Id.
725 id.
  Attachment 132, Kayla Boman, Children's Hospital, San Diego, 10-15-1990; Attachment 113, Michael Boman,
726
Mar Vista School Records.

                                                   102



      Case 4:12-cv-08001-GAF Document
                             Document 152-1
                                      152-1 Filed
                                            Filed 09/03/15
                                                  09/03/15 Page
                                                           Page 102
                                                                102 of 184
                                                                    of 184
      Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 104 of 185




month old looks "miserable and somewhat, but not toxic- and "dirty and grimy."727 The

physician instructed Lisa to keep shoes and socks on him and to "see to it" that C.J. gets his

medicine.728

                         d. Sterilization

         Inconsistent narratives surround the decision for Lisa to be sterilized after Kyla's birth.

Lisa continued to function encumbered by a loss of contact with reality. From day to day she

was unsure what was real and what was not. Judy's presence and constant pressure complicated

Lisa's ability to make choices as Judy had always dictated what was true for Lisa.

         Medical records show that she was admitted to Scripps Mercy Hospital in San Diego

October 22, 1990, and that she "desire[d] permanent sterilization."729 Whether Lisa's

participation in the counseling and authorization for the procedure was knowing is debatable:

Kayla was known to not be Carl's child,730 Carl and Judy explained to Lisa that sterilization was

the least she could do as Carl was agreeing to raise Kayla as his own child. Whether such threat

was real or only in Lisa's mind, Lisa felt that if she did not have the procedure. Carl and Judy

would force her to give Kayla up for adoption.

         Surgeons performed a bilateral tubal fulguration on Lisa. At the time of the surgery Lisa

was unemployed and on Medi-Cal. Her treating physician counseled her that the sterilization

was irreversible. Lisa's family history was notable for congenital deformities, including an aunt

with a missing hand and a niece or nephew with a missing ear. According to Carl, Lisa "really

wanted [the procedure], and told Carl the doctor had "advised her not to have more children.-731

Although Carl described it as a "mutual decision," Lisa was tormented by the surgery and told


727 Attachment 133, C.J. Boman, Scripps Memorial Hospital, Admitting Physical Examination, 12-29-1990.
728
    Id.
729 Attachment 126, Lisa Montgomery, Scripps Memorial Hospital, Operative Report, 10-23-1990.
730 Attachment 131, Kayla Boman, University of CA, San Diego, Post-Birth Records.
731 Attachment 2, Declaration of Lisa Rickert incorporating interview of Carl Boman, 4-14-2005, p.4.


                                                     103



                                      152-1 Filed 09/03/15
      Case 4:12-cv-08001-GAF Document 152-1       09/03/15 Page
                                                           Page 103
                                                                103 of 184
                                                                    of 184
      Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 105 of 185




others that she was coerced into it by threats that Judy would take her children away if she did

not have the surgery.

         6. Betrayed by Her Own Mind, Lisa Loses Her Grasp of Reality.

                         a. Descent into Mental Illness (1991)

         By 1991, Lisa was unable to    focus, pay   attention, and attend to her four small children.


Her symptoms of her mood disorder were more pronounced and deepened by re-experiencing the

sexual trauma of her youth at now Carl's hands. Carl described the change in her behavior:

         Lisa was unpredictable. She went from not talking to talking non-stop even to
         strangers. . . .[S]he even approached people she did not know and started talking
         to them. It was a total change. She didn't notice if you talked to her or asked her
         any questions. Once she started talking, she kept talking. She was sad or
         unhappy for days at a time and then she suddenly had a plan or an idea and
         nothing could stop her.732

         Desiree required medical care for dehydration secondary to herpes (herpetic

gingivostomatitis) and was hospitalized two days May 7 — May 9.733 On January 1, 1991, C.J.

was taken to Children's Hospital in San Diego for ingesting trisodium phosphate left on a

bathroom counter by a friend who was repairing the bathroom. He was treated and released. A

nursing note warned that the parents had "a knowledge deficit" about home safety and accident

prevention. Lisa reported that C.J. had pneumonia that required hospitalization in Oklahoma a

year earlier.734 C.J. was examined at Children's Hospital in San Diego for bowlegs (bilateral

tibial torsion) April 73, 1991, and the orthopedist recommended follow up in six months, but

records do not show any follow 1.1p.735




732 Attachment 105, Declaration of Carl James Boman.
733 Attachment 134, Desiree Boman, Children's Hospital and Health Center, San Diego, H&P Exam, 5-12-1991.
734 Attachment 135, C.J. Boman, Children's Hospital, San Diego, 2-6-1991.
735 Attachment 136, C.J. Boman, Children's Hospital. San Diego, 5-23-1991.


                                                     104



                             Document 152-1
      Case 4:12-cv-08001-GAF Document 152-1 Filed
                                            Filed 09/03/15
                                                  09/03/15 Page
                                                           Page 104
                                                                104 of
                                                                    of 184
                                                                       184
      Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 106 of 185




         On February 27, 1991, Lisa took Kayla to the clinic at UCSD for ongoing neuro-

developmental follow up. Kayla failed a BAERs736 test administered earlier in the month. Lisa

was found to have positive Chvostek reflexes (facial twitch upon tapping), which was also found

in her cousin Wendy, and "very brisk deep tendon reflexes."737 A public health nurse saw the

family on a regular basis. An entry titled Psychosocial summarizes the flux in I isa's life:

         This is a single mother with four children ages 4 years, 2 years 1 year, and Kayla
         who is 6 months old. Originally she had moved here from Oklahoma after father
         had taken the two older children. The father of three older children is not the
         father of Kayla. Mother plans to take her four children and move back to
         Oklahoma no later than June of 1991.738

Kayla was six months old but tested at 18 weeks adjusted age on the Gessell Developmental

Test. During the evaluation, the "behavioral parental interaction was appropriate."739

         On May 1, 1991, Lisa brought two year old Chelsea to the hospital for having increasing

sores (herpes) in her mouth for two days in increasing severity. Chelsea was well developed and

well-nourished with a history of taking Alupent for occasional wheezes. She also had a fever

and otitis media, was treated with lidocaine and antibiotics, and discharged home. Chelsea "was

in the process of moving." She lived with her mother at 1752 Harbison Canyon Road in El

Cajon. California; her mom was unemployed and received Medi-Cal insurance for her

children.'"

         Desiree "wandered onto a ball field," was hit in the face with a softball, and sustained a

mild concussion with brief loss of consciousness and bruising on May 12, 1991. Desiree's lips

were cracked and swollen from her herpetic stomatitis a few days earlier. She was admitted to



736 Brainstem auditory evoked response (BAER) is a test to measure the brain wave activity that occurs in response
to clicks or certain tones.
737 Attachment 131, Kayla Boman, University of CA, San Diego, Post-Birth Records.
7" Id.
739 Id.
740 Attachment 137, Chelsea Boman, Scripps Memorial Hospital, Chula Vista, 5-1-1991.

                                                       105


      Case 4:12-cv-08001-GAF Document 152-1
                                      152-1 Filed
                                            Filed 09/03/15
                                                  09/03/15 Page
                                                           Page 105
                                                                105 of 184
                                                                    of 184
      Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 107 of 185




special care of the trauma service. Desiree's social history noted that she slept with Lisa or on the
                                                                        74'
couch at home, and her usual play activity was coloring books.

         Lisa was not able to meet the everyday challenges of parenting, and her children's

medical crises overwhelmed her. Four year old Desiree was an unrestrained passenger in a car

accident July 24, 1991, when the car fell down an embankment. She was hospitalized until July

27, 1991, with serious injuries. She sustained a fracture of her mandible that required wiring, a

concussion, a closed fracture of the distal end of the radius, and open wounds to her face, knee,

leg, and ankle that required stitches. She broke her right arm and jaw and sustained a

concussion. Lisa attended to Desiree in the hospital, was at her bedside, and read Desiree a book

as Desiree sat in Lisa's arms. Carl also visited Desiree. Lisa told hospital staff that Desiree

would be "moving to Oklahoma in two weeks," so physicians ordered follow up to be obtained

in Oklahoma for her fractured mandible and fractured right wrist.742

         Lisa had a sexual relationship with another man, and Carl was "very hurt."743 Carl and

Lisa moved back to Oklahoma and lived on Cass Street in Bartlesville. Carl worked at Wells

Fargo and then the Refinery. Lisa contacted her former neighbors, the Upshaws, in 1991 or 1992

and invited the Upshaws to visit them in Bartlesville. The Upshaws visited Lisa and her family

twice, both times to find Lisa in odd circumstances. On one visit, Lisa and Carl lived in a house

with "a bunch of people," including three or four guys.744

         On the Upshaw's second visit, Lisa and Carl lived in a two-story home that was

"filthy."745 Desiree and Chelsea instructed the Upshaws not to go in the "trash room."746 The


741 Attachment 138, Desiree Boman, Children's Hospital, San Diego, 10-15-1990.
742 Attachment 139, Desiree Boman, Children's Hospital and Health Center, Discharge Summary, 7-27-1991.
743 Attachment 2, Declaration of Lisa Rickert incorporating interview with Carl Boman, 4-14-2005, p.4.
7" Ibid.
745 Attachment 2, Declaration of Lisa Rickert incorporating interview with Roberta and James Upshaw, 7-13-2005,
p.2.
746 Id.



                                                      106



                                      152-1 Filed
      Case 4:12-cv-08001-GAF Document 152-1 Filed 09/03/15
                                                  09/03/15 Page
                                                           Page 106
                                                                106 of
                                                                    of 184
                                                                       184
      Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 108 of 185




door to the "trash room" was opened, with "trash piled almost to the ceiling. ' 747 The Upshaws

concluded that Lisa "was lazy and didn't clean at all."748 Carl saw it differently. "Caring for

four kids was hard on Lisa. She had no freedom."749 Lisa tried to work, but only made about

' 1100 working at an ice cream store and at the Bartlesville Nursing Home.75° Carl admitted a
                                                                           ,±751
decade later that he "should have been more aware of ly-r naarlc

           On September 4, 1991, Lisa took Desiree to the Green Country Clinic for follow up. Lisa

and Desiree lived at 141 North Cass in Bartlesville, and Lisa worked at Braum's.752

Chelsea suffered a severe asthmatic attack and required an inhaler and a trip to the ER August

29, 1991.753 Lisa's health deteriorated the end of 1991 and early 1992.               She was treated in the

ER November 24, 1991, after a nursing home resident twisted Lisa's arm. A week later on

December 1, 1991, Lisa went back to the ER with lumbar pain and was diagnosed with mild

levorotosclerosis (scoliosis). On January 31, 1992, Lisa had a pelvic sonogram which showed

tiny follicular cysts.754

           Lisa's mood swings and behavior were unpredictable, and she moved from one crisis to

the next. Ultimately her marriage shattered under the pressure created by Carl's violent sexual

behavior toward her and her multiple impairments. In June 1992, Lisa "just moved out."755 She

had a two month affair with "Mike." 56 She moved into a little efficiency apartment, and her

brother Teddy, who was 16 years old, moved in and helped her for three months. He also helped




' 4' Id.
748 Id. p. 3
749 Attachment 2, Declaration of Lisa Rickert incorporating interview with Carl Boman, 4-14-2005, p.4.
750 Attachment 120, Lisa Montgomery, Social Security Itemized Statement of Earnings.
751 Attachment 2, Declaration of Lisa Rickert incorporating interview with Carl Boman, 4-14-2005, p.4.
752 Attachment 140, Desiree Boman, Jane Phillips Memorial Medical Center, 9-4-1991.
753 Attachment Chelsea Boman, Jane Phillips Memorial Medical Center, 8-29-1991.
754 Attachment 142, Lisa Montgomery, Jane Phillips Memorial Medical Center, 1-31-1992.
755 Attachment 2, Declaration of Lisa Rickert incorporating interview with Carl Boman, 4-14-2005, p.4.
756
    Id.

                                                       107



     Case 4:12-cv-08001-GAF Document 152-1
                                     152-1 Filed 09/03/15 Page 107 of 184
      Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 109 of 185




Carl, who had the kids.757 Carl took Chelsea to the ER July 25, 1992, for difficulty breathing due

to her asthma after playing the grass with her brother. Carl gave his address as 1568 SE

Colorado, did not list Lisa as a contact or as the mother, and listed a friend as the contact.758 Carl

moved into a big house on South Creek and Lisa moved back in August 1992. Desiree was the

only child old enough for sohnnl, and her attendance in kindergarten for the 1999-1991 school

year, was abysmal. Desiree was absent 43 days and present 132 days at school. She was a

"quiet" child.'"

          Lisa and Carl planned for Carl to work overtime for 18 months to allow them to make

double payments on their home. The plan collapsed under the weight of Lisa's inability to

function. Lisa "got so wired up" she left Carl, "sometimes with the kids and sometimes without

the kids" and "stayed gone a month, two months, or even four months one time, but then she

came home to me."760 She, like many people with bipolar mood disorder, spent money intended

for double payment on the mortgage on frivolous items that were not necessities.761 The house
             762
"was a mess."    Desiree missed 43 days of school during the 92-93 school year, partly due to

being run over by a truck she was trying to get something out of. Lisa did not witness the

accident and was not sure what happened. Desiree had tire burns on the side and abrasions on

her right hip.'°3 C.J. was diagnosed with asthma following a bout of lethargy, coughing, and

vomiting. Lisa took him to the ER after a particularly bad bout of coughing October 8, 1992,

and had to return the next day for a breathing treatment.764



757 Id.
758 Attachment 143, Chelsea Boman, Jane Phillips Memorial Medical Center, 7-25-1992.
759 Attachment 145, Desiree Boman, Deming Public School Records.
760 Attachment 105, Declaration of Carl James Boman, 2-13-2013.
76]
    Attachment 2, Declaration of Lisa Rickert incorporating interview with Carl Boman, 4-14-2005, p.4.
762 Id.

763 Attachment 145, Desiree Boman, Jane Phillips Memorial Medical Center, 12-26-1992; Attachment 144, Deming
Public School Records.
764 Attachment 146, C.J. Boman, Jane Phillips Memorial Medical Center, 10-9-1992 and 10-8-1992.


                                                       108



      Case 4:12-cv-08001-GAF Document 152-1
                                      152-1 Filed 09/03/15 Page 108 of 184
       Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 110 of 185




           Carl was confused by Lisa's reaction to him when he confronted her about her affairs,

changing opinions, erratic behavior, and instability. His description of her reactions to him

when he was angry and "furious are characteristic for survivors of extreme trauma.765 Carl

reported that Lisa "lacked emotion" and "ignored him. . . .She rarely cried."766 Judy and

Richard moved bqck to Oklahoma in December 199), and T ica caw them regularly,'

                             b. Dramatic Deterioration (1993)

           By 1993, Lisa was unable to attend to basic activities of daily living. Others could not

tolerate her "terrible personal hygiene" and commented "that she hadn't bathed in a long

time.-768 Her arms were "brown with caked in dirt, her hair stringy and greasy."769 She could

not attend to her or the children's hygiene, find and maintain safe housing, prepare and serve

adequate meals, dress and monitor her children, or plan for immediate needs. She was homeless,

having left Carl with no place to go and no plan for housing for her and the children.

           Neighbors contacted Oklahoma's Department of Human Services (DHS) and reported the

conditions under which Lisa, Carl, and the children lived. 77° One neighbor said that "children

were running around naked in front yard. Mother is drunk . . . The house is filthy. Children

come to him to get food and baths.-          771   The neighbor reported that Lisa - offered children" to him

and wished "her husband would take them and leave." 772 He also believed that Lisa had backed

over Desiree in the driveway, that CJ drank "plumbing stuff," and Kayla "ate a bottle of




765   Attachment 2, Declaration of Lisa Rickert incorporating interview with Carl Boman, 4-14-2005. p.4.
766   Id.
767   Id.
768   Attachment 147, Declaration of Eithol Marie Boman Towery.
7691d.

770 Attachment 148, Lisa Montgomery. Order Authorizing Disclosure of Records Under Protective order, Case No.

JM1 2013 3.
771 Id.
772 d



                                                          109



      Case 4:12-cv-08001-GAF Document 152-1
                                      152-1 Filed
                                            Filed 09/03/15
                                                  09/03/15 Page
                                                           Page 109
                                                                109 of 184
                                                                    of 184
         Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 111 of 185




aspirin."773 DHS conducted an investigation, interviewed Lisa, Carl, and two of the children,

their neighbors, school personnel, and Carl's mother. DHS determined that the children were

being neglected and needed DHS intervention. The investigation covered two locations, 426

Creek and 101 Kaw, in May and June, 1993. The description of the state of affairs for Lisa and

4-Ts.                    ri=“7.   , 31   T   c fmrtnfirvinirtrr
                                                        xxxxx 5
                                                                       es.Arrs•rgavz
                                                                vv cx0 Jv♦vi    v1J
                                                                                     irnrta iriaA
                                                                                     1111F4.4.1.1,,,..
L11%.,   V1111 ,11 V11   1   V




               Lisa "appeared tired" during her interview with DHS staff.774 She was not employed.

The first house at 427 Creek had dog feces on the floor along with cereal. Desi answered the

social worker's questions and told her the house was "always dirty."775 Desi's shoes were too

tight and "left marks on her feet." The kitchen was "a mess," and there were "roaches in her

house." The family could not wash clothes because the washing machine was broken. Lisa was

"sick." Desi reported that Lisa was "going out and drinking bad stuff." Desi also described

Lisa's loss of control when "her mother hits her head on the wall." Carl was defensive and tried

to explain away problems as being due to the stresses of Lisa's kidney infections, his father's

recent heart attack, and his working 16 hours a day. Two year old Kayla "appeared dirty as if

she had not had a bath recently. Her hair appeared uncombed."776

               Two weeks later, on June 8, 1993, the social worker found Lisa and the children at an

abandoned house on Kaw and warned Lisa that Lisa had to find other housing or the worker

would consult with the District Attorney's office "in regards to the children's well being.-777

Lisa explained that she had separated from Carl and taken the children with her. The abandoned

house had no running water or plumbing. The house "was found unsafe due to loose wires

hanging from the ceiling, floor missing in the kitchen, tools, including a power drill on the floor,

773   Id.
774 Id.
775 Id.
776Id.
777   Id.
                                                                         110



         Case 4:12-cv-08001-GAF Document 152-1
                                         152-1 Filed 09/03/15 Page 110 of 184
    Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 112 of 185




and no water in the home." 778 The neighbor also reported that he had observed two of the

children being sexually inappropriate with each other. It appeared that Desiree's teeth were still

wired from the broken jaw she sustained in the car accident in San Diego.'79

        Lisa did not know or understand why she could not keep up with daily responsibilities,

but she knew she was failing miserably. She explained years later, that she simply could not

figure out how to do the things mothers routinely are expected to do. Lisa could not sort and

arrange clothes to dress the children, figure out a plan for dressing them in the morning, plan

their meals, shop for groceries necessary for meals, and prepare meals. These simple but time

consuming tasks of mothering overwhelmed and confused her. She began each day by drinking

whiskey and continued all day long. She did not recognize how layers of brain impairment,

trauma, and mental illness interacted to prevent her from being the mother she wanted to be.

        In one of her manic mood swings, Lisa met and quickly became infatuated with Brett

Owens, a regular customer at the store where she worked; Lisa moved away from Carl. In 1993,

Brett, like Lisa, was "unhappy" in his relationship with his wife.780 Lisa and Brett started out

"chatting about surface things."781 Lisa was "sometimes moody and depressed,- but she was

also "smart, nice, naïve, and could be easily taken advantage of.-           782   Brett "cared about Lisa,"

who called him her "White Knight." 783

        Carl "worked all the time" and "didn't have a lot to do with [Lisa] or the children."784

Lisa saw Carl as not being "a good or active father," who cheated on her and was emotionally




778 Id.
779 Id.
78° Attachment 2, Declaration of Lisa Rickert Incorporating Telephone interview with Brett Owens, 6-17-2005, p.1.
781 Id.
782 Id., p.3.
783 Id.
784 Id.



                                                      111



   Case 4:12-cv-08001-GAF Document 152-1
                                   152-1 Filed
                                         Filed 09/03/15
                                               09/03/15 Page
                                                        Page 111
                                                             111 of 184
                                                                 of 184
       Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 113 of 185




abusive.785 Brett helped Lisa fix her car when needed, and they started seeing each other on a

more intimate level.786 Brett was involved with Lisa when she, the children, and Carl were in a

major car accident when "they hit a cow."787 Lisa sustained a concussion and had to wear a

neck brace. Her headaches from the previous automobile accident worsened.788

            Soon after the 1993 accident, T      and her ,c hildren moved in with Brett. Carl "was very

upset" about Lisa and Brett being together.789 Carl moved all of Lisa's belongings to storage and

left her with nothing. Lisa was "extremely passive" and "couldn't hurt a fly," even when it came

to disciplining her children.790 Brett was surprised to see that Lisa did nothing when C.J., who

was four at the time, "plugged the toilet with toilet paper," and Lisa did not discipline him.791 On

April 22, 1993, Lisa took 32 month old Kayla to the ER after Kayla took about 21 80 mg generic

Tylenol. Kayla's acetaminophen level was 4.2. The medical chart reads in part: "Older Sib

apparently opened bottle for pt. Violent."792 Kayla was treated with Ipecac and charcoal and

released to her mother.793 Lisa's address was listed as 427 South Creek, Bartlesville.794

                           c. Carl Divorced Lisa

            Carl filed for divorce from Lisa in Washington County, Oklahoma, on June 22, 1993. In

August the four children were awarded to Lisa temporarily, and in September joint custody was

agreed to. The grounds for the divorce were mutual incompatibility.795




786   Id., p.1
787 Id.
788 Attachment 150, Lisa Montgomery statement to Dr. Brian Shane, 5-9-1995.
789 Attachment 2, Declaration of Lisa Rickert incorporating Telephone interview with Brett Owens, 6-17-2005, p.1.
790 Id., p.2.
791 Id., p.2
792 Attachment 151, Kayla Boman, Jane Phillips Memorial Medical Center, 4-23-1993, p.l.
793 Id., p.4.
794 Id., p.1.
795 Attachment 104, Attachment Boman v. Boman, Disrict District Court for Washington Co., Oklahoma, No. JFD-
93-267.

                                                      112



                             Document 152-1
      Case 4:12-cv-08001-GAF Document 152-1 Filed
                                            Filed 09/03/15
                                                  09/03/15 Page
                                                           Page 112
                                                                112 of
                                                                    of 184
                                                                       184
      Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 114 of 185




                          d. Judy Kidnapped Lisa's Children the First Time.

         Custody battles figured prominently in Lisa's family life and often served as the

centerpiece around which other family disputes swirled.796 After the divorce, Lisa started living

with Brett, and Carl took the children on some weekends. During one of Carl's weekends with

the children, Carl "took off with the children to California."797 Judy conspired with Carl and,

without Lisa's permission or knowledge, planned to keep Lisa's children in California.798 By

this point, Carl "was full of anger" and "afraid of losing the kids."799

         Lisa and Brett drove to Imperial Beach, California, to find the children and return them to

their home, but were unsuccessful and returned to Oklahoma. Back in Oklahoma, Lisa went to

the ER with right-sided facial and neck pain, and had an MRI of her brain and brain stem. The

results were normal for her spine and "without significant abnormality" for her brain.800                 Lisa

filed for emergency order for custody and was awarded temporary custody of the four children

on August 24, 1993, pending the divorce.801 It was clear that Judy had no intention of returning

the children; she had already enrolled Desiree in the first grade at Bayside School in Imperial

Beach and received her immunization for OPV/IPV at the Imperial Beach Clinic.8°2




796 Lisa's extended family also battled over custody of children. In 1990, Lisa's aunt Darlene Alexander brought a
child custody suit in San Antonin over her grnnadnughter, Ashley R. Alexander (DOB 2-9-1986), born to her son
Kenny Alexander and his wife, Kimberly Alexander. Darlene wanted custody of the four year old after Kenny and
Kimberly divorced. (Attachment 153, In the Matter of the Marriage of Kenneth D. Alexander and Kimberly A.
Alexander, Bandera County, Texas, 216th Judicial District, Case No. 4767-89, Decree of Divorce, 6-7-1990.)
797 Attachment 2, Declaration of Lisa Rickert, incorporating telephone interview with Brett Owens, 6-17-2005, p.2.
798
    Attachment 2, Declaration of Lisa Rickert incorporating interview with Tommy Kleiner, 3-9-2004, p. 3.
799 Attachment 2, Declaration of Lisa Rickert incorporating interview with Carl Boman, 4-14-2005, p.5.
800 Attachment 154, Lisa Montgomery, Jane Phillips Memorial Medical Center, Radiology Report, 7-15-1993, p.20.
801
    Attachment 2, Declaration of Lisa Rickert incorporating telephone interview with Brett Owens, 6-17-2005, p.4;
Attachment 104, Boman v. Boman, District Court for Washington Co., Oklahoma, No. JFD-93-267.
802
    Attachment 144, Desiree Boman, Deming School Records, 1-11-1987, p.59; Attachment 155, Bayside School
Records, 8-12-1993, p.3.

                                                       113



                             Document 152-1
      Case 4:12-cv-08001-GAF Document 152-1 Filed
                                            Filed 09/03/15
                                                  09/03/15 Page
                                                           Page 113
                                                                113 of
                                                                    of 184
                                                                       184
      Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 115 of 185




         Judy listed herself as Desiree's guardian and her address as 627 13th Street, apartment 25,

San Diego.803 Judy had a full house and listed a total of six children living in her home:

Tommy, Patty, and Lisa's four children."

         Lisa and Brett returned to California to get the children. When Lisa and Brett arrived in

California, T---y "jumped on Lisa."805 They found the children with Judy and her 'then

husband Richard Boman in a church surrounded by church members who helped Lisa's family

flee out the back door.806 Judy "took off' with Lisa's children to Judy's sister's Darlene in San

Antonio, Texas.807 Lisa cried and shouted, "those are my kids," but to no avail.808 Judy,

Richard, Tommy, and Jerri Jo took Lisa's children to Texas, and Lisa returned to Oklahoma."

Lisa and Carl's divorce was finalized September 29, 1993, with joint custody granted to Lisa and

Carl. Carl was ordered to pay child support.81°

         Lisa went to the ER with a headache, nausea, and dizziness, and reported she had the

headache since her automobile accident in June, 1993. Lisa had been taking Pamelor

(noritriptyline) for depression but had stopped.

         Lisa enrolled in Tulsa Community College and took one class, Introduction to Sociology,

and received a B. She was a nursing applicant.811 Desiree attended first grade in Dewey public

school from November 29, 1993, until February 7, 1994.812 Lisa earned $1,000 from self-

employment.813



803 Attachment 155, Desiree Boman, Bayside School Records, 8-12-1993, p2.
804 Id., p. 3.
805 Attachment 2, Declaration of Lisa Rickert incorporating interview with Tommy Kleiner, 3-9-2004, p.3.
806 Attachment 2, Declaration of Lisa Rickert incorporating telephone interview with Brett Owens, 6-17-2005, p.2.
807 Attachment 2, Declaration of Lisa Rickert incorporating interview with Tommy Kleiner 3-9-2004, p.3.
808 Attachment 2, Declaration of Lisa Rickert incorporating telephone interview with Brett Owens, 6-17-2005, p.2.
"   Attachment 105, Declaration of Carl Boman, 2-13-2013.
810 Attachment 104, Boman v. Boman, District Court for Washington Co., Oklahoma, No. JFD-93-267.
81 Attachment 156, Lisa Montgomery, Tulsa Community College, Fall, 1993.
812 Attachment 157, Desiree Boman, Dewey Public School Records.
8]3
    Attachment 120, Lisa Montgomery, Social Security Itemized Statement of Earnings.

                                                       114



      Case 4:12-cv-08001-GAF Document 152-1
                                      152-1 Filed 09/03/15 Page 114 of 184
      Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 116 of 185




            Brett "planned on marrying- Lisa, but in December 1993, Lisa, in another precipitous

action, took the children and went back to Car1.814 Lisa explained to Brett she was afraid she

would lose custody of her children unless she returned to Carl because her family was going to

testify against her. Brett was very hurt when she left him, and he never saw Lisa after December
1991.815      Che returned to Carl 816


            Lisa's return to Carl must be seen against a backdrop of his and Judy's continuing threat

to remove Lisa's children from her custody. Lisa, damaged and disabled as she was, believed

she would lose any court battle for custody. Carl agreed to let her return to him, and one implied

condition was that she accept his increased violence against her. With no options, Lisa returned

to increased violence during sexual assaults by Carl. Increased violence was ameliorated at first

by the new life they found in Arkansas.

                             e. Arkansas and the First False Pregnancy (1994)

            Carl and Lisa tried to move away from family and neighbors who knew their
                                                                                       817
shortcomings. They moved to Springdale, Arkansas, in February, 1994.                         They lived at 815

Mill Street in Springdale.818 Missionaries from the Church of Latter Day Saints called upon the

family at their home and invited them to attend church services. Lisa and Carl accepted, and for

several months Lisa enjoyed a respite. She had community support, and Carl was less violent.

           Desiree, back from California and Judy, enrolled in public schools in Springdale for the

first grade starting February 23, 1994, and ending June 6, 1994. She received all S's for grades

and was present for 60 out of 65 days. She participated in a tutorial reading program from April




814   Attachment 2, Declaration of Lisa Rickert incorporating telephone interview with Brett Owens, 6-17-2005, p.4.
815 Id.
816 Attachment 2, Declaration of Lisa Rickert incorporating interview with Carl Boman, 4-14-2005, p.5.
817
    Id.
818 Attachment 158, Chelsea Boman, Springdale Public School Records.

                                                          115



      Case 4:12-cv-08001-GAF Document 152-1
                                      152-1 Filed 09/03/15 Page 115 of 184
      Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 117 of 185




7, 1994, to May 27, 1994.819 Chelsea attended the second semester of kindergarten in

Springfield and performed on grade level in all her subjects, but she performed below her age

level on the Peabody Picture Vocabulary Test. Chelsea was five years and five months old but

performed at the age equivalency level of a four year and one month old child, over a year

behind neSire-P arid cheNen were identified         ac   eligible migrnnt qturientc82° under Public. T aw


100-297.821

         Carl and Lisa remarried in a ceremony by a Bishop in the LDS Church June 11, 1994, in

Springdale, Washington County, Arkansas.822 Lisa told people she was pregnant with twins, but

"never told Carl."823 Sometimes she told neighbors the babies were Carl's and sometimes she

                                824
told them they were Brett's.          Lisa "ignored" Carl when he confronted her, and they argued.825

Judy and Richard moved a few hours away, and Judy came to Arkansas for a surprise visit, saw

the crib, and confronted Lisa, and Lisa explained that she miscarried.826 When Judy continued to

demand more answers, Lisa seemed to ignore her.827 Lisa was out of touch with reality. Lisa and

Carl's life was disrupted by Judy, by the false pregnancy, and by Lisa's inability to keep up with

parenting demands.

         In August, 1994, Carl returned to Bartlesville, Oklahoma, first, and was soon followed by

Lisa and the children. The whole group lived with Carl's mother Lucy Bayle for the next


819 Attachment 159, Desiree Boman, Springdale Public School Records.
820 Attachment 1     nhelsea noman, Springdale Public Qchool Records; Attachment 1,59, nesir-e nonpn,
Springdale Public School Records.
821 Public Law 100-297 Migrant/Chapter I allowed local school boards to identify the especial educational needs of

migratory children in the district with sufficient specificity to maintain or enhance educational performances
including supporting service which may be necessary to enable eligible children to participate effectively in
instructional services.
822 Attachment 2, Declaration of Lisa Rickert incorporating interview with Carl Boman, 4-14-2005, p. 5; Attachment
152, Boman v. Boman, Sixth Judicial Dist. Court, Co. of Luna, NM, No. DM-0098-000-102; Marriage License,
Benton County, Arkansas, 6-10-1994.
823 Attachment 2, Declaration of Lisa Rickert incorporating interview with Carl Boman, 4-14-2005, p. 5.
824 Attachment 160, FBI 302 Interview with Carl Boman, 1-24-2005, p.5.
825 Attachment 2, Declaration of Lisa Rickert incorporating interview with Carl Boman, 4-14-2005, p.5.
826
    Id.; Attachment 2, Declarationof Lisa Rickert incorporating interview with Judy Shaughnessy, 3-14-2005, p.5.
827 Attachment 2, Declaration of Lisa Rickert incorporating interview with Judy Shaughnessy, 3-14-2005, p.5.


                                                         116




      Case 4:12-cv-08001-GAF Document 152-1
                                      152-1 Filed 09/03/15 Page 116 of 184
      Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 118 of 185




year.828 Lisa worked part time as a caregiver for a homebound woman, Tawny McLeod, who

shot herself in the head but lived.829 Lisa visited with Jan, Tawny's husband, and he became

aware that Lisa was "a young woman who was trapped in a marriage with four children and who

needed opportunities to get away."830 Living with her in-laws afforded her "very little

mrivary " 831


            It seemed to Jan McLeod that Lisa's in-laws "didn't like Lisa very much," blamed Lisa

for the couple's problems, and encouraged Carl to leave Lisa.832 Jan learned from Carl that both

Carl and Lisa had sexual relationships with other people.833 When Jan knew Carl, Carl did not

"work a lot.834

            Tawny noted that "Lisa talked on the phone" a lot while sitting with Tawny, "tended to

control the conversations," and talked about herself and her problems.835 She was "warm,

outgoing, and friendly." Jan liked Lisa but recognized that "some of the things Lisa liked to do or

wanted to do seemed like an escape."836 Lisa's plans were not realistic. Lisa liked music

although she didn't play an instrument. Jan liked the way Lisa spoke her mind.                  Ninety percent

of the time she talked about her children and spoke of them in a positive way. The children

always appeared well dressed and well groomed.837

            In the summer of 1994, Lisa, Carl and all the kids "came driving up" to the Upshaws,

who had not heard from the Bomans since 1991 or 1992, in a Melody Ice Cream truck for a




828 Attachment 2, Declaration of Lisa Rickert incorporating interview with Carl Boman, 4-14-2005, p. 2.
829 Attachment 2, Declaration of Lisa Rickert incorporating interview with Jan McLeod, 7-5-2005, p.1.
830 Id., p. 2.
83' Id.
832
    Id.
833 Id. p. 3.
834
    Id.
835 Id. p. 2.
836
      Id.
837   Id.
                                                       117



      Case 4:12-cv-08001-GAF Document 152-1
                                      152-1 Filed 09/03/15 Page 117 of 184
      Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 119 of 185




"fairly brief visit."838 Lisa and Carl discussed their plans to move to New Mexico. Carl also

asked James Upshaw if "Gerald Upshaw could be C.J.'s father," and James told him, "No."839

Despite her tumultuous life, the Upshaws saw Lisa as "a kind, generous person. She took people

in the community to the store if they needed a ride: She took care of I ,onnie, the older man in
            city.”840
Ponca

            In the 1994-1995 school year, Desiree attended second grade at Jane Phillips School in

Bartlesville, Oklahoma. Desiree told teachers she had "trouble reading — but was very willing"

to learn, and she improved significantly during the school year.841 A September 8, 1994 IR1842

summary of her reading ability rated her reading fluency as slow and in the low range. Phonics

were "not making sense" to her.843 On the same test, administered eight months later, Desiree

read in the high range and "enjoy[ed] reading."844 In March, 1995, she took the Iowa Tests of

Basic Skills and scored in the average range in vocabulary (46), listening (45) and math concepts

(66) and in the high range in math problems (81), social studies (71), and sources of information

(92). Desiree received all S's in her subjects except for an S- in reading.

            In March, 1995, Chelsea was in the first grade at Jane Phillips School in Bartlesville,

Oklahoma, where she took the Iowa Tests of Basic Skills. She received low percentile rankings

in language advanced skills (14%) and math advanced skills (5%). She perceived an average

percentile ranking in reading advanced skills (44%).845




838 Attachment 2, Declaration of Lisa Rickert incorporating interview with Roberta and James Upshaw, 7-13-2005,
p.3.
839
      Id.
840
    Id.
841 Attachment 253, Desiree Boman, Jane Phillips School Records, second grade.
842 The Informal Reading Inventory (IRI) is an individually administered survey designed to help teachers determine
a student's reading instructional needs.
843 Attachment 253, Desiree Boman, Janes Phillips School Records, second grade.
844 Id.
845 Attachment 176, Chelsea Boman, William Magnet School Records, Topeka, KS.


                                                       118



      Case 4:12-cv-08001-GAF Document 152-1
                                      152-1 Filed 09/03/15 Page 118 of 184
      Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 120 of 185




On May 9, 1995, Lisa went to a physician for neck pain and right sided headaches. She had

headaches once to twice a week. Lisa explained to the physician that her neck pain started two

or three years earlier after a car accident in June 1993.846

                        f    Denning, NM (1995)

         Pady and Richard lived in 1\le‘yv Mexico, and isa and Carl decided to move to Tlaminn

New Mexico. Although Judy encouraged Lisa and Carl to move to New Mexico, Judy also

expressed her irritation that Lisa followed Judy. Judy reported that Lisa followed her to

"tantalize me."847 In New Mexico, Lisa, Carl and the children lived in a small cramped trailer

with no electricity. They "got to live there free though, because mom knew the people who

owned it."848

          In the fall of 1995, Kayla entered kindergarten in Deming Elementary School; Chelsea

entered the second grade and received mostly A's; and Desiree entered the third grade and

received A' S.849 Kayla received S's in all her subjects except in Science Health, where she

received an 5-.850 As would be the case for Kayla and all her siblings, Lisa struggled to keep

their immunizations up to date.851 When Lisa enrolled the children in Deming, she worked at

Deming Headlight, and Carl — along with Judy — worked at Deming Home Center.852

         Although Chelsea received A's and S's in the second grade during the 1995-1996 school

year, she performed below average in the second grade on standardized testing as measured by

the Iowa Tests of Basic Skills. She received low percentile rankings in language total (25%) and


846 Attachment 162, Lisa Montgomery, Medical Records.
847 Attachment 2, Declaration of Lisa Rickert incorporating interview with Judy Shaughnessy, 3-14-2005, p.4.
848 Attachment 79, Declaration of Chelsea Boman Veal.
849 Attachment163, Chelsea Boman, Deming Public Schools, 1995-1996 and 1996-1997; Attachment 164, Kayla
Boman, Deming Public School Records; Attachment 144, Desiree Boman, Deming Public School Records.
850 Attachment 164, Kayla Boman, Deming Public School Records.
851 Attachment 157, Desiree Boman, Dewey Public School Records; Attachment 164, Kayla Boman, Deming Public
School Records.
852 Attachment 164, Kayla Boman, Deming Public School Records; Attachment 144, Desiree Boman, Deming
Public School Records.

                                                    119



      Case 4:12-cv-08001-GAF Document 152-1
                                      152-1 Filed 09/03/15 Page 119 of 184
      Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 121 of 185




math total (25%). She perceived low average percentile rankings in language advanced skills

(32%) and math advanced skills (28%). Her highest percentile ranking was in reading (54%).853

Desire took the Iowa Tests of Basic Skills in March, 1996, in the third grade at Sunshine

Elementary School in Deming. She tested low in national percentile ranking language usage and

Pxpressinn and    nnnrt   Infirm (77)   nnri   in reference mnterinls (71) gi- tested nvernge in all other

areas, with her highest score in math computation (70), math concepts and estimation (74), and

math problems and data interpretation (73).854

          Lisa earned $4500 from Worldwest and $700 from another company, the highest amount

she had ever earned in a year.855 Their family initially lived in an "old house."856

          In the spring of 1996, Lisa, Carl, and the children move into a one bedroom trailer. On

June 19, 1996, during a visit to Bartlesville, Oklahoma, Lisa took five year old Kayla to the ER

for a rash around her neck that itched badly. She was treated with Benadryl and steroids and

released.857

          When Lisa began working, she "met some people who drank a lot and were also

promiscuous."858 Tommy lived with Lisa when she lived in Deming, New Mexico. Carl was

never home and worked three jobs. Lisa lived in a little camper trailer on Judy's property that

was "nasty" and barely had room for Lisa's children, much less Tommy, Lisa, and Carl.o59 The

family was extremely impoverished, and they had "no food."86° Tommy "sold drugs to get the

kids food" and "lived in the street or in [his] car."861 Carl took off for "months at a time" leaving



853 Attachment 163, Chelsea Boman, Deming Public Schools, 1995-1996 and 1996-1997
854 Attachment 165, Desiree Boman, Sunshine Elementary School records.
855 Attachment 120, Lisa Montgomery, Social Security Itemized Statement of Earnings.
856 Attachment 2, Declaration of Lisa Rickert incorporating interview with Carl Boman, 4-14-2005, p.5.
857 Attachment 166, Kayla Boman, Jane Phillips Memorial Medical Center, 6-19-1996, p.6.
858 Attachment 2, Declaration of Lisa Rickert incorporating interview with Carl Boman, 4-14-2005, p.5.
859 Attachment 2, Declaration of Lisa Rickert incorporating interview with Tommy Kleiner, 3-9-2004, p.2.
860 Id.
861 Id.



                                                        120



      Case 4:12-cv-08001-GAF Document 152-1
                                      152-1 Filed 09/03/15 Page 120 of 184
      Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 122 of 185




Lisa in a small trailer with the kids and "not enough food or water."862 Judy and Richard's

marriage ended.

            Lisa did whatever it took to keep going without financial support from Carl and without

the ability to work on her own with the children. She prostituted herself not, she claimed for

money hurt for food for her children.

            The children described these desperate times. Lisa "never seemed to have enough money

to feed" all the children, and they ate "a lot of beans and rice."863 C.J. remembered "being

hungry sometimes."864 Lisa's financial straits combined with mania to make her exuberant and

hypersexual. She had a lot of friends in Deming. "She knew everyone."865 Lisa and Carl's

marriage was not good in Deming. "Lisa was always kissing other guys."866 Lisa "drank a lot"

when they lived in Deming, so much so that Desiree "had to care for Kayla."867 Strange men

came and left the trailer while the children played outside. Lisa asked the men to pay for her

services with food, and the men brought food with them for the children. Sometimes, she went

to truck stops, met men, had sex with them in their trucks, and brought food home for the

children. Later on, she bartered for legal services with her body. Lisa drank excessively.

            The children's school records for the 1996-1997 school year show some decline but

surprising ability as well. C.J. started kindergarten and received S's in his school work,

indicating acceptable progress. He was absent 13 days. C.J. tested as average in national

percentile rankings on the Iowa Tests of Basic Skills in vocabulary (66), math (72), and word

analysis (73). He scored higher in reading (90) and language (94).868 Kayla entered the first


862 Attachment 2, Declaration of Lisa Rickert incorporating interview with Carl McClain, 7-13-2005, p.4.
863 Attachment 167, Declaration of Kayla Deanne Boman.
864 Attachment 168, Declaration of Carl James (C.J.) Boman II.
865 Attachment 2, Declaration of Lisa Rickert incorporating interview with Tommy Kleiner, 3-9-2004, p.2.
866 Id.

867   Attachment 2, Declaration of Lisa Rickert incorporating interview with Desiree Boman, 3-9-2005, p.2.
868   Attachment 118, C.J. Boman, Deming School Records.

                                                         121



      Case 4:12-cv-08001-GAF Document 152-1
                                      152-1 Filed 09/03/15 Page 121
                                                                121 of 184
      Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 123 of 185




grade in Deming and took the Iowa Tests of Basic Skills. She tested low in national percentile

rankings in reading advanced skills (20), listening (15), and word analysis (20). Her highest

score was in math (84). 869

            Chelsea's third grade performance for the 1996-1997 school year in Deming public

schools AeclineA from the ser-r•riA grade and she receiveA mostly 1:Z . S and c'c the testeA 1,,w in

national percentile rankings on the Iowa Tests of Basic Skills in vocabulary (21), spelling (9) and

punctuation (16) and low average in reading (44), spelling (41), math concepts (37), social

studies (32), science (38), science maps (32), and sources of information. Her highest percentile

rankings were in reading comprehension (67) and math computation (65).870

            Desiree's academic performance declined slightly in the fourth grade and she received

B's and C's. Desiree was absent 12 days out of 164 days.871 Her scores on the Iowa Tests of

Basic Skills were in the low percentile range in language total (24) and in the average range in

reading advanced skills (80) and math advanced skills (77)872

            Lisa earned $12,000 in 1997 but dropped to $8,500 in 1998, well below the poverty

leve1.873 On June 29, 1998, Lisa filed for divorce from Carl in Luna County, New Mexico; she

listed her address as 1706 South Nickel, Deming, New Mexico and was unemployed. Carl's

address was 1115 S.E. Adams, Bartlesville, Oklahoma, and he worked at Spears

Manufacturing.874 The court granted the divorce August 6, 1998, as a default judgment and

granted physical care of the children to Lisa with joint custody to Lisa and Carl.




869 Attachment 164, Kayla Boman Deming School Records.
870 Attachment 163, Chelsea Boman, Deming Public School Records, 1985-1996 and 1996-1997.
871 Attachment 164, Desiree Boman, Deming School Records.
872   Id.
873 The threshold poverty level for a family of five in 1998 was $19,680. (Poverty in the United States, Table 1.
Poverty Thresholds by Size of Family and Number of Related Children, 1998, U.S. Census Bureau, 1999).
874 Attachment 152, Boman v. Boman, Sixth Judicial Dist. Court, Co. of Luna, NM, No. DM-0098-000-102.


                                                        122



      Case 4:12-cv-08001-GAF Document 152-1
                                      152-1 Filed 09/03/15 Page 122 of 184
    Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 124 of 185




          Even though Lisa's children were doing well in school, she decided on the spur of the

moment to withdraw the children from public school and home school them beginning in the fall

of 1997. Carl did not anticipate her taking them out of school and had already signed a routine

school form for Desiree dated August 21. 1997. Desire attended the first six weeks of the fifth

ar.de for the 1997-199R school year. received an A. B± s a C. and S's. She was present all 31

days of the six week session.875 Chelsea figured the real reason Lisa decided to home school the

children was because Lisa "couldn't get rid of Desiree's head lice, so she took us all out of

school.-876 Lisa was not able to organize, track, and teach lessons from week to week. She "got

some used books" but "they were for younger grades.-877 Lisa did not arrange for the children to

participate in other home school group activities either. The children ended up falling "way

behind.-878

                        g. Leaving New Mexico without Carl

          The children went back and forth between Carl and Lisa in 1998. At first, Carl and Lisa

agreed to divide the children between them. Lisa kept Kayla and Desi in New Mexico, and Carl

took C.J. and Chelsea to Oklahoma for a short while. In May 1998, C.J. and Chelsea returned to

New Mexico to be with Lisa and the other two children. Judy, this time in cahoots with her

sister Alice, went to New Mexico and convinced Lisa to move to Topeka to be close to family.

Lisa obeyed. She quit her job, took the children to Carl in Oklahoma, and went to Topeka. In

Topeka, she sought out her mother, as Judy had encouraged her to do, but Lisa's mother was

nowhere to be found. Lisa was alone and penniless and moved in with a man she met on the

street.



875 Attachment 144, Desiree Boman, Deming School Records.
876 Attachment 79. Declaration of Chelsea Boman Veal.

" 7 Id.
878 Id.
                                                   123



                                    152-1 Filed 09/03/15 Page 123 of 184
    Case 4:12-cv-08001-GAF Document 152-1
      Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 125 of 185




          Lisa found a job at Wells Fargo and went to Oklahoma to pick up the children from Carl.

She returned to Topeka with the children and asked Hector Ochoa to let her and the children live

with him and his family in their trailer. Hector was Judy's fifth husband, but they were

separated. Hector allowed Lisa and the children to move in, but it was not a safe place. Hector,

an    qlrnhnlir merle Chelsea "on intn the berirnnm with him" aryl "tried         to   have sex with him "879

Judy reentered Lisa's life with threats of taking the children. Lisa took the children to Carl's

home and moved to Bartlesville to be closer to the children.

                          h. Meeting and Marrying Kevin: More Violent Sex and More False
                             Pregnancies

          Lisa met 38 year old Kevin Montgomery88° in the fall 1998 while he worked for Essex

Company in Topeka, Kansas. Kevin lived in Melvern, Kansas, where his parents, Roger and Joy
                                                                                               r
Montgomery, reared him and his brother"' and came from a religious family.882                           a

"skilled laborer who graduated from the Vocational-Technical School."883 He was "nice,
                                                                                885
respectful."884 Kevin had three children, Derrick, Dustin, and Dylan,                 who lived with their

mother, Lori Montgomery.886 Kevin's parents liked Lisa when they met her and thought she was

"nice," "cute," "polite."887

          Kevin and Lisa were both embroiled in contentious divorce proceedings before they met.

Lisa filed for divorce from Carl Boman June 19, 1998, which was entered as a default judgment



879 Attachment79, Declaration of Chelsea Boman Veal
889 Attachment 172, Kevin Montgomery (DOB: 6-24-2001). (Kevin Montgomery, St. Francis Hospital, 6-24-2001).
881 Kevin's brother died of AIDS in 1987. (Id.)
882 Attachment 2, Declaration of Lisa Rickert incorporating interview of Isabel Phelon, 3-9-2005, p.1.
883 Attachment 173, Montgomery v Montgomery, Osage Co. KS Case No. 97D-192.
884 Attachment 2, Declaration of Lisa Rickert incorporating interview of Tommy Kleiner, 3-9-2004, p.3.
885 Attachment 173, Derrick (DOB 1985); Dustin (DOB 1990); and Dylan, (DOB 1992).
886Kevin and Laurie Montgomery married 4-10-1989, in Melvern, Kansas. They had three children, all sons:
(Derek Scott (DOB 3-26-1985); Dustin Garret (DOB 8-14-1989); and Dale Kale (DOB 1-20-1992). Lori filed for
divorce 12-3-1997, and the court awarded joint custody. Kevin was ordered to pay temporary child support of
$524/month. An absolute divorce was granted 6-12-1998. (Id.)
887 Attachment 2, Declaration of Lisa Rickert incorporating interview of Joy and Roger Montgomery, 3-9-2005, p.2.


                                                      124



      Case 4:12-cv-08001-GAF Document 152-1
                                      152-1 Filed 09/03/15 Page 124 of 184
      Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 126 of 185




in Deming, New Mexico. Lisa was granted physical care of her four children but joint custody

was entered.888 Kevin filed a motion to change residential custody from his ex-wife Lori to him

after he learned that his ex-wife planned on moving with the children to Osage City, Kansas,

which was 20 miles away from Melvern. Kevin argued that his three children "have lived the

ureatect nnrtinn of their lives attended crhnnl and have cignificant relatives in Melvern"

                                                                   889
including their grandparents, Joy and Roger Montgomery.                  The court denied Kevin's request to

change residential custody October 14, 1998.

            In the fall of 1998, Lisa worked as a security guard and talked with Kevin when she made

her rounds. Lisa "was always pleasant."89° Kevin's co-workers "pushed Lisa his way," because

he was newly divorced and Lisa was single also.89'

            Kevin took Lisa to breakfast for their first date. Kevin could not afford "a nice date," and

he was impressed that Lisa did not seem to mind and was appreciative of the breakfast.892

Dating Lisa involved seeing her on the weekends and usually involved her children and his.893

Lisa and Kevin's "courtship" always involved the children. They camped and went to local

festivals.894 They camped, went to ball games, and did things that did not require a lot of

money. Lisa always wanted to do things like go to the library or museums, but her plans were

often interrupted by her severe migraines. The migraines occurred "a couple of times a month895




888 Attachment 152, Boman v. Boman, Sixth Judicial Dist. Court, Co. of Luna, NM, No. DM-0098-000-102.
889 Attachment 173, Montgomery v Montgomery, Osage Co. KS Case No. 97D-192.
890 Attachment 2, Declaration of Lisa Rickert incorporating interview of Kevin Montgomery, 7-28-2005, p.1.
891   Id.
892   Id.
893 Id.
894 Attachment 2, Declaration of Lisa Rickert incorporating interview with Joy and Roger Montgomery, 3-9-2005,
p.2.
895
    Attachment 2, Declaration of Lisa Rickert incorporating interview with Kevin Montgomery, 7-28-2005, p.3.

                                                      125



      Case 4:12-cv-08001-GAF Document 152-1
                                      152-1 Filed 09/03/15 Page 125 of 184
      Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 127 of 185




and "knocked her to the floor. She could not do anything — anything at all. She could not get out

of bed, talk, eat, or read."896

           As Kevin spent more time with Lisa, he learned more about the serious problems that

plagued her family. Lisa's mother had been married many times; Lisa's sister Jerri Jo and her

husband were separating in California, as was Patty in Ohio; and                kn . s   brothers Tommy and

Teddy were using drugs. Kevin also learned that Jack Kleiner, one of Lisa's step fathers, had

sexually assaulted her for years. Lisa told Kevin that she had a baby, Judy took the baby away

from her, and Judy placed Lisa's baby up for adoption. Lisa "spent a lot of time on the computer

searching for this baby."897 Kevin considered everything Lisa did and everything he learned

about her family as reasons for him "to rescue her" and to give her a better life.898

           Kevin's parents had "reservations" about Kevin and Lisa marrying.899 They didn't know

anything about Lisa, her family, or much about her previous marriage and divorce, other than
                                           90° They thought that blending the families "was going to
that Carl did not pay child support.
                                                                                                902
cause problems."901 Kevin's ex-wife, Lori, caused problems for Lisa and Kevin.

           Lisa's family and friends wrongly attributed her dramatic mood swings to changes in her

circumstances, and did not understand it was more likely her mood changes reflected her

underlying mental disorder. Lisa "seemed very happy and enthused" about her new relationship
                                                                                 903 Lisa
with Kevin Montgomery in the summer of 1998 when she stopped by a friend's house.




896   Attachment 174, Declaration of Kevin Montgomery.
897   Attachment 2, Declaration of Lisa Rickert incorporating interview with Kevin Montgomery, 7-28-2005, p.8.

898 Id., p.2.
899 Attachment 2, Declaration of Lisa Rickert incorporating interview with Joy and Roger Montgomery, 3-9-2005,
p.2.
 00 Id., p.2.
901 Id., p.2.
902 Id.,
         p.1.
903 Attachment 2, Declaration of Lisa Rickert incorporating interview with Jan McLeod, 7-5-2005, p.3.


                                                         126



      Case 4:12-cv-08001-GAF Document 152-1
                                      152-1 Filed 09/03/15 Page 126 of 184
   Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 128 of 185




"was all dressed up in a mini skirt and heels."9°4 Lisa had two of her children with her9°5, and

her other two children were in Kansas with Carl. She asked a former neighbor if he could give
                                                                                 906
her a ride to see her two children in Kansas, but he wasn't able to help her out.

         Lisa's enthusiasm for Kevin waned when he insisted on sexual violence as part of their

relntionQhip the wag not curpriqed that Kevin wanted             to   hurt her during CeX he 0.211Se the had

come to expect nothing less; she thought it was part of maintaining a relationship with a man.

Kevin, she was quick to point out, was not as violent or hurtful as Carl, but he bruised her, used a

horse whip on her, and tied her in forced stress positions. Kevin liked to go to the woods or barn

to tie her up, and used clamps on her nipples. She did not seek or want the maltreatment, did not

enjoy it, and did not know that forced and coerced sexual intercourse during marriage was

considered a sexual assault. Instead of protesting, her mind simply went somewhere else as it had

in such situations since she was a child.

         The children jumped from school to school in the fall of 1998 as they followed Lisa and

Carl's unpredictable reunions and separations. Desiree transferred to Eisenhower School in

Topeka on September 9, 1998, but stopped going to Eisenhower November 18, 1998. She left

without returning a violin, for which she was charged $225. It appears that Lisa did not formally

withdraw Desiree from school, and that school officials incorrectly attributed Desiree's absence

after November 28, 1998, to truancy.907 Chelsea attended the fifth grade at Williams Elementary

in Topeka for six weeks from September 9, 1998, to October 26, 1998. She received C's in all

her subjects, missed nine days of school and attended 25 days of school. Her home address was




9°4 Attachment 2, Declaration of Lisa Rickert incorporating interview with Jan McLeod, 7-11-2005, p.1.
905 One of the children had a broken arm. (Attachment 2, Declaration of Lisa Rickert incorporating interview with
Jan McLeod 7-5-2005).
906 Attachment 2, Declaration of Lisa Rickert incorporating interview with Jan McLeod, 7-5-2005, p.3.
907 Attachment 175, Desiree Boman, Topeka School Records.

                                                       127



  Case 4:12-cv-08001-GAF Document 152-1
                                  152-1 Filed 09/03/15 Page 127 of 184
   Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 129 of 185




1949 Adams in Topeka. She left Williams in Topeka October 26, 1998, to attend Richard Kane

Elementary School in Bartlesville.9°8

         Shortly after Lisa returned from New Mexico, Lisa moved the children to Bartlesville so

Carl could put them in school. Lisa moved a couple houses to a small efficiency away from Carl

to he closer to her children, but she knew she was not able to keep up with their needs.

         Carl and Lisa continued to be involved in each other's lives, not just as parents, but also

at work. Carl helped Lisa obtain a job as a line cutter for Spears Manufacturing in December,

1998, and Carl was her supervisor.909 Lisa was in another car accident January 18, 1999, when

her car was struck by a moving truck. She was the unrestrained driver. She had a laceration to

the top of her left parietal area, a sore throat, and no loss of consciousness. Desiree was also in

the car, unrestrained, and hit the windshield.

        The children started the school year in Bartlesville in the second quarter (nine week

sessions) of the 1998-1999 school year. C.J. received enthusiastic comments from his fourth

grade teacher who found him to be a "dependable and self-directed student" who loved "to help

others."91° He had "some problems keeping his work done" in the third quarter, but by the fourth

quarter his teacher was "very impressed with [his] ability to perceive the meaning of a story and

share his insights."911 C.J.'s scores on the Iowa Test of Basic Skills were mostly in the average

range and consistent with his scores in kindergarten with the exception of particularly high

scores in language problems and data interpretation (96 %) and science maps and diagrams (96

%), and science references materials (99%).




9°8 Attachment 176, Chelsea Boman, William Magnet School Records, Topeka, KS.
9°9 Attachment 120, Lisa Montgomery, Social Security Itemized Earning Statement.
91° Attachment 177, C.J. Boman, Bartlesville Public School Records.
9" Id.
                                                     128



  Case 4:12-cv-08001-GAF Document 152-1
                                  152-1 Filed 09/03/15 Page 128 of 184
      Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 130 of 185




            Kayla was also in the third grade in the 1998-1999 school year. She started Bartlesville

Public Schools October 22, 1998, after transferring in from Williams in Topeka. Her teacher

commented that she "really" enjoyed having Kayla in her class.912 Kayla completed the third

grade and continued to receive favorable comments by her teacher who encouraged Kayla to

"work on her spelling -"913 In the final nine week cession Kayla missed 13 of the 46 days                914
              r -                                         -7 d


Lisa lived at 1115 S.E. Adams, 44 7, in Bartlesville on January 16, 1999, when she rushed Kayla

to the ER after Kayla "got her (1) ring finger caught between 2 cinder blocks."915 She was

diagnosed with a closed fracture on her ring finger and injury to her little finger. Kayla was

transferred to Shawnee Mission Medical Center for treatment.916

            Lisa held her job at Spears, where Carl supervised her, until April, 1999, and earned

$4,400.917 Lisa was injured at work and filed a Worker's Compensation claim March 30, 1999,

for repetitive motion injury to her right wrist.918 Around 1999, Tommy was living in an

apartment in Topeka and selling meth. Lisa and Desiree drove to Topeka to get him to help him

get off drugs.

            By 1999, Kevin "noticed that something wasn't quite right" with Lisa.919 She was "sick,

run down, worried," and told him she was pregnant with twins, Kevin's first experience with

Lisa's false pregnancies. Although he did not consider ending the relationship, he was not happy

about the pregnancy as he did not believe in having children outside of marriage. Lisa

announced she was going to New Mexico to have an abortion. Kevin asked Lisa if she was sure

about having an abortion, and she was. Lisa told Kevin she flew to New Mexico for the abortion

912   Attachment 178, Kayla Boman, Bartlesville Public School Records.
913
      Id.
914   Id.
915
    Attachment 179, Kayla Boman, Stormont-Vail Regional Health Center Records, 1-16-1999.
916
    Id.
917 Attachment 120, Lisa Montgomery, Social Security Itemized Earning Statement.
918 Attachment 180, Lisa Montgomery, Kansas Dept. of Labor Workers Compensation Claim, 3-30-1999.
919 Attachment 2, Declaration of Lisa Rickert incorporating interview with Kevin Montgomery, 7-28-2005, p.2.


                                                        129



      Case 4:12-cv-08001-GAF Document 152-1
                                      152-1 Filed 09/03/15 Page 129 of 184
      Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 131 of 185




and returned "in pain, wore out, and not relieved."920 Lisa's siblings reported she used the

money to go to New Mexico and renew a relationship with a former boyfriend. During the trip,

she wrote several checks that were returned for insufficient funds.92I

            On June 20, 1999, Lisa was hit by a child's knee on a trampoline. Lisa did not lose

  nnqcirmqnecc hut hernMe rPpPtitiVe         nnfliced and   diqnriented At the P1? the was snmewIrt

disoriented as to time and place, and was not able to relate her phone number or do simple

calculations. She was given Demerol and Phenergan and a prescription for Loritab. A few days

later Lisa returned to the hospital for her headache. She had run out of Loritab. She had a severe

headache with photophobia, nausea and vomiting. She was given Compazine orally.922

            Kevin drove about three hours to see Lisa on his days off. Six months later, Lisa told

Kevin she was pregnant again and was going "to take care of it" by brewing and drinking a

concoction of Penny Royal leaves over a couple of months. She told Kevin the concoction was

successful and she had miscarried. Kevin was upset and "had mixed feelings."923 He didn't

approve of abortions but they could not afford another child and were not married.924

            In 1999, Lisa became convinced she had given birth to a baby named Sarah. Judy took

her baby from her a long time ago, and her family "hid the baby from her."925 She discovered

the baby was alive and wrote a letter to Kevin about it. Judy "found" the letter, took it and kept

it. Judy did not tell Lisa she had the letter.926 Lisa later tried to explain away the letter by

describing it as a creative writing exercise.927



920   Id.
921 Attachment 181, FBI 302 Interview with Teddy Kleiner, 1-12-2005, p.5.
922 Attachment 182, Lisa Montgomery, Stormont Vail Regional Health Center, 6-25-1999, p.2.
923 Attachment 2, Declaration of Lisa Rickert incorporating interview with Kevin Montgomery, 7-28-2005, p.2.
924
    Id.
925 Attachment 2, Declaration of Lisa Rickert incorporating interview with Judy Shaughnessy, 3-14-2005, p.5.
926
    Id.
927 Attachment 232, Letter to Kevin from Lisa referring to Baby Sarah.


                                                      130



      Case 4:12-cv-08001-GAF Document 152-1
                                      152-1 Filed 09/03/15 Page 130 of 184
      Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 132 of 185




            Judy was granted a divorce, uncontested, from her fifth husband Hector Ochoa December

8, 1999, and promptly married Danny Lee Shaughnessy five weeks later on January 14, 2000, in

Miami, Oklahoma.928

            Kayla withdrew from the fourth arade at Kane Elementary School in Bartlesville

December 22, 1 999 929         Her teacher rniyirnpaiter1 that Kayla   was   "a   sweet   girr whn tended "tn he


very shy and quiet."93°

                          i.     Blended Family (2000)

            Lisa and Kevin married March 23, 2000, in the Burlington, Kansas, courthouse in front of

Judge Fromme, who forgot he had a wedding and was late.931 All their children were present,

along with Kevin's parents and Kevin's aunt and uncle. Only one friend was present for Lisa

besides her children.932 Judy held a "get-together" at her home in honor of Lisa and Kevin's

wedding after the wedding day, but Lisa's family ruined it with family bickering and arguing.933

Lisa and Kevin left early to avoid the trouble.934 Kevin's parents, Joy and Roger Montgomery,

did not stay long, because there were problems and everyone left. Joy and Roger learned

through uncomfortable experience that "[t]here were always problems when they were all

together."935

            The family finances were tight, and Kevin entrusted Lisa to manage the budget, a

responsibility that far exceeded her ability to hold her impulses in check. It turned into a



928 Attachment 43, Ochoa v. Ochoa, District Court, Shawnee County, KS, No. 99D-2108; Attachment 183, Danny
Lee Shaughnessy and Judy K. Ochoa, Marriage Record No. 112-B, Quapaw, Oklahoma, 1-18-2000.
929 Attachment 178, Kayla Boman, Bartlesville School Records.
930
      Id.
931 Attachment 2, Declaration of Lisa Rickert incorporating interview with Kevin Montgomery, 7-28-2005, p.3;
Attachment 2, Declaration of Lisa Rickert incorporating interview with Joy and Roger Montgomery, 3-9-2005, p.2.
932 Attachment 2, Declaration of Lisa Rickert incorporating interview with Kevin Montgomery, 7-28-2005, p.3.
933 Attachment 2, Declaration of Lisa Rickert incorporating interview with Joy and Roger Montgomery, 7-28-2005,
p.2.
934   Id.
938   Id.
                                                       131



      Case 4:12-cv-08001-GAF Document 152-1
                                      152-1 Filed 09/03/15 Page 131
                                                                131 of 184
      Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 133 of 185




catastrophe as the family plunged further and further into debt, fell behind in taxes, and was

unable to provide the daily needs of their children. Carl Boman did not respond to summons nor

attend court hearings on child support for his four children, and the court ordered him to pay

child support in the amount of $388/month on November 1, 2000.936 Two weeks later, on

Nnvemher 14 ?nnn Carl's inrsnme was gqrniQherl to pqy child QiIppnrt and the rniirt increased

the monthly amount to $438.937 Carl wrote the court that he was unemployed but promised to be

back at work soon and to get caught up on child support payments.938 In 2000, Lisa earned

$6700 from Greyhound and $3000 from Cedar Valley Investments.939 Kevin earned $6,500

from Essex, $13,000 from Shelley Electric, and $2,000 from Capital Electric.940 Their combined

income of $31,500 for their family of six minus $7,200 for child support left them $24,300

annually for all their expenses. Lisa and Kevin worked two and three jobs each, but their income
                                                                                                                941
after child support hovered right at the poverty threshold level of $23,533 for a family of six.

            At first, Lisa and Kevin and Lisa's children lived in Melvern, Kansas, at 187 East 329th

Street. The disarray in Lisa's home was suggested in the family's medical records: C.J.

continued to have chronic problems with rashes and asthma. He went to the hospital March 26,

2000, three days after Lisa married Kevin, for a rash and hives after going fishing.942 On June

12, 2000, Lisa took Chelsea to the emergency room at 10:00 p.m. for diarrhea and abdominal

pain for three days. Lisa "refused straight Cath UA" so nursing staff obtained a clean catch urine

analysis. Doctors diagnosed Chelsea with gastroenteritis and discharged her home.943 Desiree,

who by all accounts took care of the children and household, was taken to the hospital for a

936
      Attachment 184, State of Kansas, ex rel v. Boman, District Court of Osage County, Kansas, Case #00D157.
937
      Id.
938   Id.
939 Attachment 120, Lisa Montgomery, Social Security Itemized Income Statement.
940 Attachment 185, Kevin Montgomery, Social Security Itemized Income Statement.
941 2000 I-11-IS Poverty Guidelines.
942 Attachment 186, C.J. Boman, St. Francis Hospital, 3-24-2000.
943 Attachment 187, Chelsea Boman, St. Francis Hospital, 6-12-2004.


                                                        132



      Case 4:12-cv-08001-GAF Document 152-1
                                      152-1 Filed 09/03/15 Page 132 of 184
      Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 134 of 185




fractured phalanx of the second digit (toe). The fracture line was not well defined suggesting it

might have been "of some duration."944

          Lisa went to the hospital ten days later on May 16, 2000, for wrist and hand pain from

using a hydraulic cutter at Spears Manufacturing. Camel tunnel testing on the right was

abnormal (nerve flexion problemc) and the right cide dynnmeter was glen ahnormni The

diagnosis was uncertain.945 Lisa changed jobs and began working at Greyhound. When Kevin

became ill with gastroenteritis two weeks later, June 4, 2001, he "failed outpatient management

because of his continued inability to take in oral fluids or food" and had to return to the

hospital.946 On June 12, 2000, Chelsea went to the hospital for diarrhea, shortness of breath,

vertigo, and ear ache.947 On August 30, 2000, 13 year old Desiree returned to the doctor for a 3

cm. laceration on her right hand, the result of her getting a chicken out of the cage. She arrived

at the ER at 10:46 p.m.948

         Kevin's former wife Lori was concerned about the conditions at Kevin and Lisa's home,

so much so that she did not follow through with joint custody arrangements. In the summer of

2000, Lori initially agreed to let Kevin have Dustin and Dylan for the entire month of July, but

after ten days, Lori took the children back.949

                         j.   2001: Basic Tasks Elude Lisa.

         Lisa panicked that she was unable to do all that was required of her. Living in town was

too complicated, as was getting the children back and forth to school, sports, and after school

activities. She had learned to live in isolated areas in New Mexico where less was expected of



944 Attachment 188, Desiree Boman, St. Francis Hospital, 5-5-2000.
945 Attachment 189, Lisa Montgomery, Lawrence Memorial Hospital, 5-16-2000.
946 Attachment 190, Kevin Montgomery, St. Francis Hospital and Medical Center Records, 6-6-2001.
947 Attachment 187, Chelsea Boman, St. Francis Hospital and Medical Center Records, 6-12-2000.

948 Attachment 192, Desiree Boman, Coffey County Hospital Medical Records, 8-30-2000.
949 Attachment 173, Montgomery v. Montgomery, District Ct of Osage Co., Kansas, No. 97D-192.


                                                     133



      Case 4:12-cv-08001-GAF Document 152-1
                                      152-1 Filed 09/03/15 Page 133 of 184
   Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 135 of 185




her, and where she thought life was "simple." She and Kevin decided to rent a large

farmhouse95° on October 1, 2001, for $400 a month. It was "a two story old farmhouse in need

of paint, flooring, and window repair."951 Lisa appeared to be a hard worker, as did Kevin, to the

landlord. Lisa worked for Greyhound, Casey's General Store in Lyndon, Kansas, a filling station

nn Tnneka Boulevard and a Wendy's Restaurant in Melvern

         Lisa tried to plan out how she could become self sustaining on the farm. She diagramed a

plot for the garden, but lost track of which plants were which when they started growing outside

the neat lines of the diagram. She wanted to can and preserve vegetables, but she was unable to

organize a reasonable plan and ended up staying up without sleep for days canning. She bought

farm animals — goats, lambs, cows, and chickens — but was not able to figure out how to maintain

a feeding schedule. She tried to pass on the responsibilities to her children, and they resented the

hard work, early morning hours, and her lack of involvement. Kevin stayed angry with her for

not keeping up with activities that he thought were simple, such as grocery shopping, child care,

housekeeping, cooking, and laundry. The farm fell into disarray.

        Lisa and Kevin continued to have contentious difficult relationships with their ex-spouses

around child support payments, custody, and parental visiting. Carl married Vanessa in August

2001.952 On June 27, 2001, Kevin's ex-wife petitioned the court for increased child support in

light of Kevin's annual income of $40,932 for his work at Shelley Electric, compared to his ex-

wife's annual income of $18,000. Kevin disagreed that he made $40,932 annually and asserted

his monthly income was $3328. Kevin petitioned the court for more time visiting his sons and

complained that his ex-wife cut short his summer visits. Kevin also asked to pay reduced child



950 32419 S. Adams Road in Melvern, Kansas.
951 Attachment 2, Declaration of Lisa Rickert incorporating interview with Desiree Boman, 3-9-2005, p.1.
952 Attachment 193, USA v. Montgomery, No. 05-06-002, Vol. 5, p. 1074.


                                                       134



  Case 4:12-cv-08001-GAF Document 152-1
                                  152-1 Filed 09/03/15 Page 134 of 184
      Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 136 of 185




support for his children, because he supported Lisa's three children. The court denied Kevin's

request to pay less child support and increased his child support monthly payments to $900.953

Kevin saw his children954 every other weekend, and his ex-wife alleged that when their children

visited Kevin and Lisa's home. they "were required to do farm work and chores and little else"

and :vere "left in the rarer of T         older clughter"955   T Sa' s   conversations with Carl were

frequently about disagreements over child support, visitation, or paying a bill.956 Lisa had no

friends in the community.957

            Lisa and Kevin talked about having children. She wanted more children, but Kevin

thought they had enough but adopted an "if it happened, it happened" attitude. 958 Lisa could not

"talk about problems for very long" and "got a blank look on her face and didn't respond" when

Kevin raised concerns.959 She "stayed in her room for days, not talking, leaving or interacting at

all."96° She spent hour after hour on the computer. She drank, and Kevin argued with her about

her drinking. She hid her alcohol, and mixed it with Pepsi. She started but did not finish project

after project, and uncompleted projects piled up around the house. Her brother Tommy described

the pattern: "she would get really interested in something and spend a lot of time on it and then

she wouldn't be interested anymore."961

            By all accounts, Lisa loved her children dearly, but nonetheless was unable to parent.

Lisa had no insight into the harm her psychotic thinking, dissociation, loss of contact with

reality, extreme emotions, and rapid, unpredictable mood swings brought her family. Her


953 Attachment 173, Montgomery v. Montgomery, District Ct of Osage Co., Kansas, No. 97D-192.
954 Attachment 173, Derek Scott Montgomery, DOB 3-26-1985; Dustin Garrett Montgomery, DOB 8-14-1989;
Dylan Kale Montgomery, DOB 1-20-92.
955 Attachment 173, Montgomery v. Montgomery, District Ct of Osage Co., Kansas, No. 97D-192.
956 Attachment 2, Declaration of Lisa Rickert incorporating interview of Kevin Montgomery, 7-28-2005, p.3.
9"    Id.
958   Id.
959   Attachment 174, Declaration of Kevin Montgomery.
960   Id.
961   Attachment 41, Declaration of Tommy Lee Kleiner.

                                                         135



      Case 4:12-cv-08001-GAF Document 152-1
                                      152-1 Filed 09/03/15 Page 135 of 184
       Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 137 of 185




behavior changed in an instant. On one occasion, as she tried to brush Chelsea's hair, she

suddenly hit Chelsea's head with the brush, striking her over and over again, as if she were in a

trance. She could not teach herself how to brush her girls' hair, help them dress, or prepare for

school. At other times, she whipped the children with a belt, in direct contrast to consistent

reports she, did not discipline oz punish the children. She.! told Kayla that rarl Roman nine
                                                                                         Wv not

her father, and Kayla "hated" her for it.962 Carl confirmed that Lisa told Kayla Carl was not her
                                                            963
father, but Carl claims that he never doubted his paternity.

          Lisa tried very hard to compensate for her outbursts and unpredictability. She was

committed to using `appropriate discipline such as grounding or talking to her children," but

uncontrolled and intense emotions overcame her at times.964 Although she "was not overly

affectionate," she "expressed her love and gave her children some hugs."965 Lisa tried to teach

her children "responsibility and gave them choices about chores."966

          Lisa could not keep up with housework, and her children had to help her with basic

chores of cooking and cleaning. The children could not keep up with household chores in the

confusing and unpredictable environment Lisa created. Dishes sat unwashed with mold on

them.967 The children came up with a nickname to try and bring their mother out of her trances

when she was "tuned out."968 Instead of calling her "Mom," they called her "Martha." Calling

her Martha "became a joke, and way of trying to get her to "tune in to us for a little while."969




962 Attachment 2, Declaration of Lisa Rickert incorporating interview with Teddy Kleiner, 7-28-2005, p.5.
963 Attachment 2, Declaration of Lisa Rickert incorporating interview with Carl Boman, 4-14-2005, p.5.
964 Attachment 2, Declaration of Lisa Rickert incorporating interview with Joy and Roger Montgomery, 3-9-2005,
p.3.
965 Id.
966 Id.
967 Attachment 2, Declaration of Lisa Rickert incorporating interview with Judy Shaughnessy, 3-14-2005, p.4.
968 Attachment 167, of Kayla Deanne Boman.
969 Id.


                                                       136



      Case 4:12-cv-08001-GAF Document 152-1
                                      152-1 Filed 09/03/15 Page 136 of 184
      Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 138 of 185




Lisa tried to develop positive relationships with Kevin's children, but the oldest, Derrick,

"resented Lisa's rules and discipline," while Dylan and Dustin "grew to love Lisa."97° Dustin,

Kevin's youngest child, had attention deficit problems,971 and Lisa never thought Dustin needed

to be on medication. Lisa was patient but strict with him. She "took time to explain things to

him t,972


            In 2001, Lisa and Kevin earned their highest income during their marriage, but Lisa could

not manage their finances. Kevin earned $29,319 from Shelley Electric and $9,672 from

Flowers Electric.973 Lisa earned $4,650 from Greyhound and $12,197 from Cedar Valley

Investments. The couple had a total annual income — before child support payments to Lori

Montgomery — of $55,838.00. Debtors filed suit against Lisa for unpaid bills.974 Who was a

member of the household at any given time was unpredictable. Kevin expected to have his sons

with Lori, his former wife, with him and Lisa during January, February, March and April, but

Lori allowed him to have parenting time only once during those months.975 Lisa had severe

migraine headaches that immobilized her.

            On January 10, 2001, she went to the ER in Topeka for treatment for her throbbing

frontal headache with photophobia and vomiting. Physicians sent her home.976 In August, 2001,

Kevin petitioned the court to allow him to have parenting time with Dustin and Dylan every

other weekend , Labor Day weekend, the weekend after Thanksgiving, Easter weekend, July 3 -5



970 Attachment 2, Declaration of Lisa Rickert incorporating interview with Kevin Montgomery, 7-28-2005, p.2.
971 Dustin had many of the features of ADHD. He failed to give close attention to details, made careless mistakes,
had difficulty sustaining attention in task or play activities, did not listen when spoken to, did not consistently follow
through on instructions, was reluctant to engage in tasks that required sustained effort, lost things necessary for
tasks, and was often easily distracted. Mental health services recommended medication management for him.
(Attachment 173, Lori Montgomery and Kevin Montgomery Case No 97D192, Mental Health Center of Kansas).
972 Attachment 2, Declaration of Lisa Rickert incorporating interview with Kevin Montgomery, 7-28-2005, p.2.
973 Attachment 185, Kevin Montgomery, Social Security Itemized Statement of Earnings.
974 Attachment 173, Montgomery v. Montgomery, District Ct of Osage Co., Kansas, No. 97D-192.
975   Id.
976   Attachment 194, Lisa Montgomery, St. Francis Hospital and Medical Center, 1-10-2001.

                                                          137



      Case 4:12-cv-08001-GAF Document 152-1
                                      152-1 Filed 09/03/15 Page 137 of 184
      Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 139 of 185




in odd numbered years, New Year's Day, Memorial Day weekend, Thanksgiving Day and

Christmas Day in all even numbered years, the first half of spring break in even numbered years,

the second half of spring break in odd numbered years, the first half of Christmas break in all

even numbered years, the second half of Christmas break in odd numbered years, and summers,

starting one week after school was nut 977 In short order, the court set child cupport at

$900/month and specific parenting time, including six weeks in the summer. Lori opposed the

amount of time the children were to spend with Kevin and Lisa and claimed that Lisa "actively

interfered" with Dustin's medical treatment by telling him that taking drugs for ADHD was an

excuse for not being able to control him.978 Lori also claimed that her children with Kevin

complained that during parenting time with Kevin they were required to do farm work, chores

and little else.979

         In 2001, Carl McClain, Lisa's high school sweetheart, sent Lisa an email and learned

Lisa had married Kevin Montgomery.98° They renewed their friendship by e-mail and agreed to

meet at Yates Center, Kansas, and spend the day together.981 Carl McClain's infatuation for Lisa

returned, and he began to drive up to Beto Junction, Kansas, twice a week to visit with Lisa

while she worked nights at a gas station. They talked about everything.982

          Lisa told Carl McClain that there "was a lot going on with her" in high school and that

her stepfather, Jack Kleiner, had sexually abused her.983 Lisa was unhappy in her marriage to

Kevin. Kevin "was overbearing and controlling," and the family "had to live by his rules."984



977
    Attachment 173, Montgomery v. Montgomery, District Ct of Osage Co., Kansas, No. 97D-192.
978 Id.
979 Id.
980 Attachment 2, Declaration of Lisa Rickert incorporating interview with Carl McClain, 7-13-2005, p.3.
981 Id.
982 Id
983
    Id.
984 Id., p.4.


                                                       138



      Case 4:12-cv-08001-GAF Document 152-1
                                      152-1 Filed 09/03/15 Page 138 of 184
      Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 140 of 185




Lisa's children from her marriage to Carl Boman "had to follow all of [Kevin's] rules.985 Lisa

wanted to go back to school, but Kevin "made her take care of the house."986 Lisa and Kevin

had "a lot of financial pressures."987 Kevin was off work most of the time, and Lisa worked two

or three jobs.988 Lisa did not have close friends.989 She did not have many friends.990 She kept in

touch with few friends from school 991


            Carl McClain and Kevin went fishing together, and Carl McClain told Kevin he had

feelings for Lisa, but that "nothing would ever happen since she was married."992 Kevin was

"aware" Carl McClain and Lisa "met secretly" in New Mexico.993 Kevin complained Lisa spent

too much time on the Internet and did not spend their money wisely.994

            Lisa's workers at the gas station though that Lisa was "eccentric.-995 She "talked about

her goats incessantly," and coworkers called her "goat woman."996 Lisa came to work "in dirty

clothes many times and did not appear clean."997 She explained her appearance by telling

coworkers that "she had spent the night in the barn with the goats."998

            In the 2001-2002 school year, Desiree started the ninth grade at Marais des Cygnes

Valley High School in Melvern. She received an A- in Spanish, B's in general science, English,

computer applications, algebra 1, and agriculture orientation.999 In November 2001, Kayla was in



" 5 Id.
986
    Id.
987 id.
988   Id.
989 Attachment 2, Declaration of Lisa Rickert incorporating interview with Joy and Roger Montgomery, 3-9-2005,
p.2.
990 Attachment 2, Declaration of Lisa Rickert incorporating interview with Jan McLeod, 7-11-2005.
991 Attachment 2, Declaration of Lisa Rickert incorporating interview with Kevin Montgomery, 7-28-2005, p.3.
992 Attachment 2, Declaration of Lisa Rickert incorporating interview with Carl McClain, 7-13-2005, p.5.
993 Attachment 2, Declaration of Lisa Rickert incorporating interview with Kevin Montgomery, 7-28-2005, p.3.
994 Attachment 2, Declaration of Lisa Rickert incorporating interview with Carl McClain, 7-13-2005, p.5.
995 Attachment 30, Ron Ninemire interview of Ron Gieck.
996 Id.
997 Id.

998   Id.
999   Attachment 195, Desiree Boman, Marais des Cygnes High School Transcript.

                                                       139



      Case 4:12-cv-08001-GAF Document 152-1
                                      152-1 Filed 09/03/15 Page 139 of 184
       Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 141 of 185




the sixth grade and took the Iowa Tests of Basic Skills. She performed in the high average and

high percentile rankings, especially in reading comprehension (88), math concepts (94), math
                                                                                                         1001
problems (97), and maps and diagrams (95).1000 Her lowest score was in punctuation (47).

             Lisa's cousin, Wendy Treibs with whom Lisa shared a "special bond,"1002 had tubal

ligation     reversal surgery at a clinic- in Tnrkcnn, Tennessee, May 17, ?On 1°°3 T iga was aware

                                        reversal.1004
Wendy became pregnant after the

                           k. 2002: Another False Pregnancy

             In 2002, Lisa again told Kevin she believed she was pregnant. Lisa "did not go to the

doctor right away," and Kevin figured she knew her own body and knew if she were pregnant or

not. When Lisa told Kevin she finally went to the doctor, she gave him the very sad news that
                                                                                                1005
the baby "had complications with blood and that her body was rejecting the baby."                      Kevin

believed he observed Lisa's body going "through changes that looked like she was pregnant.
                                                                                   1006 At night,
Her breasts were larger and tender, her belly got bigger, and her periods stopped."

as they slept in bed, Lisa often took Kevin's hand and placed it on her belly. Kevin "never

questioned whether or not she was pregnant."1°°7

             As the May 2002 due date for delivery approached, Kevin worried about Lisa and the

baby. He "demanded" he and Lisa got to the doctor together, and Lisa and he had a huge

fight.1008 Lisa took off by herself and did not allow Kevin to go with her. Lisa was gone six

hours and returned "in so much pain" Kevin had to help her out of the car. Kevin and Lisa had


1000 Attachment 196, Kayla Boman, Carroll High School Alabama.
1001
     Id.
1002 Attachment 19. Declaration of Wendy Tribes, 2-20-2013.
1003 Id.
1004 Id.

1005 Attachment 2, Declaration of Lisa Rickert incorporating interview with Kevin Montgomery, 7-28-2005, p.4.
1006 Id.
1007
       Id.
1008   Id.

                                                        140



   Case 4:12-cv-08001-GAF Document 152-1
                                   152-1 Filed 09/03/15 Page 140 of 184
       Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 142 of 185




discussed donating the baby to research if it died, and that is what Lisa told him she did. Kevin

repeatedly asked Lisa whether or not they could get the baby's ashes. Every time he brought it

up it caused an argument, and Lisa threatened to leave him. He stopped asking about the baby's

ashes to keep the marriage together.' °°9

           iea had a challenging ‘Vvork load to carry for a fully, functioning person, but for a person

with longstanding impairments with ongoing family problems, it was impossible. Her house was
                             ,
"crowded" and "pretty filthy." 1010 Visitors "had to walk through paths in the house because it

was so cluttered." 1011 She continued to work for Greyhound and earned $7,639 from the

company and $6,610 from Neighborhood Markets in 2002.1°12 Kevin's income dropped notably

to $12,325 from Atlantic Group; $7292 from Coachman Industries, and $136 from Reno

Holdings for an annual income of $18,743, less than half what he earned the year before.1°13

Their situation was not eased by child support payments from Carl. Carl's wages were garnished

to pay child support in the amount of $2,943.1°14 Carl no longer worked at Spear Manufacturing

and started work at Zinc Corporation of America April 1, 2002.1015

          Kevin and his former wife Lori continued to argue about the care his children received,

and Lisa joined in the ongoing dispute. Kevin wanted to be in control of his sons' medical care,

but, according to Lori, Kevin did not consistently give Dustin his medication during his

parenting time.1°16 Dustin's behavior in school was troubling. He was suspended for three days

for taking a 12 gauge shotgun shell to school and was disciplined for drawing a picture in school


1009 Id.
1010 Attachment 197, Declaration of Vanita June Boman.
1011 Id.

1012 Attachment 120, Lisa Montgomery, Social Security Itemized Statement of Earnings.
1013 Attachment 185, Kevin Montgomery, Social Security Itemized Statement of Earnings.
1014 Attachment 184, Kansas v. Boman, Osage Co. Case No. 00D-000157.
1015 Attachment 127, Carl Boman, OK Worker's Compensation Records; Attachment 128, C.B. Pettigrew, D.O., 1-

25-2005.
' 016 Attachment 173, Montgomery v. Montgomery, District Ct of Osage Co., Kansas, No. 97D-192.

                                                     141



   Case 4:12-cv-08001-GAF Document 152-1
                                   152-1 Filed 09/03/15 Page 141
                                                             141 of 184
       Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 143 of 185




of a stick man shooting another stick man. He was also disciplined for biting another student on

the hand.1017 Lisa emailed Lori that Lori "never put those boys feelings first, and maybe you

don't realize just how much damage you have done to them."1018 In April, 2002, Kevin filed a

motion for change of custody regarding the residential custody of Dustin and Dylan from Lori to

Kevin aryl      T iQa   He alen ackerl the cr,i,rt tr, Aerr,-.QP child siippr,rt payments to T   nri Sirre hP   had

recently become employed after being unemployed for a substantial period of time.

             On April 5, 2002, Lisa completed an information form for marriage counseling for her

and Kevin with Dr. Sally Wilkinson.1°19 Lisa and Kevin participated in six to eight sessions.

Lisa came up with the idea of marriage counseling over the issues of "lack of communication"
                                      102° Kevin was never "sure why they went," but was
and Kevin's treatment of her children.

"willing to go if Lisa was frustrated with him in any way. He was just there for her.-1°21 The

goals of marriage counseling were that Lisa would show increased ability to compromise with

Kevin over parenting and relationship issues and that she would demonstrate emotional

resilience and less dysphoria. The therapist concluded that part of the difficulty appeared to do

with Kevin's children from his prior marriage.1°22

             A house full of children required constant attention, and Lisa tried to keep up. On March

12, 2002, Lisa took C.J., Chelsea, and 11 year old Kayla to Dr. Hutchison for KBH1°23 and
                                                                                            1024 C.J. — who had
school physical examinations. They lived at 32419 South Adams in Melvern.

chronic asthma treated with an inhaler -- received his physical for school, and the physician


1017   Id.
1018 Id.
1019 Attachment 199, Notes of Dr. Sallye Wilkinson, 4-5-2002.
1020   Attachment 2, Declaration of Lisa Rickert incorporating interview with Kevin Montgomery, 7-28-2005, p.9.
1021   Id.
1022
     Attachment 199, Notes of Dr. Sallye Wilkinson, 4-5-2002.
1023 KAN Be Healthy (KBH) is a Medicaid program for children, teenagers, and young adults 20 years of age or
younger.
'024 Attachment 200, Kayla Boman, J.Rob Hutchinson, M.D., Physical Exam, 3-12-2002.


                                                         142



   Case 4:12-cv-08001-GAF Document 152-1
                                   152-1 Filed 09/03/15 Page 142 of 184
       Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 144 of 185




noted he previously had pneumonia three times.1°25 Thirteen year old Chelsea had her physical

for school on the same day, and her physician noted she too had asthma and required an inhaler.
                                                                            1026
The physician referred Chelsea. Kayla, and C.J. for follow up lead testing.      Chelsea's and

Kayla's lead level were < 3 and < 10 MCG/DL.1027 Dr. Hutchison noted that Chelsea and C.J.

had asthma and that an nid injury to Knyln'q finger was not treated, resulting in a mallet finger

deformity. Dr. Hutchison reported that "[a]pparently there was some planned treatment at KU

Medical Center several years ago but this was not done in follow up."1028 Kayla's medical chart

noted under birth history that Kayla was born 10 weeks early and weighed three pounds and two

ounces.1029 On August 8, 2002, Desiree sustained an elbow injury when she fell at home trying

to sit in a chair and missed the edge. She struck her elbow on the chair. She went to the ER, was
                                                                                        1030
examined, and was discharged home with her family and advised to use ice and elevation.
                                                                                                      1031
          Lisa and Kevin had "few friends as couples," and Lisa did not have close friends.

Lisa attended church sporadically. She "was not enthusiastic" about attending her children's

sports functions, but her father in law, Roger Montgomery, shamed her into it. She sat on the
                                     1032
bleachers knitting during games.            Lisa always tried to make extra money. She tried to sell her

tatting, crocheted items, and goat's milk soap at local crafts fairs, but brought in very little profit.

Lisa "loved" attending Apple Fest in Topeka, Kansas, in costume.1°33 She made prairie costumes

for herself and her daughters with long dresses and bonnets, but the children were embarrassed


1°25 Attachment 201. C.J. Boman. J.Rob Hutchinson. M.D. Physical Exam. 3-12-2002.
1026
     Attachment 202, Chelsea Boman, J. Rob Hutchinson, M.D. Physical Exam, 3-12-2002; Attachment 203,
Newman Memorial County Hospital Records, 3-12-2002.
1027
     Id.; Attachment 200, Kayla Boman, J. Rob Hutchinson, M.D. Physical Exam, 3-12-2002.
1028 Attachment 200, Kayla Boman, J. Rob Hutchinson, M.D. Physical Exam, 3-12-2002.
1029 Id.

1030 Attachment 188, Desiree Boman, St. Francis Health Center Medical Records, 8-8-2002.
1031 Attachment 2, Declaration of Lisa Rickert incorporating interview with Joy and Roger Montgomery, 3-9-2005,
p.2.
 032 Attachment 2, Declaration of Lisa Rickert incorporating interview with Joy and Roger Montgomery, 6-2-2005,
p.2.
1033 Id.



                                                      143



   Case 4:12-cv-08001-GAF Document 152-1
                                   152-1 Filed 09/03/15 Page 143 of 184
   Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 145 of 185




by the spectacle.1034 On October 25, 2002, Lisa took Kayla to Coffey County Hospital's Rural

Health Clinic for a sports physical. Twelve year old Kayla had no complaints, but staff noted

that Lisa did not want them "to check a rash on the inner aspect of [Kayla's] left forearm," which
                                             1035
Kayla had for the past couple of months.            The rash was composed of small, whitish, irregular

mnPiilnr spnts dnwn the middle of her      nnterinr   fnrenrm            gkin wnc extremely dry.

        In the 2002-2003 school year, Desire entered the tenth grade at Marais, and her grades

declined. She received a D in Spanish II, a C- in world history, and B's in accounting, animal
                                              1036
science, biology I, English 10, and Geometry.      Chelsea entered ninth grade in Melvern High

School, where she would also attend the tenth and eleventh grades. Chelsea was a serious

student and earned an A in health and safety, B's in general science, English, and choir, and C's

in agriculture education, driver's education and Algebra 1. She lived at 820 North Ponca in

Dewey, Oklahoma.1037

        Lisa and Kevin scrambled to make enough money to live on. Towards the end of the

year, in October, 2002, the court reduced the amount of child support Kevin had to pay from

$900 a month to $584 a month. Kevin and his former wife Lori were ordered to participate in

family counseling with the Mental Health Center of East Central Kansas.1038 Kevin worked for

four different companies in 2003 but only earned $29,474 for the year. He earned $1,740 from

Coachmen Industries; $15,538 from Acme Sign; $3,664 from D. L. Smith Electrical

Construction; and $8,532 from Power Plant Maintenance. Lisa's income dropped to pre-

marriage levels.




1034 Attachment 79, Declaration of Chelsea Boman Veal.
1°35 Attachment 204, Kayla Boman, Coffey County Hospital Sports Physical, 8-18-1990.
1°36 Attachment 195, Desiree Boman, Marais des Cygnes Valley High School transcript.
1037 Attachment 205, Chelsea Boman, Dewey Public Schools Records.
1038 Attachment 173, Montgomery v. Montgomery, District Ct of Osage Co., Kansas, No. 97D-192.

                                                      144



  Case 4:12-cv-08001-GAF Document 152-1
                                  152-1 Filed 09/03/15 Page 144 of 184
   Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 146 of 185




                         1.   2003

        Lisa continued to work early morning shifts and odd hours to mask her inability to keep

up with routine chores at home, but it was apparent she could not keep up. Her mother in law

commented that C.J. "looked like a `rag bag' because his clothes were so tattered."1°39 Lisa

made $843 from nri-yhnnnri; $3524 from Neighborhood Markets; and $3,048 from Casey's in

2003. She had problems with her right wrist; on July 12, 2003, she went to the county hospital
                                                              104°
for right wrist pain after hitting her wrist on a fence post,

        Lisa tried to function around problematic periods of sustained mental absence from her

children and events around her. Her youngest daughter Kayla described how Lisa's lack of

contact with reality affected Lisa and the children:

        My strongest memory about growing up, as well as one of the saddest parts of my
        life is the fact that my mom was not present. Mom wasn't able to be either
        mentally or emotionally present in my life, or in the lives, of my brother and
        sisters. She definitely was with me physically, but that is all. '"'

        Lisa was deeply compassionate and wanted to help her younger brother Teddy. In 2003

Lisa's brother Teddy "had a bounty on him," and he asked Lisa if he and his girlfriend, Bonnie,

with whom he had lived several years, and their child, five month old Justin Jo Lee

Kleiner,1°42could stay at Lisa and Kevin's.1043 Kevin agreed on condition they did not bring

drugs into the home. Teddy and Bonnie lived with them from January to March 2003. Teddy

had a "sporadic" employment history and was unable "to maintain adequate housing for any




1039 Attachment 197, Declaration of Vanita June Boman.
1040
     Attachment 206, Coffey County Hospital Medical Records, 7-12-2003.
1041 Attachment 167, Declaration of Kayla Deanne Boman.
7042 Attachment 2, Declaration of Lisa Rickert incorporating interview with Kevin Montgomery, 7-28-2005
1043 Id.



                                                      145



                                  152-1 Filed
  Case 4:12-cv-08001-GAF Document 152-1 Filed 09/03/15
                                              09/03/15 Page
                                                       Page 145
                                                            145 of
                                                                of 184
                                                                   184
       Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 147 of 185




significant time."1044 He was blind in his left eye from birth.1045 Judy and Teddy's aunts told
                                       .11046
caseworkers "they were afraid of Teddy.

             Teddy's time at Lisa's let him see many, many behaviors and symptoms of how mental

illness affected Lisa's day to day life, everything from her disrupted sleep to her shifting and

unpredictable mr,ms. Her irrational behavior made T isa "difficult to live with." 1047 She "never5




slept more than four or five hours."1048 Lisa did "several different things at once. . . .reading . .

.knitting/tatting" while she did "her spinning wheel" and helped "the kids with homework all at

one time."1°49 Lisa started one project, lost track of it, and then started another. She "changed

her mind a lot." 1050 Lisa frequently had "severe" migraines, so painful that "she'd lay on the
                                    1051 Others noted Lisa's severe migraines, including Brett
couch and cry" and "could not move."

and Tommy. Tommy saw Lisa "always taking aspirin. . . .for headaches."1052 Earlier, in 1993,
                                                   headaches."1053
Lisa had "vague physical complaints like

             Lisa talked for 45 minutes straight without letting another person get a word in. Teddy

described Lisa's extreme manner of talking:

             Most people would leave the room while she was still talking. She talked about
             different topics, which ranged from craft project, sheep, wools, lawnmowers,
             quilts, Judy, Patty, internet, and back and forth. She talked this way for most
                                              reading.i(b4
             waking hours, except for when



1044 Attachment 207 JUStirl Jo I ee Kleiner The Farm History 1-27-2004 p.6.
1045 Attachment 31, Declaration of Teddy Kleiner, 2-15-2013, p.6.
1046 Attachment 207, Justin Jo Lee Kleiner, The Farm, History, 1-27-2005, p.7.

1047 Attachment 57, Declaration of Holly Jackson incorporating interview with Teddy Kleiner, 3-12-2006, p.2.
1048 Id., p.1.
1049
       Id.
1050   Id.
1051 Attachment 2, Declaration of Lisa Rickert incorporating interview with Teddy Kleiner, 7-28-2005, p.7;
Attachment 57, Declaration of Holly Jackson incorporating interview of Teddy Kleiner, 3-12-2006, p.2.
1052 Attachment 2, Declaration of Lisa Rickert incorporating interview with Tommy Kleiner, 3-9-2005, p.3.
1053 Lisa's mother, Judy; Lisa's maternal half-sister, Jerri; and Lisa's maternal niece Karen, whose mother is Patty,
Lisa's maternal half sibling, have migraine headaches. (Attachment 2, Declaration of Lisa Rickert incorporating
interview with the family 3-10-2005).
1054 Attachment 57, Declaration of Holly Jackson incorporating interview with Teddy Kleiner, 3-12-2006, p.2.


                                                         146



   Case 4:12-cv-08001-GAF Document 152-1
                                   152-1 Filed 09/03/15 Page 146 of 184
       Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 148 of 185




Teddy went "outside to get away from Lisa."1°55

             Lisa was like one of the kids in the house, often not doing much housework, playing with

games, and "in her own little world."1056 Lisa did not have a realistic appreciation of budgeting

and finances. She "never waited until payday to buy things. Anything she wanted, she bought,"

and she often bought "useless stuff -1°57 Teddy witnessed Lisa's sudden mood changes. One

day, as Chelsea helped her mother spin sheared Lamb's wool onto a spool, the spool slipped

from Chelsea's hand and fell to the floor. Lisa "immediately flew into a verbal and physical

rage," hitting Chelsea on her face.1058 Lisa stopped after Teddy intervened. C.J. had chronic

asthma. He had an allergic reaction to an unspecified allergen and was treated for a rash and
                                1059
chest pain, in March, 2003.

             For Teddy, "living with Lisa and Kevin was like living with the Amish. Lisa worked,

knitted, sewed, canned, and farmed." Lisa's daughter Desiree tried to run the household, but she
                                                                                            around." °6° In
was too young and under too much pressure. Desiree "slapped the other kids

contradiction to her desire to live an old fashioned life style, Lisa spent most of her time while at

home on the computer.1°61 Lisa was an "over spender," one of the flag ships of untreated bipolar
                                                                                           1062
mood disorder, and it created enormous financial pressures on her and Kevin.

             Lisa and Kevin wanted to help Teddy get a job1°63 and Bonnie to learn to parent. Kevin's

father loaned Teddy and Bonnie a vehicle to use.i Uo4 Kevin bought Justin baby food and clothes


1055   Id.
1056   Id.
1057
      Id., p.3.
1058  Attachment 181, FBI 302 Interview with Teddy Kleiner, 1-12-2005, p.3
1059 Attacment 209, C.J. Boman, Coffey Co. Hospital Records, 3-24-2003.
1060 Attachment 2, Declaration of Lisa Rickert incorporating interview with Teddy Kleiner, 7-28-2005, p.4.
1061
      Id., at p.5.
' 062 Attachment 2, Declaration of Lisa Rickert incorporating interview with Joy and Roger Montgomery, 3-9-2005,
p.3.
  061 Attachment 210, Teddy withdrew from school in the 11th grade with a history of "poor grades." (Teddy Kleiner,

Kansas Department of Corrections, Intake and Social History).
1064   Id.
                                                       147



   Case 4:12-cv-08001-GAF Document 152-1
                                   152-1 Filed 09/03/15 Page 147 of 184
       Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 149 of 185




and gave them all shelter. Lisa and Kevin's assistance, while caring and compassionate, was

totally inadequate to overcome Teddy and Bonnie's considerable short comings as parents.

Child protective services immediately removed Justin from Kevin and Lisa's home and placed

Justin in foster care.1065 Teddy asked Lisa and Kevin to consider rearing Justin, and they
 iryreed 1066
                 The Kancac Department of Social and Rehahilitatinn Servirec (SRS) flat nut rejected


the idea of Justin being placed with any family member, including Lisa, because the ever

changing alliances within the Montgomery and Kleiner families and family feuds made it

difficult to utilize family resources.1°67 The social worker also concluded "there was too much
                                                                       1068
animosity in the family" to place Justin within the family.                   They placed the infant with an

established foster parent couple. Various family members visited Justin at the foster parents, and

the caseworker again noted "There was a lot of animosity between family members."1°69

             Teddy "went to rehab" in March 2003.1070 Bonnie stayed with Lisa and Kevin where

"she felt like a hostage.-1°71 Lisa visited Teddy in rehab and "told him her baby was brain dead

but that she had to carry it full term."1072 Lisa "looked strange."1073 Lisa returned to rehab and

told Teddy the baby died, but Teddy figured out that there was no baby. He did not tell her he




1065   According to Teddy, who is Justin's father, and Bonnie, who is Justin's mother, they "were only with Lisa and
Kevin nne day when T ica'c friend T nri Dunn frnm the Sheriff c Department came and tnnk Tuctin and placed him in
foster care." (Attachment 2, Declaration of Lisa Rickert incorporating interview with Teddy Kleiner).
1066 Attachment 2, Declaration of Lisa Rickert incorporating interview with Kevin Montgomery, 7-28-2005, p.4.
1067 Attachment 211, KS Dept. of Social and Rehab Services, Children and Family Services, Court Report, 4-5-2004,
p.5.
1068 Attachment 207, Justin Kleiner, The Farm, Timeline, 8-4-2003, p.9.
1069 Id.

1070 Teddy entered the 12-12 Rehab Center, 1212 East 12th Street, Tulsa, Oklahoma. (Attachment 2, Declaration of
Lisa Rickert incorporating interview with Teddy Kleiner).

1072   Id.
1073   Id.

                                                          148



   Case 4:12-cv-08001-GAF Document 152-1
                                   152-1 Filed 09/03/15 Page 148 of 184
       Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 150 of 185




                              1074
knew there was no baby.              Kevin's former wife reported that on February 30 2003, Lisa gave
                                                               1075
birth to a stillborn and donated the body to science.

             The subsequent legal battle in 2003 for custody of Teddy and Bonnie's son spotlighted

long standing feuds, grudges, and antagonism that colored all family interactions. Lisa's
                                                                                1°76 At
mother Judy intervened nnd ra cked for ruQtody of Tiictin to he awarder) to her         one noint

both Lisa and Judy wanted Justin, and Teddy was very "confused" and did not know "what was

real."1°77 Teddy was troubled by "self-doubt" and "low self- esteem," and had required
                                                                                                          past.'°78
treatment with psychotropic including Geodon, an antipsychotic and Wellbutrin in the

Teddy had already terminated parental rights to his first child, a daughter named Hope, so his

mother would not get custody of her.1°79

             Hope1080 was Teddy and Bonnie's first child who was born with gastroskeisis which

required surgery and subsequent hospitalization for one month. Oklahoma courts terminated

parental rights of both Teddy and Bonnie and placed Hope with the Division of Family Services

(DFS) for the purposes of adoption, because Teddy and Bonnie did not provide adequate medical
                                                                                                     Hope."1081
care. DFS also requested that "neither biological parent be allowed visitation with

Judy and her sixth husband, Danny Shaughnessy,1082 requested that Hope be placed in their

home. They travelled between Kansas and Oklahoma frequently to visit with Hope, participated



1074   Id.
1075 Attachment 7 1 7, FBI Interview with 1.ori Colwell 7-15-2005, n.2_

1076 Attachment 2, Declaration of Lisa Rickert incorporating interview with Kevin Montgomery, 7-28-2005, p.4.
1077 Attachment 2, Declaration of Lisa Rickert incorporating interview with Teddy Kleiner, 7-28-2005, p.6.
1078 Attachment 210, Teddy J. Kleiner, Kansas Department of Corrections, Mental Health Evaluation 1-1-2004.
1079Judy "was back and forth trying to get custody" of Hope. (Attachment 2, Declaration of Lisa Rickert
incorporating interview with Judy Shaughnessy 4-15-2005).
108° Attachment 27, Hope Kleiner (DOB 8-19-1999) (Oklahoma Department of Human Services, Home Study, 7-18-
2001).
1081 Id.

1082 Danny Shaughnessy (DOB 5-28-1950) completed three tours of duty in Vietnam and was honorably discharged
from the U.S. Navy in 1972. He was previously married for 23 years and had four children with his ex-wife. He
"had a time in his life where he struggled with alcohol dependency. . . .Danny has been sober for 3 1/2 years." (Id.).

                                                         149



   Case 4:12-cv-08001-GAF Document 152-1
                                   152-1 Filed 09/03/15 Page 149 of 184
       Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 151 of 185




in a home study, and submitted persuasive letters of recommendation from neighbors, friends,

and local business people who had known Judy only for the past two years.

             The caseworker for the home study for Hope Kleiner took Judy at her word, and Judy

painted a pastoral life style for her and her sixth husband: farming, enjoying hobbies, and

staying home. The study did not reference Judy's alcoholism, humiliation and physical

maltreatment of her children, and the chaos and fear her children experienced as they grew up.

Judy acknowledged she was married multiple times, but told case workers she had only four

instead of five previous marriages. The case worker accepted and reported that Judy and Danny

"come from families where marriage is a lifelong commitment," despite both their reports about

past failed marriages.1083 Judy misrepresented her practice of physically abusing her children

and said only that she had spanked them. Judy acknowledged that her past marriages failed for

reasons including "substance abuse, domestic violence, extramarital affairs and the Vietnam
war.,1084 She also falsely claimed that she and
                                                Richard Boman "lived all over the United States

during their marriage due to his active enlistment in the U.S. Military." 1085 Lisa did not

publically oppose her mother's adoption of Hope. Child and Family Services originally approved

Judy to adopt Hope, but the adoption by, and placement with, Judy were canceled September 19,

2001.1086

             Teddy completed his inpatient treatment program March 24, 2003, and did not want to go

back to Lisa's to live.1087 His treatment team recommended long-term out-patient care for the
                            '°88
next three to five years.          He and Bonnie got their own place, a trailer in Ottawa, Kansas, and



1083   Id.
1084   Id.
1085 Attachment 213, In the Matter of Justin Kleiner, Tr. 179, Testimony of Lisa Montgomery.
1086 Attachment 214, Kansas Interstate Compact on Placement of Children, 9-19-2001.
1087 Attachment 207, Justin Kleiner, The Farm, Time Line, 8-4-2003.
1088 Id.



                                                      150



   Case 4:12-cv-08001-GAF Document 152-1
                                   152-1 Filed 09/03/15 Page 150 of 184
       Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 152 of 185




Teddy tried to distance himself from Lisa because of what he considered her "strange behavior"

about the baby.1089 Teddy and Bonnie moved to Ottawa, he did not have a driver's license, he

got laid off at his job, and he started to make methamphetamine.109° Some family members
                                                                                   Justin.1091
believe Judy turned Teddy in to authorities for an advantage in seeking custody of

             With;,-, short orAer Tedrly was arrested July 2') ?003 and sentence,' to prison but not

without contributing to an enormous family battle that surrounded Teddy's arrest. Teddy ran a

meth lab in his trailer in Ottawa, Kansas, and after his arrest, Lisa and her sister Patty went to the

trailer to try and clean it. Tommy "showed up" at the trailer and tried to rip out the walls

"looking for Teddy's hidden stash."1°92 Lisa confronted Tommy and asked him if he was

involved in Teddy's math lab, and Tommy "started threatening to cut" Lisa and Patty's

throats.1°93 Lisa filed a complaint with the Osage County Sheriff against Tommy for threatening
                          1094
to kill her and Patty.           Lisa feared that if Tommy got angry he would "hurt somebody" and

"retaliate" against her.1095 Tommy had choked Lisa with a phone cord several years earlier.1°96

Patty and Tommy later denied that Tommy threatened Lisa.1097 Tommy was arrested July 24,

2003,1°98 the day after the confrontation at the trailer, and Lisa stopped visiting her mother's




1089   Attachment 2, Declaration of Lisa Rickert, incorporating interview with Kevin Montgomery, 7-28-2005, p.4.
1090   Attachment 2, Declaration of Lisa Rickert incorporating interview with Joy and Roger Montgomery, 3-9-2005,
p.3.
1091   Id.
' 092 Attachment 213, In the Matter of Justin Kleiner, Tr. 169, Testimony of Lisa Montgomery.
1093  Id.
1094 Attachment 215, State of Kansas v. Tommy Kleiner, District Ct. for Osage Co., No. 2003-CR-23, 2-11-2003.
1095 Attachment 213, In the Matter of Justin Kleiner, Tr. 173, Testimony of Lisa Montgomery
1096 Attachment 213, In the Matter of Justin Kleiner Testimony of Desiree Boman.
1097 Attachment 213, In the Matter of Justin Kleiner, Tr. 174, Testimony of Lisa Montgomery.
1098 Attachment 216, Tommy Kleiner Franklin Co. 2003 misc. court records : On 9-10-2003, the court sentenced him
to 60 days supervised release on misdemeanor assault charges. The sentence was suspended and Tommy was put on
12 months of probation. The court also ordered Tommy to stay away from Lisa.

                                                        151



       Case 4:12-cv-08001-GAF Document 152-1
                                       152-1 Filed 09/03/15 Page 151
                                                                 151 of 184
        Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 153 of 185




home.1°99 Two days later, July 26, 2003, Judy signed a surety bond for Tommy so that he could

be bonded out of jail.11°°

              Lisa abandoned her plans to gain custody of Justin and devoted her effort to prevent Judy

from obtaining custody of the child. Lisa believed Justin would be "better off' in foster care
                      1101           • attended a nlimher of crnirt hearings on rlictociv of Jilgtin 1102
than living with holy                iQa

Despite or because of Judy's maltreatment of Lisa, Lisa "desperately.' wanted a relationship with

her mother, but her decision not to support Judy's attempt to gain Justin's custody case sealed

Judy's antagonism toward Lisa.11°3 A fall 2003 home study reported that "Lisa and Judy have a

strained relationship and Lisa is not allowed to come to Judy's home."11°4 The case worker

noted that Teddy was physically abused, Jack was an alcoholic, Judy drank and "slept around,"

and Lisa was Teddy's caregiver."11°5 The case worker also noted that Patty was an inter-racial

child with "no father's name noted."11°6

              Lisa's behavior and testimony against Judy at Justin's custody hearings were strange. She

dressed in her "Laura Ingalls's" outfit, the same one that had embarrassed her daughter.1107 In
                                                       1108
the middle of Lisa's testimony she cried hysterically.      When Lisa had her outburst, she looked

dramatically different, "like her soul left her."11°9 Lisa brought a "computer baby" to court that

was part of Desi's or Chelsea's school assignment. Tommy "could not tell if Lisa acted like it




1099 Attachment 213, In the Matter of Justin Kleiner, Tr. 176, Testimony of Lisa Montgomery.
1100 Attachment 215, State of Kansas v Tommy Kleiner, District Ct. for Osage Co., No. 2003-23, 2-11-2003.
1101    Attachment 2, Declaration of Lisa Rickert incorporating interview of Kevin Montgomery, 7-28-2005, p.5.
 102    Id.
 103 Id., p.3.
 104    Attachment 217, Justin Kleiner, Adoptive Home Study, 11-25-2003.
  105   Attachment 218, Justin Kleiner, Pediatric Associates, Medical Screening Records, 3-17-2004.
1 106
        Id.
 107    Attachment 2, Declaration of Lisa Rickert incorporating interview with Teddy Kleiner, 7-28-2005, p.6.
1108 Id.
1109    Id.

                                                           152



    Case 4:12-cv-08001-GAF Document 152-1
                                    152-1 Filed 09/03/15 Page 152 of 184
   Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 154 of 185




was a real baby."111° Tommy thought the episode was "weird and crazy.,1111 Lisa testified and

rambled about how she, Tommy, and Patty had a confrontation at the trailer shortly after Teddy's

arrest. Lisa also testified that she had her tubes un-tied two years previously in Topeka and that

she had a stillborn baby May 30, 2003.1112

         Although T.ica deeply believed that Justin shou ld not he siihjeeted to the nhilse she anti

her siblings experienced, she made no mention of it and instead reverted to describing Judy's

loyalty to one child over another. The judge was bewildered about the purpose of her testimony,

and asked her to clarify it, but Lisa, like many abuse victims, could not do it:

        THE COURT: Okay. Court's trying to figure out exactly what your motivation
        is for being here today. Are you here because you want to set — you want to tell
        the truth about facts?
        MS. MONTGOMERY: Yes. I got involved with this when Teddy and Bonnie
        came to my house asking for help. Teddy wanted to go to rehab. Bonnie needed
        a place to stay with Justin. They had nothing for him. I spent a whole day getting
        a playpen, diapers, everything that baby needed. And when Laurie Dunn called
        and said she needed to check on him, I said come out. And they took him and put
        him in foster care. I was okay with that so Teddy and Bonnie could get their lives
        back on track. I did everything I could for almost two months to help Teddy and
        Bonnie.
        THE COURT: Are you mad at Teddy and Bonnie, or mad at your mother?
        MS. MONTGOMERY: I'm not mad at Teddy and Bonnie. I was disappointed in
        what they did, but I'm not mad at them, no.
        THE COURT: How would you describe your relationship with your mother?
        MS. MONTGOMERY: It's been — we were getting along, trying to get along up
        til Justin was born. And things that she said and did make, you know, wonder.
        . . . My mom had every intention of taking custody of him [Justin], that's what she
        wanted, it was her goal, not to try and help Teddy and Bonnie get their lives back
        on track. but to take Justin . . [S]he thought she could get custody of Justin . .
        THE COURT: Well, I guess the problem I'm having here, I'm trying to
        understand your motivation for testifying . .
        MS. MONTGOMERY: . . . I was here at the first hearing. I helped Teddy and
        Bonnie with their visits getting transportation. My in-laws even gave them a car
        so they could do that on their own. But I have stayed out of it until the last
        hearing last month when I was called and asked how I felt about my mother
        getting custody of Justin. I felt that that's not a good idea when she was willing to

111° Attachment 2, Declaration of Lisa Rickert incorporating interview with Tommy Kleiner, 3-9-2005, p.1.
' 1 ' 1 Attachment 41, Declaration of Tommy Lee Kleiner.
1112 Attachment 213, In the Matter of
                                        Justin Kleiner, Tr. 179, Testimony of Lisa Montgomery.

                                                       153



   Case 4:12-cv-08001-GAF Document 152-1
                                   152-1 Filed 09/03/15 Page 153 of 184
      Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 155 of 185




             let my brother terrorize us and then cover for him so that she would be able to get
             custody of Justin.
             You don't know what it's like to go to your mom and say your little brother's
             taking a knife and threatening to kill you, and she's saying don't say nothing, let it
             go or I won't get that baby?
             THE COURT: All right. Anyone else want to follow up on any of that?
             MS. MONTGOMERY: And then they covered for each other. They have.
             THE COURT: Anyone? All right. I guess you can step down.1113

             Judy considered involuntarily committing Lisa to a psychiatric hospital. During the

custody hearings for Justin, Judy asked her attorney what it would take to get Lisa committed

and learned "Lisa would have to be considered a threat to herself or others."1114 There is no

documentation that Judy took any further action, but Danny Shaughnessy told Justin's

caseworkers "he and Judy tried to get Lisa mental health help" early in 2004.1115

             The lines of reality further blurred for Lisa, and she took on the character and appearance

of her cousin, Wendy. Wendy was "Lisa's best friend," according to Teddy.1116 When the

family went to court on the custody of Justin, Lisa seemed to be "trying to be her cousin Wendy

Tribes. She dressed like her, acted like her, and had her hair the same as Wendy."1117 Wendy

already had many children and told Lisa the next child she had would be named Abigail — the

same name Lisa ultimately gave to the Stinnett baby.1118 Inadvertently, Wendy encouraged

Lisa's false pregnancies. Towards the end of 2003, Wendy was pregnant after a tubal ligation

reversal and was in a fervor about "God's miracles." Wendy begged Lisa to stay with Kevin and

to rerngni7e hnw mach better off T ign was than when the was hnmelecc and                 destitute.   Wendy




173  Attachment 213, In the Matter of Justin Kleiner, Tr. 177-181, Testimony of Lisa Montgomery.
1114 Attachment 2, Declaration of Lisa Rickert incorporating interview with Judy Shaughnessy, 7-26-2005, p.1.
1115 Attachment 219, Justin Kleiner, Case Activity Log for Monthly Family Contact, 12-20-2004.
1116 Attachment 54, Ron Ninemire interview with Teddy Kleiner, 1-22-2005, p.'.
1117 Attachment 2, Declaration of Lisa Rickert incorporating interview with Judy Shaughnessy, 3-14-2005, p.4.
1118 1 d .



                                                       154



    Case 4:12-cv-08001-GAF Document 152-1
                                    152-1 Filed 09/03/15 Page 154 of 184
       Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 156 of 185




pointed out that Kevin treated Lisa better than anyone else had ever treated Lisa. Wendy told

Lisa not to give up on the possibility of having a child with Kevin and to have faith in God.1119

          On June 23, 2003, Lisa took 14 year old Chelsea to the ER at Coffee County Hospital

when Chelsea collapsed and passed out while doing dishes. Chelsea had not started her menses

yet. She had a frontal headache without nausea intermittently          for   three weeks mfl was

lightheaded. She was diagnosed with near syncope, "Hypoglycemia," and headache and

instructed to Tylenol or Motrin as needed for headaches and to eat frequent small carbohydrate

rich meals.11"

          On August 18, 2003, Lisa started work at Casey's in Kansas as a cashier.1121 On August

26, 2003, Carl Boman fell off a cart, suffered a right radial head fracture that required surgery,

and received Worker's Compensation until December, 2003. On November 7, 2003, Lisa sought

medical treatment for left ankle pain. She had no history of an injury to the ankle but it was

tender with palpation. Her left foot was x-rayed, and there was no deformity, dislocation, or

fracture. The physician prescribed Darvocet-N 100.1122

          In the 2003-2004 school year, Desi was in the eleventh grade at Marais des Cynes Valley

High School. She did better than the year before and received an A- in agriculture business,

B+'s in chorus and plant soil science; B's ag mechanics and anatomy, and B-'s in chemistry and

English II. Her absences crept up to 16 from eight the previous year.1123 Chelsea began the tenth

grade at Melvern High School for the 2003-2004 school year. She earned more B's (world




1119 Atachment 19, Declaration of Wendy Treibs.
'120 Attachment 220, Chelsea Boman, Coffey Co. Hospital Records, 6-25-2003.
1121 Attachment 221, Casey's General Stores, Inc., Employment file of Lisa Montgomery.
'122
     Attacment 222, Cotton-O'Neil Clinic, Topeka, KS, 11-07-2003.
1123 Attachment 195, Desiree Boman, Marais de Cygnes Valley High School Transcript.


                                                     155



                                       152-1 Filed 09/03/15 Page 155 of 184
       Case 4:12-cv-08001-GAF Document 152-1
       Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 157 of 185




literature, world history, horticulture, and computer graphics) than C's (geometry, biology, and

Spanish) and captured an A in computer graphics.' 124

            Lisa did not attend Thanksgiving dinner at Judy and Danny's, but Patty and her

daughters, Justin, Jerri Jo and her daughter, Desiree, and Kayla attended. Tommy had to stay on

the hark pnreh FIPOnl1CP he was not allowed by SRC and The Farm to he near Tustin                  On

November 30, 2003, Lisa called the Lyndon police because Tommy showed up at Casey's where

Lisa worked and violated the order to stay away from her.1125 On December 1, 2003, Lisa filed

for protection from stalking against Tommy, and a day later Tommy's probation was revoked

because he tried to contact Lisa, in violation of his conditions of probation.1126 At a 2003

Christmas school program, Judy and Jerri Jo told Lisa's daughter Desiree to tell Lisa to "watch

her back."' 127

            Lisa went to Dr. Rob Hutchinson at Coffey County Hospital for a stubbed toe on her left

foot. Radiology concluded degenerative changes occurred but there was no fracture or
                          1128
significant swelling.

                             m. 2004 Shifting Alliances

            By the time 2004 began, Lisa was alienated from everyone in her family of origin. Judy

built a coalition against Lisa built upon Judy's children's dependency on Judy. Judy recognized

that all of her children were "screwed up," unable to live independent lives, and required her
         1129
help.           Lisa' s siblings also had ever changing dynamics with their mother and with each other.

Teddy described his family: "They all play games. They all turn on each other."113°


1124   Attachment 205, Chelsea Boman, Dewey Public Schools Transcript.
1125   Attachment 223, Kansas v. Kleiner, Franklin Co. District Court, No. 03-CR-242.
1126   Id.
1127 Attachment 29, In the Matter of Justin Kleiner TR 149, Testimony of Desiree Boman
1128 Attachment 224, Coffey County Hospital Records, 12-12-2003.
1129 Attachment 2, Declaration of Lisa Rickert incorporating interview with Judy Shaughnessy, 7-26-2005, p.2.
1130 Id.



                                                         156



   Case 4:12-cv-08001-GAF Document 152-1
                                   152-1 Filed 09/03/15 Page 156 of 184
       Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 158 of 185




             Relationships, loyalties, and perceptions constantly shifted in Lisa's family, as children

and adults alike tried to appease Judy and the series of abusive men she brought into the home.

Children formed and dissolved relationships with each other in reaction to omnipresent coercion

by Judy who withheld or granted safety, food, shelter, clothes, and love as rewards for allegiance

                                                                             .,1131
                                                                             ''11'1
to her. One cousin concluded the entire family             was "two-faced                 is not close to nnynnP

in the family."1132 "Lisa got along with Teddy up until he went to prison.-1133 "Patty and Jerri

don't like Lisa."1134 Tommy Kleiner, Lisa's younger maternal half-brother, had the most violent

relationship with Judy,1135 and in 2004 time, had a violent relationship with Lisa.

             Lisa's former brother in law, Allen Baldwin who was married to Patty, described a family

reunion where Lisa was ostracized and ridiculed:

             Allen and Patty returned to Topeka, Kansas for a family reunion in 1996. All of
             the siblings (Tommy, Teddy, jerri Jo, Patty and Lisa) stayed at their aunt's house.
             All of the siblings were "extremely rude" to Lisa during the family reunion. They
             made fun of her hair and her clothes. That evening Allen took Patty aside and
             told her she should be ashamed of herself for treating her sister that she hadn't
             seen for a long time so harshly . . . Allen said their treatment of Lisa at the family
             reunion reminded him of school children. There's usually one kid who is picked
             on. When the next school year arrives, it doesn't matter that it's a brand new
             school year, the kids still pick on the identified one and don't give them a fresh
             start. He felt sorry for Lisa.1136

             Lisa and Kevin's finances were complicated by a dizzying schedule of payments Carl had

to make to Lisa for their children and Kevin had to make to Lori for their children. Neither Carl

nor Kevin was able to meet their financial obligations. On February 2, 2004, the court ordered



1131   Attachment 2, Declaration of Lisa Rickert incorporating interview with Kenny Alexander, 7-26-2005, p.2.
1132   Attachment 2, Declaration of Lisa Rickert incorporating interview with Tommy Kleiner, 3-9-2005, p. 2.
1133   Id.
"34    Id.
" 35Attachment 225, Kansas v. Tommy Kleiner, District Court of Shawnee Co., No. 98-CR-01335: On April 5, 1998,
20 year old Tommy threatened to hurt Judy "really bad" unless she returned to her fifth husband, Hector Ochoa.
Tommy accused Judy of "sleeping with other men." He was arrested May 15, 2998 and charged with Criminal
Threat, and the charges were dismissed July 28, 1998. At the time, Tommy's address was 1919 S.E. Adams, #15,
Topeka. Witnesses in the case were Alice Derry, Judy's sister, Judy, and Hector Ochoa.
1136 Attachment 94, Dani Waller interview with Allen Baldwin.

                                                         157



       Case 4:12-cv-08001-GAF Document 152-1
                                       152-1 Filed 09/03/15 Page 157 of 184
       Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 159 of 185




Carl Boman to pay $1,386 a month for child support.1137 Carl's ability to pay child support was

very limited due to nerve surgery on his elbow in June, 2004, where he sustained some

permanent disability. 1138 Nonetheless, On June 25, 2004, the court issued an order to Carl's

employer to withhold income for child support in the amount of $919 a month. On July 20,

-)004; Carl was ordered       to   pay an additional $1478 for arrears from any lump-sum settlement he

received from Zinc Corporation.1139 On August 31, 2004, Carl, who received worker's

compensation, sought a suspension of his child support payments to Lisa.114° On the same date.

Carl's worker's compensation benefits were terminated by the insurance company based in part
                                    •             1141
on a report prepared by Dr. Tracy Pamter.                On October 18, 2004. Carl filed to stay child
                                                                              l 42
support payments because he had no income due to his disability.]                    On March 12, 2004,

Kevin's child support was increased from $389 a month to $553 a month plus $165 a month for

arrears.1143 Kevin was employed at Acme Sign in Kansas City. On June 4, 2004, Kansas's SRS

reduced Kevin's child support to $507 monthly and $165 monthly for arrears. Kevin's monthly

income was $2427.1144


           In 2004, Lisa held three jobs, so her income increased, but her ability to manage finances

— or anything else for that matter — decreased. She earned $8865 from Greyhound; $2073 from

Casey's General Store; and $4225 from Legacy Restaurant Group.1145 Judgment was entered


1137 Attachment 253, Carl Boman, Motion for Modification of Child Support.
1138 Attachment 127, Carl Boman Worker's Compensation, Bartlesville Surgery Center : On 8-26-2003 Carl fell
from a golf cart onto blacktop while working for Zinc Corporation of America and suffered a right radial head
fracture that required surgery and physical therapy. The injury caused him persistent pain, he was unable to work,
and he applied for Worker's Compensation.
1139 Attachment 111,Kansas v. Carl Boman, Motion for Involuntary Assignment of Wages, Dist. Court for Osage co.
Kansas, No. 00D-000157
1149 Attachment 184, Kansas v. Carl Boman, Dist. Court for Osage Co., Kansas, No. 00D-157.
1141
     Id., at Motion to Temporarily Stay Child Support and Motion to Determine Child Support, 10-10-2004.
1142
     Id., at Motion to Temporarily Stay Child Support and Motion to Determine Child Support, 10-18-2004.
1143 Attachment 173, Montgomery v. Montgomery, District Ct. for Osage Co., Kansas, No. 87D-192.
11441d.

1145   Attachment 120, Lisa Montgomery Social Security Itemized Earnings Statement.

                                                         158



  Case 4:12-cv-08001-GAF Document
                         Document 152-1
                                  152-1 Filed
                                        Filed 09/03/15
                                              09/03/15 Page
                                                       Page 158
                                                            158 of 184
                                                                of 184
       Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 160 of 185




against Lisa on behalf of Coffey County Hospital for $400 for services.1146 Financial problems

mounted. Lisa and Kevin owed James McMurray, their dentist, $1500, but he wrote off the

debt.1147

          Lisa was not able to keep up with the day-to-day tasks of parenting as she raced from one

unreali grit- nlan to the next   T ica insisted nn dnine thin Qs "the old fashioned way" even tnotioll


she had little time for chores. She tried to make the children "do household or gardening

chores," but "stopped supervising them," and it showed in the poor state of her home.1148 She

expected the children to use an outdated wringer washer, cook, can, and keep the house clean.

Although Lisa "generally did not keep a clean house," the housekeeping was "completely

neglected" after she became obsessed with dog breeding in 2004.1149 The house and garden went
                                                  garden.'
untended all year.115° Weeds took over the                   51 Lisa let her garden "slide" in 2004, as she

sank deeper and deeper into depression.1152 C.J. noticed that Lisa "was much more detached"

and he "had to repeat things to her more than one time."1153

          In February, 2004, Kevin encountered his yet another false pregnancy with Lisa, although

he continued to believe the pregnancies were real. He bought a home pregnancy test for Lisa,

but never saw the test results. Kevin did not question that she was pregnant, because he and the

children heard Lisa vomiting. At first, Kevin and Lisa did not want to tell anyone Lisa was

pregnant because of the trouble with the pregnancy in 2002. Kevin worried about Lisa working

three jobs at Greyhound, Casey's General Store and Wendy's. Kevin felt "guilty" because he

1146
     Attachment 233, Coffey Health Systems v. Lisa Montgomery, No. 2004-LM-0108, Judgment in the amount of
$40.
1142 Attachment 234, James H McMurray, DDS, Account History Report.
148 Attachment 2, Declaration of Lisa Rickert incorporating interview with Joy and Roger Montgomery, 6-2-2005,
p.2.
1149 Id.
1150 Id.

1151 Attachment 2, Declaration of Lisa Rickert incorporating interview with Kevin Montgomery, 7-28-2005, p.9.
1152 Attachment 2, Declaration of Lisa Rickert incorporating interview with Isabel Phelon, 3-9-2005, p.1.
1153 Attachment 168, Declaration of Carl James (C.J.) Boman II.


                                                      159



   Case 4:12-cv-08001-GAF Document 152-1
                                   152-1 Filed 09/03/15 Page 159 of 184
       Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 161 of 185




couldn't get another job to help with finances because his wages "would be taken for child

support-1154 Kevin once again believed he saw physical signs of Lisa's pregnancy: her "belly

got bigger, her breasts got bigger, she wore loose clothing."1155 He believed he "felt the baby
         1156
MOVe


          On February 22, 2004,Lisa and Tommy testified at Tommy's probation revocation

hearing in Franklin County. Patty's alliance switched to Tommy (Patty was present when

Tommy threatened to cut her and Lisa's throats), and she testified on his behalf.' 157 The day

after testifying at Tommy's probation revocation hearing, Lisa filed for a protection order to

keep Judy and Patty away from Lisa and Lisa's children. Lisa claimed that Judy threatened to

interfere with Lisa's family. Two weeks later, on February 25, 2004, Lisa moved for a dismissal

of this order, and dismissal was granted.' 158

          Lisa, Desiree, and Kayla prepared affidavits to file with the court in the ongoing dispute

about Justin's custody. Desiree asserted that Judy and others smoked around Justin, who had

recurrent respiratory problems, that Judy allowed Tommy to visit when Justin was in her home,

that Judy and Jerri Jo threatened Lisa and Kevin if they opposed Justin being placed with Judy,

and that Judy took Desiree away from Lisa years earlier. Kayla signed an affidavit saying much

the same thing as Desiree and adding that Danny Shaughnessy drank and that Judy will retaliate

or provoke Tommy to retaliate if Kayla and Desiree testified. Lisa also signed an affidavit

summarizing Tommy's assaultive behavior against her July 24, 2003. Lisa also stated that Judy




1154 Attachment 2, Declaration of Lisa Rickert incorporating interview with Kevin Montgomery, 7-28-2005, p.5.
1155
     Id.
1156 Id.

1157 Attachment 235, Testimony of Lisa Montgomery, Probation Revocation Hearing of Tommy Kleiner.

1158 Attachment 236, Montgomery v. Shaughnessy, Dist. Ct. for Osage County, KS, Case No. 2004-DM-000023,
Order of Dismissal, 2-25-2004.

                                                      160



                                   152-1 Filed
   Case 4:12-cv-08001-GAF Document 152-1 Filed 09/03/15
                                               09/03/15 Page
                                                        Page 160
                                                             160 of
                                                                 of 184
                                                                    184
       Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 162 of 185




asked Lisa not to report Tommy's behavior because it would interfere with Judy's efforts to

adopt Justin.1159

          Lisa lost her battle to protect Justin from Judy. On April 4, 2004, the court placed Justin

with Judy and Danny Shaughnessy,H6°and Teddy and Bonnie signed statements of unfitness to

parent.1161 rase‘vvorkers re:guested that Justin have "no contact- with T---y Keiner "due to his

history of domestic violence. He has had charges against him by his ex-girlfriend and two of his

sisters."1162 Lisa also suspected that, after she filed for protection from his stalking her and his

probation was suspended, he ran over the children's dog and threw it on the front porch:163

          The turmoil affected the children. On April 14, 2004, Lisa took Chelsea to the ER for
                          1164
nausea and vomiting.             The 15 year old was in tears and complained of pain in her abdomen

and throat, and staff noted she was depressed. She was diagnosed with viral gastroenteritis,

discharged home, and prescribed Phenergan.1165 The following day, Lisa took Chelsea to

Waverly Medical Clinic for a drug screening and told staff that Chelsea "voiced that she might

be wanting to kill herself."1166 Desiree had found Chelsea "throwing up in the bathroom at

school."1167 Lisa had "heard from friends and school friends that she [Chelsea] has threatened to

kill herself."1168 Lisa felt that there were "problems" with Chelsea.1169 Lisa acknowledged that

they had "some family problems with the stepfather and her [Chelsea's] real father" and that she




1' 59 Attachment '11, In the Interest of Justin Tn I.ee Kleiner, a Minor Child Transcript of Petition for Permanent
Guardianship, Testimony of Lisa Montgomery, 4-5-2004, p.3.
1160
1161

1162 Attachment 207, Justin Kleiner, The Farm, Court Update, March 31, 2004.
1163 Attachment 213, In the Matter of Justin Kleiner, Case Activity Log for Monthly Family Contact, 2-10-2004.
1164 Attachment 237, Chelsea Boman, Newman Regional Health Center, Patient Discharge Sheet, 4-15-2004.
1165 Id..

1166 Attachment 238, Chelsea Boman, Waverly Medical Clinic, 4-15-2004.
1167 Id., p.1.
1168 Id.
1169 Id.



                                                         161



       Case 4:12-cv-08001-GAF Document 152-1
                                       152-1 Filed 09/03/15 Page 161
                                                                 161 of 184
       Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 163 of 185




[Lisa] worked outside the home and was not home a lot.117° Chelsea denied feeling bad in any

way or having any problems at school or at home. Chelsea said she had "no intention of

committing suicide as she want[ed] to go ahead and go to college after she gets out of high

school."1171 Chelsea had a drug screen test, and the toxicology report came back negative.1172

               The children started schcw-11 in the fall frIr the mn4-7nni gchnni yen nnd did well in light

of the chaos at home. Desiree entered her senior year and brought home A's, B's, and C'. She

served as a teacher's aide and graduated high school in May 2005. Not surprisingly in light of

the interruption of her school year by her mother's arrest, her absences increased to 20 days.1173

C.J. was in the tenth grade At Marais des Cygnes Valley High School in Melvern, and earned

mostly A's and B's, with two C's in English 9 and general science. He had to retake 9th grade

English.1174 Chelsea entered the eleventh grade at Melvern High School, and her grades

improved during the first semester, but of course fell precipitously in the second semester after

her mother's arrest. In the first semester, Chelsea made A's in publishing and yearbook, B's in

principles of biology, computer applications, and physics. Overall, her class rank was 40 out of
81.1175



               Lisa was mentally confused and unable to provide a consistent narrative about her

pregnancy. By Kevin's calculations, the due date was October, 2004, and he was surprised when

the due date moved to December. Kevin "wondered whether Lisa tricked him into not using

condoms," but never made an issue of it.1176 Lisa told some people she was expecting a boy and




1170   Id.
1171
       Id.
1172          p.3.
       Id.,
1173 Attachment 195, Desiree Boman, Marais des Cygnes Valley High School Transcript.
1174 Attachment 239, C.J. Boman, Marais des Cygnes Valley High School Transcript.
1175 Attachment 205, Chelsea Boman, Dewey Public School Transcript.
1176 Attachment 2, Declaration of Lisa Rickert incorporating interview with Kevin Montgomery, 7-28-2005, p.5.


                                                       162



   Case 4:12-cv-08001-GAF Document 152-1
                                   152-1 Filed 09/03/15 Page 162 of 184
       Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 164 of 185




others she was expecting a girl. She told other people she was carrying twins and lost one of the

twins.""

           In contrast to Kevin's solid belief that Lisa was pregnant, Lisa's mother and one of Lisa's

sisters, Jerri Jo, did not believe Lisa was pregnant and did their best to dispel belief in Lisa's

pregn2ncies. Judy and Jerri Jo went to Kevin's parents' home, and told them Lisa was not

pregnant. Kevin and his parents dismissed the message as animosity towards Lisa. Kevin

thought Jerri Jo and Judy "were getting back" at Lisa for her stance during Justin's custody

battle.1178 Judy explained that she was "tired of listening to Lisa's and Kevin's grief over the

2002 miscarriage."' 179 Kevin also dismissed another warning that Lisa was not pregnant when

Lisa's sister Patty yelled at Kevin that Lisa had a tubal ligation. Kevin "had no clue what that

was."' 180

           Lisa was not just out of touch with reality about her pregnancies. She was also out of

touch with reality when it came to her two dogs, given to her by Carl in lieu of payment for child
            1181
support.           Lisa was consumed with the dogs and "paid attention only to the dogs.''1182 Even
                                                                                                      worse."1183
though she "was never much of a cleaner," the conditions in the home "got worse and

           Lisa was not able to perform simple tasks. Kevin worried about Lisa but did not know

what to do. Lisa had a "short temperament with the children, she did not clean the house, she

spent too much time on the computer, paying too much attention to the dog breeding business,

and she wasn't paying the bills."184 She was "very irritable."1185 She was not able to make sure



177 Id., p. 6.
1178 Attachment 2, Declaration of Lisa Rickert incorporating interview with Kevin Montgomery, 7-28-2005, p.6.
179 Attachment 2, Declaration of Lisa Rickert incorporating interview with Kevin Montgomery, 4-14-2005.
1180 Attachment 2, Declaration of Lisa Rickert incorporating interview with Kevin Montgomery 7-28-2005, p.6.
1181

1182   Attachment 2, Declaration of Lisa Rickert incorporating interview with Joy and Roger Montgomery, 3-9-2005,
p.3.
1183 Id.

1184   Attachment 2, Declaration of Lisa Rickert incorporating interview with Kevin Montgomery, 7-28-2005, p.6.

                                                         163



   Case 4:12-cv-08001-GAF Document 152-1
                                   152-1 Filed 09/03/15 Page 163 of 184
       Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 165 of 185




the family's animals were fed.1186 In November 2004, when the weather turned colder, Lisa

brought the dogs into the house to keep them warm. The dogs were not house trained, and

urinated and defecated throughout the house. Lisa did not clean up after the dogs, and the rest of

the family followed suit.

             T ica fretted and "wnrried" ahnnt her children cpending time with their father Carl whn


was unemployed. Carl picked the children up in a pick-up truck, he did not have "enough food"
                                                  1187
in the house, and he gave them new toys.                 Carl wanted custody of C.J. and Chelsea, and

school officials had to convince him to wait until the school break.1188

             Lisa had poor judgment and made ill advised decisions to help others to the detriment of

her own family. When she worked at Greyhound, Lisa brought "strangers home from work who

didn't have a place to stay."1189 The strangers Lisa brought home "were always women with

children" who had no money or another place to stay. They stayed one night and left.119°

             Lisa grew increasingly obsessed with an unrealistic plan to breed dogs to solve the

family's severe financial problems. No one is sure where she came up with the idea, but it was a

sudden decision that came without notice or discussion of realistic financial costs and potential

profits. Kevin tolerated Lisa's bizarre plans by dismissing them as the price he paid for living

with a "strong and independent" woman who liked "to do things her own way."1191 Meantime,

the plan to breed dogs became another project Lisa could not complete and created more




1185   Id., p. 9.
1186   Id.
3387   Attachment 2, Declaration of Lisa Rickert incorporating interview with Joy and Roger Montgomery, 3-9-2005,
p.2.
1188   Id.
1189
     Attachment 2, Declaration of Lisa Rickert incorporating interview with Kevin Montgomery, 7-28-2005, p.9.
1190 Id.
1191 Id., p.7.



                                                          164



   Case 4:12-cv-08001-GAF Document 152-1
                                   152-1 Filed 09/03/15 Page 164 of 184
       Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 166 of 185




problems than it solved. On the day of Lisa's arrest, law enforcement saw that the "house was

extremely fouled with days/weeks-old canine and rodent droppings."1192

          Lisa's erratic behavior concerned her father in law, Roger, who came to believe that Lisa

had some "psycholoaical problem that he doesn't understand."1193 Roger scolded Lisa her about

her f)nnr perfnrrnanne ac a 'xiife and mnther, tniti her to ctnp xxintit-ing three inhc , and to ctop


spending time driving to dog shows. She was sometimes up, smiling, laughing, and enthused

about something and other times down and tired. She did not pay bills on time and did not keep

up with their income taxes. Lisa was "always tired," had headaches, and claimed and "looked

like" she was pregnant.1194 Roger felt "Lisa needed to be home more taking care of her house

and kids," but Lisa could not change her behavior and responded by avoiding Roger and his

impossible demands.1195

          Kevin bought a home pregnancy test; Lisa used it, and told Kevin that she was pregnant.

She did not show him the actual results. Lisa told Kevin she would see Dr. Hutchinson for this

pregnancy. She showed a sonogram picture to him and the children.196

           Lisa suffered a further blow to her ability to be conscious of and attend to real life events

in July, 2004.197 Lisa's longtime friend from high school, Lori Kime Blalock, had a motorcycle

accident July 21, 2004, and was in a coma. Lisa visited her in a Tulsa hospital and returned to the

hospital when "they took Lori off life support" on July 29, 2004.198 Lisa's "grief was bad. Lori

and Carl McClain were Lisa's only two friends from her childhood. Lisa "never adjusted to




1192 Attachment 181, FBI 302 Interview with Teddy Kleiner, 1-12-2005, p.4.
1193 Attachment 2, Declaration of Lisa Rickert incorporating interview with Joy and Roger Montgomery, 6-2-2005,
p. 4.
1194 Id., p.2.
1195 Id.

1196   Attacahment 226, FBI 302 Interview with Kevin Montgomery, 12-20-2004, p.1.
1 ' 97 Attachment 227, Death Certificate of Lori Blalock.
1198 Id.; Attachment 2, Declaration of Lisa Rickert incorporating interview with Kevin Montgomery, 7-28-2005, p.8.


                                                       165



       Case 4:12-cv-08001-GAF Document 152-1
                                       152-1 Filed 09/03/15 Page 165 of 184
       Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 167 of 185




losing her friend."1199 "There were no more happy days" for Lisa, and her depression deepened
                   months.'20°
over the next four

             Lisa was "short tempered" and "on edge."12°1 She "picked fights" with Kevin and the

children, and "it put a strain on the marriage."1202 Lisa became paranoid and began to argue

constantly that Kevin hail          Afferent set of rules for his bids " 1203 She acted irrationally and

grew upset with Kevin even when he enforced her own rules with her children.12°4 Kevin didn't

see Lisa "a lot," because she worked three jobs in the months before the offense. When he did
                                      1205
see her she was "run down and cranky."     She "was constantly talking . . . Lisa told the same

stories over and over again."12°6 Lisa's nonstop talking, often a symptom of affective mood

disorders, aggravated a coworker's husbannd who "did not like her after they met because he

thought she talked too much."12°7

             Lisa could not keep pace with the needs of her children, even routine needs that others

met easily. Morning routines of getting the children up, preparing their breakfast, and helping

them get ready for school exasperated and overwhelmed her. She could not structurally figure

out how to go through the steps others take for granted. Lisa's coworker recognized that "Lisa's

children took care of themselves."1208 Lisa sought and found work that took her away from

frustrating, impossible tasks of morning rituals. She went to work at Casey's, where her shift

started at 4:30 in the morning. Lisa "had to be there in the morning because she worked in the




1199   Attachment 2, Declaration of Lisa Rickert incorporating interview with Kevin Montgomery, 7-28-2005, p. 5.
1200   Id.

1202   Id.
1203 Id.
1204   Id.
1205   Id., p. 8.
1206 Attachment 228, Declaration of Jenny Hays.
1207 Attachment 198, Declaration of Cheryl Fine.
1208 Id.



                                                         166



   Case 4:12-cv-08001-GAF Document 152-1
                                   152-1 Filed 09/03/15 Page 166 of 184
       Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 168 of 185




kitchen and it was her job to make the donuts and pizzas."1209 Lisa later explained that she

purposely chose low skilled jobs, because she did not believe she could learn more complex

tasks.

          Lisa's children were distressed by their mother's increasing bizarre behavior. They knew

"how different [Lisa] was from the other mnmq .,,1210         Lisa   "was always distracted and seemed to

be thinking about something else. Her body was around, but her mind was not with [the
                                                                                     1/1211
children.]" When she attempted to play with the children, "she played in a weird way.

Kayla, who started the tenth grade at Marais des Cygnes Valley High School and received A's

and A-'s in all her courses, left home to go and live with someone she barely knew in

Alabama.1212 Desiree "talked her mother into letting Kayla go to live with Patricia Hughes in

Alabama."1213 Tommy was charged with violating Lisa's protective order and was convicted

October 15, 2004.1214 On August 18, 2004, Kayla went to live with Patsy Hughes in Alabama.1215

C.J. wanted to go live with Carl, but Kevin opposed the plan, as did Lisa until Carl "got up on his

child support-1216

          Lisa was increasingly paranoid. She told a coworker that "Carl was always telling lies

about her" and was "out to get her."1217 Carl had fallen behind in child support and threatened

many times that he was going to try to get custody of the children "once he got his settlement




1209  Attachment 228, Declaration of Jenny Hays..
1210  Attachment 167, Declaration of Kayla Deanne Boman.
'2̀11 Id.
1212 Attachment 248, Kayla Boman, Marias des Cynes Valley High School Transcript.
1213 Attachment 2, Declaration of Lisa Rickert incorporating interview with Desiree Boman, 3-9-2005, p.2.
1214 Attachment 246, Kansas v. Tommy Kleiner, District Court for Osage Co., Kansas, Case No. 2004-CR-168.
1215 Attachment 249, FBI Interview with Kayla Boman, 8-22-2006, p.1.

1216 Attachment 2, Declaration of Lisa Rickert incorporating interview with Kevin Montgomery, 7-28-2005, p.7.
1217 Attachment 198, Declaration of Cheryl Fine


                                                      167



       Case 4:12-cv-08001-GAF Document 152-1
                                       152-1 Filed 09/03/15 Page 167 of 184
   Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 169 of 185




money from the Zinc Factory.''1218 Judy "cut ties" with Lisa, dashing Lisa's desperate hope that

she could please her mother.1219

           Lisa quit work at Wendy's the first or second week of November, because she was going

to have twins.122° Lisa received a form from the Kansas Department of Health which allowed

her to regicter a baby 1221 She pnrrhacpd baby          items from Tnyc-R-IIc.1222 On November 16,

2004, Lisa received a citation of contempt for failure to appear for court relating to money owed

Stormont Vail Hospita1.1223 Lisa filed for maternity leave to start November 18, 2004 from
                                                                                          1224
Casey's General Store, but it was later denied because she was not eligible.                     Lisa told Kathy

Dewey that Lisa was "carrying this one ok . . . my body's not rejecting it." 1225 Lisa talked to

Lisa Green about feeling morning sickness, how her back ached and about a home birthing
kit.1226
           On December 9, 2004, Tommy was sentenced to six months in jail for violating Lisa's

protection order, the sentence was suspended, and he was placed on 12 month's supervised

release.1227 Carl filed for custody of his and Lisa's children arguing that C.J. and Chelsea




1218 Carl continued to claim that he was unable to work due to the 2003 injury at Zinc, and at least one physician
agreed with him. Laurence H. Altshuler, M.D., concluded that Carl sustained a 45% partial permanent impairment
to his right arm and could not return to the type of work — heavy lifting — he had done previously. (Attachment 127,
Carl Boman •Worker's Compensation, Laurence H. Altshuler, M.D., 9-24-2004); Attachment 2, Declaration of Lisa
Rickert incorporating interview with Kevin Montgomery, 7-28-2005, p.7.
1219 Attachment 2 Declaration of Lisa Rickert in              interview with Judy Shaughnessy, .3-14-2005 p.4.
1220 Attachment 250, FBI Interview notes with Interview with Mona Marcotte.
1221 Attachment 251, FBI Physical Evidence Retrieved From Glove Box, 1B15(18) Application for Registration of

Birth.
1222
     Attachment 252, FBI Physical Evidence Retrieved From House, 1B1 1(26), Receipt from Toys-R-Us, 11-15-
2004.
1223 Attachment 191, FBI Physical Evidence Retrieved from Glove Box, 1B15(19) Notice to Appear.
1224 Attachment 244, FBI 302 Interview with Cheryl Fine, 12.23.04, p.1; Attachment 229, FBI File 1A32, Request
for Leave Form, 11-17-2004.
1225 Note the word "one" is crossed out in 1A61); Attachment 247, FBI 302 Interview with Katheryn Dewey, 1-24-
2005, p.1.
1226 Attachment 245, FBI 302 Interview with Lisa Green, 12-23-2004, p.1.
1222 Attachment 246, State of Kansas v. Tommy Kleiner, District Ct of Osage Co., KS, Case No. 2004-CR-168,
Journal Entry, 12-9-2004.

                                                        168



  Case 4:12-cv-08001-GAF Document 152-1
                                  152-1 Filed 09/03/15 Page 168 of 184
       Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 170 of 185




expressed a desire to live with him. Kayla did not express an opinion, and Desiree would come

of age soon.1228

          Carl McClain spoke with Lisa on the phone about 4:00 p.m. the Tuesday before the

offense. Lisa was "irritable and distraught" and wanted everyone to quit asking about the
hnhy.1229 T ice
                  felt "Jr,y NilimitrmPry wQs pressuring her."123°        T   isa her) a nonstop list of crises in

her life: Judy and Lisa's relationship was bad; Teddy's son Justin was the subject of a custody

battle; Teddy was using drugs; Tommy recently broke into Lisa's house; Tommy threatened

Lisa's family; Judy defended her sons over Lisa; Carl Boman wanted custody of the children;

Kevin's ex-wife needed child support for her children; Lisa also feared she might lose custody

of her children because her mother was helping Carl Boman in the custody battle; and Lisa

believed that Carl Boman killed a man while in the Navy because Carl Bowman had an affair

with his wife.I231

          After the telephone call from Carl McClain, Lisa lost control of herself and began

arguing with the children "over chores."1232 She could not control herself and "wouldn't let it

rest." She became so upset that Kevin intervened in an effort to calm her. Lisa ran upstairs and

"dumped" an entire box of books down the stairs.' 233 She threw books at Kevin and told him to

leave. She threatened to take the children and leave. No one left that night, but Kevin "ended up

sleeping on the couch."1234 Lisa came down stairs about 1:30 a.m. and lay down with him. They




1228 Attachment 184, Kansas, ex rel, v. Boman, Osage County, Kansas District Court, Case No. 00D-157, Motion for
Change in Custody, 12-10-2004.
179 Attachment 2, Declaration of Lisa Rickert incorporating interview with Carl McClain, 7-13-2005, p.6.
1230 Id.

123' Id., p.7.
1232 Attachment 2, Declaration of Lisa Rickert, incorporating interview with Kevin Montgomery, 7-28-2005, p.2.
1233 Id., p.7.
1234 Id.



                                                      169



       Case 4:12-cv-08001-GAF Document 152-1
                                       152-1 Filed 09/03/15 Page 169 of 184
       Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 171 of 185




eventually just went upstairs to their room.1235 On December 15, 2004, Carl told Lisa he was
                                                                                                 236
going to use the false pregnancy claims as a basis for obtaining custody of the children.'


                            m. Week of the Offense

             Lisa was coming apart in the week leading up to the offense. Lisa believed that Judy was

behind Carl's efforts to regain custody of the children. Her children were deserting her. Tommy

was going to prison. Teddy was in prison. Her best friend was dead. Lisa took a day off from

work, but was paralyzed and could do none of the chores she needed to accomplish. Kevin was

at the end of his rope with her inability to complete basic tasks and faulted her for being home

but doing absolutely nothing. She wasn't able to put up the Christmas tree or wrap presents. On

December 13, she really thought she had a baby that died. She believed she was a failure, that

she could not do anything right. She physically felt like she had given birth to a baby.

             The day before the offense she drove to a hospital in Topeka and sat in her car in the

parking lot. She had a terrible headache and sat crying in her car. She could not stop crying. She

had a deep sense that something was very wrong with her and that she was losing her mind. She

was frozen. She could not get out of the car and go into the hospital. She was too paralyzed to

open the car door or to roll down the window and ask for help. She sat in the parking lot for three

hours, unable to move. Lisa was unable to articulate what she would have said had she gone into

the hospital. As she told the story, she cried and repeatedly stated that something was wrong with

her.

                            n. Lisa Post Arrest

             Lisa's description of events after her arrest are noteworthy in several aspects. First, Lisa

has consistently reported that being imprisoned is a relief because she is safe from violent and

1235   Id.
1236   Attachment 160, FBI Notes with Interview of Carl Boman, 1-24-2005.

                                                       170



   Case 4:12-cv-08001-GAF Document 152-1
                                   152-1 Filed 09/03/15 Page 170 of 184
       Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 172 of 185




degrading sexual acts by men, including Kevin, whom she continues to care for and respect.

Second, after Lisa's trial concluded and she was transferred to Carswell, BOP psychiatric staff

placed Lisa on a medication regimen that has allowed her to think more clearly; to plan and to

follow through with projects; and to be in contact with reality on a more sustained basis than

ever before in her adulthdnd. Third, ica hag been able, with appropriate therapeutic intervention

and support, to begin a process of disclosing the torture she survived and how it affected her

behavior over time. It is impossible to predict the consequences of her disclosure, or even the

extent to which she will be able to disclose. Every care must be taken to protect Lisa's fragile

mental well-being. She may be able to continue to reveal and discuss events in her life that are

relevant to legal proceedings, but this process is extremely sensitive and must follow protocol for

assessing severely traumatized persons.



                               o. Post Arrest Family History

           After Lisa's arrest in 2004, Judy continued to disrupt and control Lisa's family by

threatening them with criminal prosecution and imprisonment. One of Lisa's children, eighteen

year old Desiree, drove another sister, fourteen year old Kayla, to a dog show in Oklahoma City

without permission. Judy drove to Desiree's workplace and told her she was going to be

arrested for kidnapping. Desiree asked Kevin about it, and Kevin stopped Robert Gregory, a

Lyndon police officer, and asked him about the accusation. Officer Gregory told Kevin he had

heard that Judy had said that to Desiree, but assured there was no warrant out for Desiree's

arrest. Officer Gregory also told Kevin that Judy insinuated that Kevin was having sex with

Desiree and Chelsea.1237



1237   Attachment 2, Declaration of Lisa Rickert incorporating interview with Kevin Montgomery, 7-28-2005, p.8.

                                                         171



   Case 4:12-cv-08001-GAF Document 152-1
                                   152-1 Filed 09/03/15 Page 171
                                                             171 of 184
       Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 173 of 185




          The children were extremely traumatized by their mother's arrest and the charges against

her, but showed remarkable courage. Chelsea switched schools from Melvern to Lyndon High

School for the spring 2005 semester and managed to pass all but one of her classes (algebra II).

She was able to continue to work on the yearbook at the new school and earned a C in it, along

with C's in American literature, and American history. She received i.n"s in human anatomy and

independent study. A sympathetic teacher made Chelsea her teacher's aide, for which Chelsea

received a P.1238

          Kayla, who lived with Patricia Hughes, withdrew from Carroll High School in Ozark,

Alabama, April 21, 2005. She had a 4.0 GPA at the time she withdrew. On March 29, 2005,

eighteen year old Desiree went to the hospital for headaches. She worked at Wendy's and

received Medic-Aid. Her address was 409 NW Lincoln in Melvern.1239

          Chelsea entered the U. S. Army Reserves September 9, 1927. At the time she lived at

820 North Ponca in Dewey. She was assigned to Aberdeen Proving Ground, Maryland, and

returned to civilian life March 26, 2007 with an honorable discharge. However on October 17,

2009, she was discharged from the Reserves.124°

          Kayla entered the U. S. Army Reserves August 20, 2008. At the time she lived at 820

North Ponca in Dewey, Oklahoma. She was assigned to Fort Bragg, North Carolina, and

returned to civilian life March 6, 2009. She was subject to active duty recal1.1241




1238 Attachment 205, Chelsea Boman, Dewy Public Schools Transcript.
1239 Attachment 240, Desiree Boman, Coffey County Hospital Medical Records, 3-29-2005.
'240 Attachment 241, Chelsea Boman, Certificate of Release or Discharge from Active Duty, 9-29-2009.
1241 Attachment 242, Kayla Boman, Certificate of Release or Discharge from Active Duty, 3-6-2009.


                                                      172



   Case 4:12-cv-08001-GAF Document 152-1
                                   152-1 Filed 09/03/15 Page 172 of 184
   Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 174 of 185




        B.     Conclusions

        Lisa Marie Montgomery has suffered extreme trauma and degradation throughout her

life, first at the hands of her mother, then her step-father, then each of her husbands in turn. She

has never lived in an environment free of danger and fear. Her life has been characterized by

extreme physical, sexual, and emotional abuse, ‘vvhich compromised her abilii,y o forin an

identity and to develop as a moral agent. The effects of this unrelenting trauma upon Lisa must

always be understood in the context of her familial linked mental illness, affective mood disorder

(diagnosed by Dr. William Logan, Dr. Linda McCandless, and Dr. George Woods) and the

psychotic features wrought by that mental illness which heightened and exacerbated the effects

of the trauma. The extreme trauma suffered by Lisa Montgomery cannot be simply labeled

"abuse:" this trauma was complex, unrelenting, derived from multiple perpetrators and was so

extreme as to constitute torture.

               1.      Lisa Was Held Captive and Tortured as a Child.

       Lisa Montgomery's life on its most simplistic level must be viewed against the

background of the extreme physical pain, servitude, and torture wrought on her as a developing

child. As a small and frail child Lisa was held captive and tortured by methods more commonly

experienced by child soldiers and prisoners of war. She was isolated, brain washed, humiliated

and degraded, not allowed to speak, and beaten at will and without provocation. Her childhood

captors employed strategies of control that resulted in the annihilation of her autonomy,

independent decision making, sense of self, and moral agency. They employed tactics and

practices which are or are similar to practices that have long been recognized as torture and cruel

and inhumane treatment. This torture targeted specific domains of her being, working in tandem




                                                173



  Case 4:12-cv-08001-GAF Document 152-1
                                  152-1 Filed 09/03/15 Page 173 of 184
   Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 175 of 185




with her familially linked mental illness to undermine her ability to discern reality, to form

appropriate relationships, and act as her own moral agent.

                       a. Lisa was held captive: Lisa's mother, Judy, in collusion with a series

                           of men, isolated Lisa from those could help her. They forced Lisa to

                           sleep in n elnset in a lniindry rnnm nnd in n ctrnrtirre nttnrhPd to the

                           family trailer that had no heat where she under observation 24 hours a

                           day. Judy and her designees controlled Lisa's sleep, bodily functions,

                           and movements.

                       b. Lisa was isolatedfrom those who could help her: Lisa was not

                           allowed to develop healthy and normal relationships with other

                           children and adults in the family, neighborhood, or community. After

                           brutal rapes increased, her parents moved the family to an isolated,

                           rural area where rapes, beatings, and coercion continued for three

                           years.

                       c. Lisa's participation in violent sex acts as a child was induced byforce

                           and coercion: Adults, including Lisa's mother and step-father used

                           psychological as well as physical coercion and bondage to control

                           Lisa. She was repeatedly raped anally, vaginally, and orally by her

                           step-father, a male cousin, and her step-father's acquaintances. Threat

                           of serious harm to her or her siblings, schemes and plans that caused

                           her to believe that failure to perform a sexual act would result in

                           serious harm to her or others




                                                174



  Case 4:12-cv-08001-GAF Document 152-1
                                  152-1 Filed 09/03/15 Page 174 of 184
Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 176 of 185




               d. The sexual degradation Lisa suffered at Jack Kleiner 's hands was both

                  violent and insidious: Jack Kleiner forced Lisa as a small girl, to strip

                  naked in front of him as a prelude to his savage beatings. As she

                  advanced into puberty, he began forcibly fondling her genitalia and

                  tiny hreactc T Tltimately, Tack Kleiner clammed her head aoainst
                                                                           —0      a


                  concrete floor until she saw stars and was nauseated from the

                  concussions as he raped her vaginally and sodomized her.

               e. Lisa was brain washed: Lisa's mother and others used a variety of

                  methods to condition her to be compliant, accept control, and accept

                  sexual assault. These methods included confinement, beatings,

                  physical abuse, rape, threats of violence to her or her siblings, and the

                  threat of shaming by revealing her activities to other family members.

                      Judy brainwashed Lisa to believe that Judy was omnipotent and

                  Lisa was powerless and helpless. Lisa was not allowed to speak or

                  make any noise — even the noise of a fork tine on a plate — as a child.

                  Often Judy duct taped Lisa's mouth shut, and forced Lisa to stand in

                  the corner waiting on her step father to come home and beat her. Lisa

                  was not allowed to voice an opinion. Lisa's safety depended on her

                  ability to monitor Judy's every facial expression to determine read

                  how to stay on Judy's good side. .

               f. Lisa's mother used extreme strategies of coercive control to maintain

                  mastery and omnipotence over her: Lisa's mother humiliated and

                  degraded her, controlled her bodily functions, did not allow her to



                                       175



Case 4:12-cv-08001-GAF Document 152-1
                                152-1 Filed 09/03/15 Page 175 of 184
   Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 177 of 185




                            speak or make sounds, subjected her to extreme temperatures, forced

                            her to endure stress positions. forced her to confess falsely to

                            wrongdoings of others, destroyed Lisa's treasured ideals, occasionally

                            indulged her with small aifts or amenities. and choked, beat. and

                            ,xhipped her.

                       g.   Lisa suffers from traumatic bonding: Lisa's mother Judy instilled in

                            Lisa gratitude for being allowed to live and an enduring desire to

                            please Judy. Lisa continues to perceive Judy as all powerful and all

                            knowing. able to change reality, and able to bring harm or safety to

                            Lisa without regard to Lisa's needs.

               2.      Familially Linked Serious Mental Illness and Neurological
                       Impairments Compounded the Effects of Torture on Lisa's
                       Perception of Reality.

       By her early 20's Lisa experienced the full onset of major mental illness. Her perceptions,

thoughts, and actions suffered under the weight of bipolar mood disorder, enduring effects of the

torture from early childhood, and neurological impairments that most likely were caused by her

mother's unabated drinking during her pregnancy with Lisa. Two of these profound disabilities

originated in intentional acts of her parents and caregivers — torture and prenatal alcoholism. The

third disability, however, evolved from genetic vulnerability and predisposition to psychiatric

and neurologic impairments that were handed down through the generations.

       Family stories on both maternal and paternal sides describe relatives with extreme mood

swings; odd, eccentric, and strange behaviors; death in insane asylums; and auditory and visual

hallucinations in aunts, uncles, cousins, grandparents and great relatives. Relatives also have

significant histories of autism, pervasive childhood development disabilities, mental retardation,



                                                 176



  Case 4:12-cv-08001-GAF Document 152-1
                                  152-1 Filed 09/03/15 Page 176 of 184
   Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 178 of 185




epilepsy, and brain abnormalities. Although the etiology of some neurologic deficits is

unknown, there is no doubt that many family members experienced significant disability due to

these deficits. These psychiatric symptoms and neurologic deficits acted synergistically to

compromise many of Lisa's ancestors' and more immediate family members' ability to lead

henithy prrviiiotive   livec


        Although sexual violation and torture were devastating in their own rights, other patterns

emerged that undermined any sense of safety or security for Lisa within the family unit. Chief

among these patterns was kidnapping children in the family. Lisa's paternal grandfather

kidnapped her father and disappeared for a year, returning the child as "a basket case." Her

father, in turn, kidnapped Lisa and her younger sister. Lisa's maternal great grandfather

kidnapped and hid his children so that his wife would not flee. His wife fled, kidnapping the

youngest child, and never returning. Lisa's mother, in collusion with Lisa's husband, kidnapped

two of Lisa's children and fled the state to avoid detection. Lisa's mother exercised and

maintained control of Lisa by threatening to take her children from her, a threat rooted in

historical reality.

        Other patterns of destructive family dynamics also affected Lisa's life adversely.

Throughout the extended family line, mothers and fathers selected particular children for

favorable relationships and others for cruel treatment or abandonment. Lisa's paternal

grandmother singled out and mistreated Lisa's father, and he in turn abandoned Lisa, along with

his other children. Lisa's paternal grandfather abandoned his family after returning his

kidnapped son (Lisa's father) to his parents. Lisa's maternal great grandmother abandoned

several children and moved with her youngest child to another state, never contacting her

children again. Lisa's maternal grandfather shunned his daughter who attempted to protect her



                                               177



  Case 4:12-cv-08001-GAF Document 152-1
                                  152-1 Filed 09/03/15 Page 177 of 184
   Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 179 of 185




mother from his beatings. Lisa's mother exiled Lisa's half-sister, Diane, from family life —

turning Diane over to the state at age 8. Once Diane was handed over to the state. Lisa's mother

turned her attention to Lisa and tortured her while favoring her other children.

        Lisa's family of origin was overcome by unsafe, unhealthy, and life threatening patterns

of behavior demonstrated by her mother Judy, her father John. and the series of men Judv

introduced into the family. Judy was a severe alcoholic who drank throughout her pregnancies

with Lisa and her four other children, all of whom manifested symptoms of serious mental and

cognitive disturbances. Judy moved the children from home to home and man to man without

regard for her children's development. She allowed sex offenders, child rapists, alcoholics, and

violent men to move in and out of their homes. She lured some of the children of these men into

her home by offering alcohol and no supervision. She hid her actions in an atmosphere of terror

that prevented any child from seeking help.

               3.      After the On-Set of Her Serious Mental Illness, Lisa Was
                       Recapitulated to Childhood Captivity and Helplessness by Judy's
                       Continued Control Over Her Life

       Throughout her life, Lisa's driving assumption was that she was powerless. This

helplessness was born of Judy's incessant control over Lisa's every movement and "decision."

Judy was omnipresent in Lisa's life, weaving in and out and reasserting her threats to take Lisa's

children and to expose Lisa as incompetent. She kidnapped Lisa's children twice but also

occasionally indulged Lisa with the promise of being a good grandparent and bringing Lisa into

the family fold. Judy whipsawed Lisa between offers of reunification and efforts to alienate

Lisa from her spouse and in laws. Judy made sure Lisa knew Judy was present, wiling, and

capable of disrupting Lisa's day to day life.




                                                178


  Case 4:12-cv-08001-GAF Document 152-1
                                  152-1 Filed
                                        Filed 09/03/15
                                              09/03/15 Page
                                                       Page 178
                                                            178 of 184
                                                                of 184
   Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 180 of 185




               4.      Lisa's Lifetime of Enforced Silence, Domination, and Abuse
                       Conditioned Her to Accept Violent Sexual Assault by Her Husbands

       Having spent her entire life unable to exert her own will, without control of her body, her

speech, or even her opinions. Lisa was conditioned to accept the violent sexual acts forced upon

her by Carl and then Kevin. As a child, she was not allowed to say no to her stepfather when he

assaulted her. Had she spoken about Jack's sexual assaults, she believed her mother would have

blamed and punished her, which is exactly what happened when Judy held a gun to Lisa's head

and accused her of having an affair with Jack. Lisa explained that she "was not allowed" to tell

Carl or Kevin no. If she said no to Carl, he hit her. She believed it was part of marital

responsibility to accept brutalizing and dehumanizing sexual acts with Kevin. Kevin, after all,

provided her with a home and was otherwise good to her. She did not know that criminal laws

apply to marital rape, and became very agitated and irritated when the subject came up. She

argued, "It wouldn't make any difference, because I could not say no anyway."

               5.      Lisa's Co-Morbid Psychiatric Illness, Complex Post-Traumatic Stress
                       Disorder, and Neurological Impairments Compromised Her Ability to
                       Cope with the Sexual Torture Meted Out By Her Husbands: Lisa
                       Cracked.

       Lisa survived torture, brain washing, and mind control that was so severe and chronic it is

similar to the experiences of boy soldiers and children sold into sex trafficking and slavery. As a

child, she was isolated, silenced by duct tape and threats, repeatedly raped, subjected to extreme

temperatures, choked, beaten, humiliated, and degraded. If she did not chose her words very

carefully and perfect, her mouth was duct taped and she was beaten. From the moment she got

up until she went to bed at night, she thought out every move to avoid being hurt and to avoid

bringing harm to her younger sister. Her beloved older sister was expelled from the family, and

another sister was threatened with rape if Lisa was not compliant. Her mother exercised control



                                                179



  Case 4:12-cv-08001-GAF Document 152-1
                                  152-1 Filed 09/03/15 Page 179 of 184
   Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 181 of 185




over Lisa's mind and behavior even when Lisa was an adult, threatening Lisa with the loss of her

children. Her first husband colluded with her mother to kidnap Lisa's children in order to obtain

compliant behavior. Her first and second husbands tortured her with rapes, beatings, and

bondage which further severed Lisa's tangential hold on reality. She explained that she was

- right back- ‘vhere she   FAarted.


       Lisa suffered predictable and longstanding psychosis due to the severity of the torture she

survived. Torture and coercive control by her mother destroyed Lisa's moral agency, sense of

self, and independence. It made her psychotic in that she lost contact with reality, became

disconnected from events and circumstances around her, and developed distorted and irrational

perceptions of her place in the world. After the birth of her four children in as many years, she

experienced onset of major mental illness, most likely bipolar mood disorder, which caused

erratic, unpredictable and extreme mood swings. The underpinnings of a healthy brain were

already compromised by her mother's excessive alcoholism during her pregnancy with Lisa.

These multiple impairments devastated Lisa's perception of reality, decision making ability, her

insight, and her judgment.

               6.      Lisa Suffers Extreme Psychological Harm as a Result of Torture,
                       Sexual Violation, and Captivity.

       Lisa continues to be psychotic as a result of co-morbid conditions of serious mental

illness neurological impairment and complex trauma reactions T isa experiences sustained loss

of contact vvith reality and extremely disordered perceptions of time, personhood, and kr:vents.

She experiences temporal disconnection from events, relationships, and situations in which she is

a major participant. This disconnection is greater and more than dissociation associated with

traumatic events. She is ashamed, fearful, distrustful, paranoid, suicidal, anxious, depressed,

sleep disturbed, hyper vigilant, and self loathing.


                                                180



  Case 4:12-cv-08001-GAF Document 152-1
                                  152-1 Filed 09/03/15 Page 180 of 184
  Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 182 of 185




       I declare under penalty of perjury and laws of the United States that the foregoing is true

and correct to the best of my information and belief.




                                                        Aarict                     D
                                                        Signed this 17   ay of March. 20




                                               181



  Case 4:12-cv-08001-GAF Document 152-1
                                  152-1 Filed 09/03/15 Page 181
                                                            181 of 184
  Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 183 of 185




                               Janet Vogelsang, MSW, BCD
                                    12 East Earle Street
                              Greenville, South Carolina 29609
                                   (864) 271-1777 office
                                    (864) 271-5020 fax
                                    (864) 346-2804 cell


FTIT1CATT(lN•
          Masters of Social Work
          University of South Carolina 1980

          Bachelor of Psychology
          Pepperdine University         1977

LICENSES AND CERTIFICATIONS:
       South Carolina Board of Social Work Examiners (#102)
       American Board of Examiners in Clinical Social Work (#018014)
       Academy of Certified Social Workers (NASW)
       Alabama State Board of Social Work Examiners (#10136)

APPOINTMENTS:
       American Board of Examiners in Clinical Social Work Board, 2002
       South Carolina Crime Victims Advisory Board, Office of the Governor, 1988-1996
       Commissioner, City of Santa Monica, Santa Monica City Council, 1984
       Governmental Affairs Chair, SC-NASW, 1999-2002
       National Organization of Forensic Social Workers Editorial Board, 2011

PROFESSIONAL MEMBERSHIP POSITIONS:
        National Association of Social Workers South Carolina Chapter (ret.)
        Past President

          South Carolina Clinical Social Work Association (ret.)
          Past President

          American floard of Fxaminers in Clinical Social Work
          Past Board Member

WORK EXPERIENCE:
  1980-1981 Los Angeles Department of Public Social Services, Los Angeles
            California, Child Protective Services, Child Placement, Home and
            Community Studies, Court Reports and Testimony, Biopsychosocial
            Assessments
  1982-1984 Wolfe and Vogelsang, Private Practice, Santa Monica, California,
            Diagnosis and Treatment of Individuals, Families and Groups



                                               182



  Case 4:12-cv-08001-GAF Document 152-1
                                  152-1 Filed 09/03/15 Page 182 of 184
  Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 184 of 185




    1984-1985   Baptist Medical Center, Social Work Supervisor, Columbia, South
                Carolina, Counseling with Patients and Family, Conducting Bereave-
                ment Groups, Trauma Counselor for the Emergency Room
    1985-1986 Family Service Greenville, Program Administrator, Domestic Violence
                Program, Greenville, South Carolina, Supervised Staff, Conducted Support
                Groups, Therapy for Individuals, Families and Groups, Conducted
                Biopsychosocial Assessments and Court Testimony
     1986-1993 Private Practice, Partner, Behavioral Consultants, Inc., Greenville,
                Qouth car"lina niagnosis and Treatment for InAiviAuals Familiar and
                Groups, Court Testimony, Education and Training, Biopsychosocial
                Assessments
      1993      Began Solo Practice, Vogelsang Consulting, Inc., Greenville, South
                Carolina, Diagnosis and Treatment for Individuals, Families and Groups,
                Court Testimony, Biopsychosocial Assessments, Education and Training
      1998-2011 Vogelsang Consulting, Inc. Expanded to Include Treatment of Learning
                and Other Cognitive/Intellectual Deficits Related to Neuro-
                logical Impairments

INTERNSHIPS:
     1978-1979 Greenville Area Mental Health Center
               Diagnosis and Treatment of Mental and Emotional Disorders,
               Biopsychosocial Assessments
     1979      William Hall Institute
               Diagnosis and Treatment of Mental and Emotional Disorders
               Biopsychosocial Assessments
     1979-1980 Veterans Administration Hospital
               Diagnosis and Treatment of Mental and Emotional Disorders
               Biopsychosocial Assessments

AREAS OF EXPERTISE AND EXPERIENCE:
    Diagnosis and Treatment of Behavioral Problems in Individuals, Families, Groups
    Behavioral Responses to and Treatment of Trauma
    Addictions and Substance Abuse
    Physical, Sexual and Emotional Abuse and Neglect
    Biopsychosocial Assessments and Presentations of Findings to Individuals,
    Courts, Institutional Staff, Agency Staff and Other Organizations
    Behavioral and Learning Problems Associated with Neurological Impairments

SPEECHES AND TRAINING:
     Post Traumatic Stress Disorder
     Survivors of Trauma
     Victimization and the Courts
     Biopsychosocial Assessments
     Family Systems
     Child Welfare and Development
     Resilience


                                           183



  Case 4:12-cv-08001-GAF Document 152-1
                                  152-1 Filed 09/03/15 Page 183 of 184
   Case 1:20-cv-03214-TNM Document 12-4 Filed 11/16/20 Page 185 of 185




COURT EXPERIENCE:
    Child Protection
    Child Custody
    Child Placement
    Termination of Parental Rights
    Adoptions
    Sexual Assault
       Family Vinlenre
       Divorce
       Capital and non-capital criminal cases
       Conducting biopsychosocial assessments and rendering expert opinions in family and
       criminal court

PUBLICATIONS:
      Master's Thesis
            A Multidisciplinary Approach to Child Abuse and Neglect-1980
     Crime Victims Handbook
            Advisor-Office of Victim Witness Assistance
            Thirteenth Circuit, Greenville, South Carolina
     The Witness Stand: A Guide for Clinical Social Workers in the Courtroom

RECOGNITIONS:
    Office of the Thirteenth Circuit Solicitor, Thirteenth Judicial Circuit, Outstanding
     and Dedicated Service

       National Association of Social Workers, 1987 Spring Symposium, Outstanding
       Service

       National Association of Social Workers, 1985-1988, South Carolina PACE
       Representative, Outstanding Service

       National Association of Social Workers, 1987-1989, Board of Directors,
       Contribution to the Profession of Social Work

AWARDS:
    Social Worker of the Year, 2002, SC-NASW
    A.lumnus of the Year, ')002_, Tniversity of South Carolina college of Social Work
    Outstanding Leadership in the Advancement of the Social Work Profession, 2002,
           SCSCSW
    South Carolina Senate Motion, 2002, for Outstanding Leadership in the Profession of
           Social Work
    South Carolina House of Representatives, 2002, House Resolution H.4838, for
           Leadership of the South Carolina Chapter of the National Association of Social
           Workers



                                             184



  Case 4:12-cv-08001-GAF Document 152-1
                                  152-1 Filed 09/03/15 Page 184 of 184
